            Case 2:19-cv-02079-SU          Document 1    Filed 12/20/19      Page 1 of 7




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
KATHLEEN L. BICKERS, OSB#85151
kathleen.bickers@usdoj.gov
Assistant United States Attorney
United States Attorney’s Office
District of Oregon
1000 S.W. Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone:     (503) 727-1060
Facsimile:     (503) 727-1117
Attorneys for United States


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PENDLETON DIVISION


UNITED STATES OF AMERICA,                                    Civil Case No.: 2:19-cv-2079

                              Plaintiff,
                                                    COMPLAINT FOR FORECLOSURE
v.
                                                    7 U.S.C. § 1981(b)(5
DAVID L. ORR aka DAVID LAVERN ORR
and SHAUNNA L. ORR aka SHAUNNA
LEE ORR, Husband and Wife; OREGON
STATE DEPARTMENT OF
EMPLOYMENT; PENDLETON GRAIN
GROWERS; RAY KLEIN INC., dba
PROFESSIONAL CREDIT SERVICE,

                              Defendants.

       COMES NOW the United States of America, for its claim of relief against the above-

named Defendants, alleges as follows:

       1.      This is a civil action to collect a debt owing to the United States and foreclose the

security agreements and mortgages securing such debt. This Court has jurisdiction over this civil

Page 1         Complaint
United States v. Orr et al, 2:19-cv-2079
            Case 2:19-cv-02079-SU        Document 1      Filed 12/20/19     Page 2 of 7




action pursuant to 28 U.S.C. § 1345, as the United States is plaintiff. Venue is proper pursuant to

28 U.S.C. § 1391, as this action is to foreclose mortgages and security agreements describing

real and personal property located in Baker County, Oregon.

       2.      On or about June 19, 2002, Defendants David L. Orr also known as David Lavern

Orr and Shaunna L. Orr, also known as Shaunna Lee Orr, husband and wife (“Defendants Orr”)

executed and delivered to the Farm Service Agency (“FSA”), a subdivision of the United States

Department of Agriculture (“USDA”) a promissory note in the amount of $40,500.00. A copy

of this note is attached as Exhibit A.

       3.      On or about November 20, 2002, Defendants Orr executed and delivered to FSA a

promissory note in the amount of $35,500.00. A copy of this note is attached as Exhibit B.

       4.      On or about December 17, 2003, Defendants Orr executed and delivered to FSA a

promissory note in the amount of $37,500.00. A copy of this note is attached as Exhibit C.

       5.      On or about July 26, 2004, Defendants Orr executed and delivered to FSA a

promissory note in the amount of $26,250.00. A copy of this note is attached as Exhibit D.

       6.      To secure the payment of the promissory notes described in paragraphs 2, 3, 4,

and 5, security agreements dated June 19, 2002, and November 5, 2008, describing personal

property, including livestock and crops, were executed by Defendants Orr. Copies of these

security agreements are attached as Exhibits E and F. These security agreements were perfected

by FSA, by the filing of a financing statement on June 14, 2002, as Instrument No. 590443; and

amendment filed January 13, 2004, as Instrument No. 590443; an amendment filed July 20,

2004, as Instrument No. 590443; a continuation statement filed January 3, 2007, as Instrument

No. 590443-3; a continuation statement filed February 6, 2012, as Instrument No. 590443-4; a

continuation statement filed May 22, 2017, as Instrument No. 50443-5; an amendment filed May

Page 2         Complaint
United States v. Orr et al, 2:19-cv-2079
            Case 2:19-cv-02079-SU       Document 1       Filed 12/20/19     Page 3 of 7




22, 2017, as Instrument No. 590443-6; an EFS-1 statement filed June 14, 2002, as Instrument

No. 590442; an amendment filed January 13, 2004, as Instrument No. 590442-1; an amendment

filed January 3, 2007, as Instrument No. 590442-2; a continuation statement filed February 6,

2012, as Instrument No. 590442-3; and a continuation statement filed May 22, 2017, as

Instrument No. 590442-4, Official Records of Oregon Secretary of State. Copies of the

financing statement, continuation statements, and amendments are attached as Exhibits G, H, I, J,

K, L, M, N, O, P, Q, and R.

       7.      By virtue of the security agreements described in paragraph 6, FSA has a

perfected security interest in livestock owned by Defendants Orr, located in the State of Oregon,

and described as:

1 Roping Steer, Longhorn
7 Roping Horses, Mixed Breed
50 Cows, Mixed Breed
2 Bulls, Angus Breed

       8.      On or about October 14, 2005, Defendants Orr executed and delivered to FSA a

promissory note in the amount of $200,000.00. A copy of this note is attached as Exhibit S.

This note was reamortized by a promissory note in the amount of $214,462.28, dated November

5, 2008. A copy of the re-amortized note is attached as Exhibit T.

       9.      On or about October 14, 2005, for the purpose of securing payment of the

promissory note described in paragraph 8, Defendants Orr executed and delivered to FSA a real

estate mortgage describing certain real property they own in Oregon. A copy of this mortgage is

attached as Exhibit U. This real estate mortgage was recorded October 21, 2005, in Book B05 43

0067, and re-recorded November 6, 2008, in Book 08 45 0223, in the Official Records of Baker

County, Oregon. This real estate mortgage still exists of record as a lien upon the real property.


Page 3         Complaint
United States v. Orr et al, 2:19-cv-2079
          Case 2:19-cv-02079-SU          Document 1      Filed 12/20/19     Page 4 of 7




       10.      On or about November 5, 2008, for the purpose of consolidating and rescheduling

the promissory notes described in paragraphs 2, 3, 4, and 5, Defendants Orr executed and

delivered to FSA a promissory note in the amount of $81,716.18. A copy of this note is attached

as Exhibit V.

       11.      On or about November 5, 2008, for the purpose of further securing payment of the

promissory note described in paragraph 10, Defendants Orr executed and delivered to FSA a real

estate mortgage describing certain real property they own in Oregon. A copy of this mortgage is

attached as Exhibit W. This real estate mortgage was recorded November 6, 2008, in Book 08 45

0217, and re-recorded February 17, 2009, in Book 09 07 0113, Official Records of Baker

County, Oregon. This real estate mortgage still exists of record as a lien upon the real property.

       12.      Defendants Orr are delinquent in the payment of real estate taxes attributable to

the real property described in the mortgages, and their indebtedness to FSA. In accordance with

the provisions of the promissory notes, mortgages, and security agreements executed by

Defendants Orr, and after taking all actions required pursuant to applicable regulations, on

September 17, 2013, FSA accelerated the maturity of the entire indebtedness owing under the

terms of the promissory notes, mortgages and security agreements, with all amounts being

immediately due and payable. Defendants Orr are indebted to FSA in the amount of

$229,847.34 principal, $11,311.28 principal advance for real property taxes and expenses,

$51,542.54 interest on principal computed through June 24, 2019, and $158.63 interest accrued

on principal advance through June 24, 2019. Interest continues to accrue on outstanding

principal amounts at the daily rate of $31.3742.




Page 4         Complaint
United States v. Orr et al, 2:19-cv-2079
            Case 2:19-cv-02079-SU       Document 1       Filed 12/20/19      Page 5 of 7




       13.     Defendant State of Oregon Department of Employment claims an interest in the

real property by reason of Warrant No. D3343, recorded April 15, 2013, in Book 13 15 0161,

Records of Baker County, Oregon.

       14.     Defendant Pendleton Grain Growers claims an interest in the real property by

reason of a lien record abstract of judgment entered February 7, 2014, in the Circuit Court for

Umatilla County, Oregon Case No. CV132047, and recorded March 24, 2014, in Book 14 12

0125, Records of Baker County, Oregon.

       15.     Defendant Ray Klein Inc., an Oregon corporation dba Professional Credit Service

claims an interest in the real property by reason of judgment entered April 7, 2014, in the Baker

County Circuit Court Case No. 13-951.

       16.     Due to a scrivener’s error, the property description in the mortgages described in

paragraphs 9 and 11 mistakenly states “northeasterly,” but should have stated “northwesterly” in

the description of land excluded from the land subject to the mortgage. The property description

of this portion of land excluded from FSA’s mortgage should be reformed to comply with the

public records of Baker County, Oregon.

       17.     The interests of all Defendants are inferior to the interest of FSA.

       WHEREFORE, Plaintiff FSA requests judgment against Defendants as follows:

       A.      That FSA have judgment against Defendants David L. Orr also known as David

Lavern Orr and Shaunna L. Orr also known as Shaunna Lee Orr, husband and wife, in the

amount of $292,859.79 ($229,847.34 principal, $11,311.28 principal advance, $51,542.54

accrued interest on principal and $158.63 accrued interest on principal advance) with interest to

accrue at the rate of $31.3742 per day from June 24, 2019, to the date of judgment, and interest



Page 5         Complaint
United States v. Orr et al, 2:19-cv-2079
               Case 2:19-cv-02079-SU       Document 1      Filed 12/20/19      Page 6 of 7




from the date of judgment at the legal rate until paid in full, for costs of suit, and other proper

relief.

          B.      That the legal description on page 2 of the mortgages described in paragraphs 9

and 11 reads “...thence Northwesterly along said Westerly right of way line, to the North Line of

the Northwest quarter…” in order to correctly describe that real property excluded from the

interest created by these mortgages being foreclosed in this action.

          C.      That the Court direct that the mortgages and security agreements be foreclosed

and the real property and livestock described in the mortgages and security agreements be sold

by the United States Marshal for the District of Oregon in the manner provided by law; that the

parties hereto be allowed to bid at the said foreclosure sale; that the United States be allowed to

bid all or part of its judgment at such foreclosure sale; that the purchaser at said sale shall be

issued a Certificate of Sale of Real Property, be immediately let into possession of said property,

and be entitled to such remedies as are available at law to secure possession, including a writ of

assistance, if Defendants, or any of them, or any other party or person shall refuse to surrender

possession to the purchaser immediately on the purchaser’s demand for possession; and that at

the termination of the redemption period the Marshal issue his Deed; and that the United States

Marshal shall, after sale of the livestock, execute and deliver to the purchaser a bill of sale to said

livestock.

          D.      That the proceeds realized from the sale of the real property and livestock be

applied as follows: first, in payment of fees, costs, and expenses of this suit and execution of the

judgment; and second, in payment of FSA's judgment against Defendants Orr.




Page 6         Complaint
United States v. Orr et al, 2:19-cv-2079
            Case 2:19-cv-02079-SU        Document 1        Filed 12/20/19     Page 7 of 7




       E.      Decreeing that the Defendants and all persons claiming by, through or under them

be forever barred and foreclosed from asserting any right, title, or interest in and to the real

property described in the mortgage, except the right of redemption provided by applicable law.

       F.      For such other and further relief as the Court may deem just and equitable.



       DATED this 20th day of December, 2019.

                                                       BILLY J. WILLIAMS
                                                       United States Attorney
                                                       District of Oregon


                                                       /s Kathleen L. Bickers
                                                       KATHLEEN L. BICKERS, OSB #85151
                                                       Assistant United States Attorney
                                                       Attorneys for Plaintiff




Page 7         Complaint
United States v. Orr et al, 2:19-cv-2079
                                   Case 2:19-cv-02079-SU                            Document 1-1                         Filed 12/20/19                             Page 1 of 2
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
UNITED STATES OF AMERICA                                                                                     DAVID L. ORR, aka DAVID LAVERN ORR and SHAUNNA L. ORR
                                                                                                             aka SHAUNNA LEE ORR, Husband and Wife, OREGON STATE
                                                                                                             DEPARTMENT OF EMPLOYMENT, et al
     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                       &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW Baker
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)




,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          7 U.S.C. § 1981(b)(5)
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Foreclosure of real and personal property
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
12/20/2019                                                             /s Kathleen L. Bickers
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
                             Case 2:19-cv-02079-SU                  Document 1-1              Filed 12/20/19           Page 2 of 2
-65HYHUVH 5HY


                      ,16758&7,216)25$77251(<6&203/(7,1*&,9,/&29(56+((7)250-6
                                                                $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

, D    3ODLQWLIIV'HIHQGDQWV(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
 E    &RXQW\RI5HVLGHQFH)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
 F    $WWRUQH\V(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

,,    -XULVGLFWLRQ7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG 6HH6HFWLRQ,,,EHORZ127(IHGHUDOTXHVWLRQDFWLRQVWDNHSUHFHGHQFHRYHUGLYHUVLW\
         FDVHV

,,,   5HVLGHQFH FLWL]HQVKLS RI3ULQFLSDO3DUWLHV7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

,9      1DWXUHRI6XLW3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHUHDUHPXOWLSOHQDWXUHRIVXLWFRGHVDVVRFLDWHGZLWKWKHFDVHSLFNWKHQDWXUHRIVXLWFRGH
         WKDWLVPRVWDSSOLFDEOH&OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV

9      2ULJLQ3ODFHDQ;LQRQHRIWKHVHYHQER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ±7UDQVIHU  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&
         6HFWLRQ
         0XOWLGLVWULFW/LWLJDWLRQ±'LUHFW)LOH  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVILOHGLQWKHVDPHGLVWULFWDVWKH0DVWHU0'/GRFNHW
         3/($6(127(7+$77+(5(,6127$125,*,1&2'(2ULJLQ&RGHZDVXVHGIRUKLVWRULFDOUHFRUGVDQGLVQRORQJHUUHOHYDQWGXHWR
         FKDQJHVLQVWDWXH

9,     &DXVHRI$FWLRQ5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVH'RQRWFLWHMXULVGLFWLRQDO
         VWDWXWHVXQOHVVGLYHUVLW\([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

9,,    5HTXHVWHGLQ&RPSODLQW&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

9,,, 5HODWHG&DVHV7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
       QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

'DWHDQG$WWRUQH\6LJQDWXUH'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
                 Case 2:19-cv-02079-SU                                            Document 1-2                            Filed 12/20/19                             Page 1 of 3



                                                                                                                                                                                                     /"1
                                                                                                                                                                                                     I



REPRODUCE LOCALLY. Include form number and date on all reproductions.                                               8. KIND OF LOAN
                               CJ.S. DEPARTMENT OF AGRICCJLTCJRE
FSA-1940-17
(10-26-99)
                                                                                      Farm Service Agency                  Type:      OL                         ~     Regular

                                   PROMISSORY NOTE                                                                                                               D
                                                                                                                                                              Limited Resource
                                                                                                                                  Pursuant to:
1. Name                                                                                                                        !XX! Consolidated f-ann & Rural Development Act
                DAVID L. ORR                      tm1im~rr1.r,i, ;··wor                  p~ rf.'
2. Slate                                                     3. County                                                         n        Emergency Agricultural Credit Adjustment Act of 1978
             OREGON
4. Case Number
 43-001-544250649
                                                             5. Date
                                                                          BAKER

                                                                 JUNE 19. 2002
                                                                                                                    9. ACTION REQUIRING NOTE

                                                                                                                         ~         1'i<i•llooa
                                                                                                                                   Subsequent loan
                                                                                                                                                                 §     Rosoh,d,liag
                                                                                                                                                                       Reamortization
6. Fund Code                                                 7. Loan Number                                                        Consolidated &                      Credit sale

                       44                                                 02                                             Fl        subsequent loan
                                                                                                                                   Consolidation
                                                                                                                                   Conservation easement
                                                                                                                                                                 Fl    Deferred payments
                                                                                                                                                                       Debt write down

   FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise lo pay to the order of the United States
of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in                           BAKER CITY

- - - - - - - - - - - - - ' or at such other place as the Government may later designate in writing, the principal sum of

--------------FORTY THOUSAND FIVE HUNDRED AND                                                               NO/lOOTHS---------------------------                                           dollars

($40 ,500.00                                                                                  ), plus interest on the unpaid principal balance at the RATE of

-- -
   - =:::::~----
             - -_ -_E._•T,_VLJE._..__.A=N....,D..._.Q_..N.JJE_._·-_.Q~f..,IA1.1Rl.,JT._.E_._.•R.__- _-____
                                                                                                        ___..;._'--_'""_.;..c.-'"'--"'---=-= = = -Percent C 5, 2 5      %) per annum and

_ _ _ ______
           N_/ _A_ __ _ __ __ _ _ _ _ __ _ _ _ _ _ _ _dollars ($._N_;._/_A_ __ _ _ __

or· Noncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Fnrm Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

    Principal and interest shall be paid in _S_E_V_E_N
                                                     _____ installments as indicated below, except as modified by a different rate or
interest, on or before the following dates:

$   7 ,063 . 00                                    on     12/15/2003                             :$           N/A                                      on

$          N/A                                     on                                            ;$           NLA                                      on

$
           N/A
                                                   on                                            ;$           N/A                                      on                                  __ ,
$          N/A                                     on                                            ;$           NLA                                      on

$          N/A                                     on                                            ;$           N/A                                      on

$
           N/A                                     on                                            ·$           N/A                                      on

and$ 7, 063                                      thereafter on     12/ 15                of each   YEAR                     until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
- - - -~ - - - - - years from the date of this note, and except that prepayments may be made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the arnount(s) and date(s) of such advance(s) in the Record of Advances.

                                                                                                 Position 2




                                                                                                                                    Complaint, Exhibit A, Page 1 of 3
                Case 2:19-cv-02079-SU                                              Document 1-2                             Filed 12/20/19                            Page 2 of 3




FSA-1940-17             (1 o-26-99)                                                                                                                                                             Page 2 of 3

   For each rescheduled, reamoriized or consolidated note for upplications for Primary and Preserva1[on Lonn Service Programs received prior
10 November 28, 1990, in1eres1 accrued to the date of 1his instrument which is more than 90 days overdue shall be added 10 principal afld such
new priflcipal sha ll accrue interest m 1he rate evidenced by this insirumeflt. For applications for Primary and Preservation Loan Service
Programs received on or after Nove mber 28, 1990, all unpaid inLercst accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rnte evidenced by this instrument.

    -very paymem made on any indebtedness evidenced by this note shall be applied first to a portion of any in1eresl which accrues during the
deferral period, second to accrued interest to the date of the payment on the no1e account and then to the principal. Nonprogram loans are not
eligible for deferral.

   PrepoymenLs of sched ul ed installmems, or any portion of these installments, may be made at any time Al the option of the Borrower.
Refund · and ex Lra payment , 11s defined in the regulation s (7 CPR§ 1951.8) of the Farm Service Agency according to the source of fu11ds
involved, shall, after paymem of intere t, be applied to the last installments 10 become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in th i note.

   Jf the Government a t any 1ime assigns this note and insure · the payment of it, Borrower ·s hall con tinue to make payments to the Government
as collection agent for the ho lder. While this note is held by an insured holder. prepayments made by Borrower may, at the option of the
Government, be remi ued by the Governmem to the holder promptly or, except r r final payment, be retained by the Government and remit ted to
the holder on an instn ll me1n due date bnsis. The effective date of every payment made by Borrower, except paymenL~ retained and remitted by
the Government on an in tnllmelll due date bnsis, shall be the date of the United Stales Treasury check by which the Government remits the
payment to the holder. The eff'cct1ve date of any prepayment retll'ined and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled nccruing
between such date nnd the date of the Treasury check to the holder.

    Any amount ndvunced or expended by the Government for the coi lection of this note or to preserve or protect any security for the loan r
otherwi c expended under the terms of any security agreement or other instr umenl execu ted in connection with the loan evidenced by this note,
at the option of 1he Government shall become a part tlf and bear intere lat 1hc same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government withou t demand.

    P-roperty constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be lensed,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consen ts otherwise in writing. Borrower will operate such property as a farm if this is a Farm Ownership loan.

   II "Consolidation and subsequent loon," "Debt write down," "Consoli dation," "Reschedu l,ing," or "Reamortization" is indicated in the
"Action Requiring Note" b lock in Item 9 above , this note is given to consolidate, reschedule or renmortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):


FUND CODE/                                                INTEREST                        DATE                                                                                   LAST INST ALL. DUE
 LOAN NO.                   FACE AMOUNT                     RATE                      (include year)                       ORIGINAL BORROWER                                        (include year)

                        $                                                 %
                        $                                                 %
                        $                                                 %
                        $                                                 %
                        $                                                 %
                        $                                                 %

                        $                                                 %


     Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidaling, reschedu:ling or reamortizing. These security ins truments shall con tinue to remain in effect and the security given for the
loans evidenced by the described note hall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCI G (GRADUATION) AGREEMENT: If at any ti me it shall appear to the Government that the Borrower may be able to
ob1ain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's req ues t, apply for and accept a lo&n(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of 1his paragraph do not apply if the loan represented by this promissory note
wa made lo the Borrower ns a non-program loan.



 rho U.S. Oop1111menr of Agticu/111,e (USOA) prolubl/s tfiscnm,narloo In all its programs 01"11JCWil/9s on Ilia /NJsis of race, color, natfonol of/gin, go11d11r. roll(Jlon, ago, disobillty. pofllic11/ /Joli•!•,
sexual ononrer,on. a,1d mot/10/ or fJJ,n,ty srntus. (Nor 111/ prohf//1111<1 oases apply IO all programs.)- Per.;ons w1/fl dlsobil/t,es who r11qui1e nlletnet/va meons lo, co/n11111n/ca11M el P(Dgram 1//lormarlon
{Omlf/o, f,,rgo pd11G audiotape. e1c,) should conlocr USDA 's TARGET Ce111era1 (2()2J 720-2/i(.)() (voic1J and TDD). ro No a camp/olnl of dlscfimif111tion, wrlle USOA. 0 /rocror. Oltir:e of Civil Rignrs.
Room 326·W. Whlllen Bui/ding. 1400 fndqpt1tldenc0Avunuo, SW. Wosn/11g1on, D.C. 20250·9410 or es/I (202) 7/lJJ·S904 (,oicr, or rOO). USDA Is an oqu,1/ opportunity p,ovf(ldr ond employer.




                                                                                                                                    Complaint, Exhibit A, Page 2 of 3
                Case 2:19-cv-02079-SU                     Document 1-2                 Filed 12/20/19                Page 3 of 3




    FS A-1940-17 (10-26-99)                                                                                                        Page 3 of 3

     HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M . If (l) the
term of the loan exceeds January 1, 1990, but not January l, 1995, and (2) Borrower intends to produce an agricultural commodity on highl y
erodible land that is exempt from the restrictions of Exhibit M until either January l, 1990, or two years after the Natural Resources
Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January 1, 1995,
Borrower further agrees that Borrower must demonstrate prior to January 1, 1995, that any production of an agricultural commodity on highly
erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
in accordance with NRCS's requirements.

   DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

   This Note is given as evidence of a loan to Borrower made or insured by the Governme11t pursuant to the Consolidated Farm and Rural
Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the "Kind of Loan"
block above. This Note sh:i.ll be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
the express provisio11s of this note.


    Pres entment , protest, and notice are wai ved.



    (SEAL)
                                                                                                                                       (Borrower)


                                                                       Shun
                                                                       64978 N. Powde r River Lane
                                                                       North Powder, OR 97867




                                                          RECORD OF ADVANCES
         AMOUNT                      DATE                 AMOUNT                  DATE                AMOUNT                        DATE
$ /0, Of"JO ,nr.               ln-(7-02...            $                                        $
$    ~0,S1x).oo                 Cr.;)./ -o 2-         $                                        $
$                                                     $                                        $
$                                                     $                                        $
                                                                                  TOTAL        $    L/[), 500




                                                                                             Complaint, Exhibit A, Page 3 of 3
                          Case 2:19-cv-02079-SU                                                                      Document 1-3                                             Filed 12/20/19                                           Page 1 of 3




 REPRODUCE LOCALLY. Include form number and date on all reprocuctions.                                                                                              8. KIND OF LOAN
 FSA-1940-17                                                                  U.S. DEPARTMENT OF AGRICULTURE
 (10·26-99)
                                                                                                                         Farm Service Agency                                 Type:           OL                                    (KJ        Regular

                                                  PROMISSORY NOTE
                                                                                                                                                                                                                                   D
                                                                                                                                                                                                                      Limited Resource
                                                                                                                                                                                            Pursuant to:
 1. Name
                        ORR, DAVID L.                                 fmAMORTYmp NOT                                        'f'A'!n
                                                                                                                                                                                   rn        Consolidated Farm & Rural Development Act

 2. State
                    OREGON
                                                                                      3. County                                                                                    n           Emergency Agricultural Credit Adjustment Act of 1978
                                                                                                                        BAKER                                       9. ACTION REQUIRING NOTE

                                                                                                                                                                          ~
                                                                                                                                                                                                                                  §
 4. Case Number                                                                       5. Date                                                                                         foi<lsllooo                                             Rescheduling
              43-001-544250649                                                            November 20                                2002                                             Subsequent loan                                         Reamortization
 6. Fund Coce                                                                         7. Loan Number                                                                                  Consolidated &                                          Credit sale

                                     44                                                                      03                                                           R           subsequent loan
                                                                                                                                                                                      Consolidation
                                                                                                                                                                                      Conservation easement                        R           Deferred payments
                                                                                                                                                                                                                                              Debt write down

   FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severnlly promise to pay to the order of the United States
of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in                             BAKER CITY
- - - - - - - - -- - --                                                     , or at such other place as the Government may later designate in writing, the principal sum of

-- -- -- -- -- -- -- -_-_-_-_-_-_TL.LH._.T.....R.uTwY~ E......T....,Yu.E............T.....H....Q..,.U. ._Su:AUJNu.DL.. . .LE__., T__.V""'E._._,ITTculwNwUwR.....
                                                                                                                                                            E....,n'-"'A.....
                                                                                                                                                                         N....n_._.N,.,,Q.;...-/_._J,._, QuOT_._T..,.-l'S,._-
                                                                                                                                                                                                                           , ,- _-_-_-_-_-_-_-_-_-_-_._c...__-....;;..;;.:....;;,;::;==-oollars

 ($__3
     _5_,_5_0_0_._0_0_______________- - 4 , plus interest on the unpaid principal balance at the RATE of
---------THREE AND ONE-HALF------------ - ------------percent (~3........5""'..._
                                                                              0 __ %) per annum and
______
     N_/ _A_ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _ dollars ($ _ _
                                                                    N_/A
                                                                       _ _ __ __

of Noncapitalized interest. lf this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RA TE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

     Principal and interest shall be paid in                                                SEVEN                                 installments as indicated below, except as modified by a different rate of
 interest, on or before the following dates :

 $    5 , 807 . 00                                                      on        12/31/2003                                             ;$                   N/A                                                    on

 $                                                                      on                                                               ;$
                                                                                                                                                              N/A                                                    on

$                                                                       on                                                               ;$                   N/A                                                    on

                                                                        on                                                               ;$
                                                                                                                                                              N/A                                                    on
 $

 $                                                                      on                                                               ;$                   NIA                                                    on

 $                                                                      on                                                                ;$                  NLA                                                    on
                                                                                                                                                                                                                                                                                                   (
 and$ 5,807 . 00                                  thereafteron 12/31                      ofeach YE.AR                        untiltheprincipaland
 interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable                                                                                                                                                    ~-
      7                      years from the date of this note, and except that prepayments may be made as provided below. The consideration for                                                                                                                                                   ,.:·l·
 this note shall also support any agreement modifying the foregoing schedule of payments.

     lf the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
 Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose                                                                                                                                                                ~
 authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances al                                                                                                                                                     ,
 the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

                                                                                                                                         Position 2




                                                                                                                                                                                         Complaint, Exhibit B, Page 1 of 3
                 Case 2:19-cv-02079-SU                                          Document 1-3                            Filed 12/20/19                         Page 2 of 3




FSA-1940-17 (10-26-99)                                                                                                                                                                 Page 2 of 3

   For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interesr accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

    lf the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Goverrunent to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand.

   Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

   If "Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):


FUND CODE/                                              INTEREST                      DATE                                                                              LAST INSTALL. DUE
 LOAN NO.                  FACE AMOUNT                    RATE                    (include year)                     ORIGINAL BORROWER                                     (include year)

                       $                                               %
                       $                                               <?lo

                       $                                               %
                       $                                               %
                       $                                               %
                       $                                               %
                       $                                               %


     Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: lf at any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and , if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.




The U.S. Departmenl of Agncu/ture {USDA} prohib,1s discnmmalion in all ifs programs and activities on lhe basis of race, color, national on'gin, gender, religlolt, age. disability. political beliefs,
sexual orienrarion, and man.,al or !amity status. (Not alf protubHed bases apply to all programs.) Persons with disabtlltlos who require alternative means for communication of program information
                                                           s
(Bradle, large pn'n( audiotape, etc.) should contact USDA TARGET Center al (202) 120·2600 (voice and TOD). To tile a complain/ of discrim1'nalion, wn)e USDA, Director, .Office of Civil Rights,
Room 326-W Whitten Bui/ding, 1400 Independence Avenue, SW Washington, D.C. 20250-9410 or call (202) 720-5964 (voice or TDD). USDA 1s an equal opportunity provider and amployar.




                                                                                                                               Complaint, Exhibit B, Page 2 of 3
                Case 2:19-cv-02079-SU                         Document 1-3                 Filed 12/20/19               Page 3 of 3




    FSA-1940-17      (10-26-99)                                                                                                        Page 3 of 3

         HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
    this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
    the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If (I) the
    term of the loan exceeds January I, 1990, but not January 1, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
    erodible land that is exempt from the restrictions of Exhibit M until either January I, 1990, or two years after the Natural Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
    the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
    Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
    appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January 1, 1995,
    Borrower further agrees that Borrower must demonstrate prior to January 1, 1995, that any production of an agricultural commodity on highly
    erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
    in accordance with NRCS 's requirements.

       DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
    DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

       This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the "Kind of Loan"
    block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
    the express provisions of this note.


    Presentment, protest, and notice are waived .



    (SEAL)
                                                                                                                                           (Borrower)




                                                                                          Powder River Lane
                                                                           North Powder, OR 97867




                                                             RECORD OF ADVANCES
         AMOUNT                     DATE                    AMOUNT                    DATE               AMOUNT                         DATE
~ 35.500.00                       11-20-02           $                                             $
~                                                    $                                             $
~                                                    $                                             $

~                                                    $                                             $
                                                                                     TOTAL         $35,500.00




                                                                                                 Complaint, Exhibit B, Page 3 of 3
            Case 2:19-cv-02079-SU                                             Document 1-4                             Filed 12/20/19                           Page 1 of 3




REPRODUCE LOCALLY. Include form number and dale on all reproductions.                                          8   KIND OF LOAN
FSA-1940-17                    U.S. DEPARTMENT OF AGRICULTURE
(10-26-99)
                                                      Farm Service Agency                                            Type:            OL                 @:]     Regular


                                 PROMISSORY NOT~ l
                                                                                                                                                          DLimited Resource
                                                                                                                                 Pursuant to:
1. Name                                                                                                                 @I        Consolidated Farm & Rurnl Development Act
                                            DAVID      I. . ORR

2. State                                                 3. County
                       OR EGON                                                BAKER
4. Case Number


6. Fund Code
              43-001-544250649
                                                         5. Date


                                                         7. Loan Number
                                                                          12·17-2003
                                                                                                                           Initial loan
                                                                                                                           Subsequent loan
                                                                                                                           Consolidated &
                                                                                                                           subsequent loan
                                                                                                                                                         §       Rescheduling
                                                                                                                                                                 Reamortization
                                                                                                                                                                 Credit sale

                          44                                                     05                                        Consolidation                         Deferre? payments
                                                                                                                           Conservation easement                 Debt write down


  FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of America, acting through the Fann Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in 3990 MIDWAY DR. BAKER CITY, OR 97814

- -- - - - - - - - - - - ' or at such other place as the Government may later designate in writing, the principal sum of

_T_H_I R
       _T
        _Y_-_s_E_v_E_N_ T_H_o_u_s_AN_ D_AN_D_F_r_v_E_·_H_UN_DR_E_D_AN
                                                                   _ o_ o_o_/_1_0_0_-_·_-_-_·_· _· -_-_-_._-_._-_-_-_-_- _·-_-_-_-_-_-_-_-_-_-_· _·_- _·_·-_-_·_·_-_·_-_-_-_-_-_-_-_·- - - dollars

($,_ _ _ _ __ __ _ __ _ _ _ _ _ ___3_7_,_s _o_a _.0_0_,), plus interest on the unpaid principal balance at the RATE of

_T_H_R_E_E_AN_D_F
                _I_V_E_·_E_I_G_H_T_H_s_-_·_-_-_- _-_--_-_-_-_-_-_-_-_-_-_-_-_. _-_- _--_-_-_-_-_-_-_-_-_-_-_._-_-_
                                                                                                                 - _-_--_ _ __    percent ,._(_ __ 3_._6_2_5_%) per annum and

_z_E_R_o_-_-_._--_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_·-_·_-_-_-_._-_-_-_-_-_·_·_·_-_-_--_·_-_-_·_·_-_-_·_-_·_· _·_ _ __ _ __ _ ___dollars ($_ _ _ _ _ _ _ _ _o_._o_o_

ofNoncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RA TE OF INTEREST, in accordance with regulations of the Fann Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address . The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type of loan indicated above.

    Principal and interest shall be paid in _ _s_E_v_E_N_ (_7_l __ installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:

$                                6,165.00 Oil 12/31/2004                                    ;S                                   6,165.00 on 12/n/2005

$                               6 , 165.00 on 12/31/2006                                    ;$                                   6,165.00 on 12/n/2001

$                               6,165.00011 12/31/2008                                      ;$                                   6,165.00 on 12/31/2009

$                              6,165. oo on 12/31/2010                                      ;$                                            NA    on NA

                                           NA on NA                                                                                        NA on       NA
$                                                                                           ;$

$                                         NA on NA                                          ;$                                             NA on NA

and$                                      0 · 00 thereafter on NA                        of each NA                         until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
SEVEN (7)                   years from the date of this note, and except that prepayments may be made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amoun t of the loan is no1 advanced at the time of loan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances,

                                                                                            Position 2




                                                                                                                                 Complaint, Exhibit C, Page 1 of 3
             Case 2:19-cv-02079-SU                                              Document 1-4                              Filed 12/20/19                             Page 2 of 3




FSA-1940-17             (10-26-99)                                                                                                                                                       Page 2 of3

   For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951.8) of the Farm Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

    If the Government at any time assigns this note and insures the payment ofit, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accming
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand.

   Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farrn if this is a Farm Ownership loan.

   If"Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):


FUND CODE/                                              INTEREST                       DATE                                                                               LAST INSTALL. DUE
 LOAN NO.                   FACE AMOUNT                   RATE                     (include year)                      ORIGINAL BORROWER                                     (include year)

                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %


     Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: !fat any time it shall appear to the Government that the Borrower maybe able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.



The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, gender, religion, age, disability, political beliefs,
sexual orientation, and marital or family status. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alt6mative means for communication of program information
(Braille, large print, audiotape, etc.) should contact USDA 's TARGET Center at (202) 720·2600 (voice and TOO). To file a complaint of dfscrimJnallon, write USDA, Director, Office of Civil Rights,
Room 326-W, Whitten Building, 1400 Independence Avenue, SW, Washing/on, O.C. 20250-9410 or call (202) 720·5964 (voice or TOO). USDA is an equal opportunity provider and employer.




                                                                                                                                  Complaint, Exhibit C, Page 2 of 3
             Case 2:19-cv-02079-SU                            Document 1-4                  Filed 12/20/19                 Page 3 of 3




    FSA-1940-17 (10-26-99)                                                                                                             Page 3 of3

         HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
    this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
    the conversion of wetlands to produce an agricultural conunodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If(!) the
    teiill of the loan exceeds January I, 1990, but not January I, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
    erodible land that is exempt from the restrictions of Exhibit M until either January I, 1990, or two years after the Natural Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
    the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
    Borrower is actively applying on that land which has been detennined to be highly erodible, a conservation plan approved by the NRCS or the
    appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January I, 1995,
    Borrower further agrees that Borrower must demonstrate prior to January I, 1995, that any production of an agricultural commodity on highly
    erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
    in accordance with NRCS's requirements.

       DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
    DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

       This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Farm and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan as indicated in the "Kind of Loan"
    block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
    the express provisions of this note.


    Presentment, protest, and notice are waived.



    (SEAL)
                                                                                                                                           (Borrower)



                                                                         64978 N. POWDER RIVER LN .
                                                                         NORTH POWDER, OR 97867




                                                             RECORD OF ADVANCES
         AMOUNT                     DATE                     AMOUNT                   DATE               AMOUNT                         DATE
$              37,500.00           12/17/03          $                                             $
$                                                    $                                             $
$                                                    $                                             $
$                                                    $                                             $
                                                                                     TOTAL         $37 5oZ>




                                                                                                  Complaint, Exhibit C, Page 3 of 3
            Case 2:19-cv-02079-SU                                            Document 1-5                            Filed 12/20/19                          Page 1 of 3



                                                                                                                                                                              L/ L\        -Q (..-,



REPRODUCE LOCALLY.                 Include form number and date on all reproductions.                        8. KIND OF LOAN
                                                    U.S. DEPARTMENT OF AGRICULTURE
FSA-1940-17
(10-26-99)
                                                                                Fam, Service Agency                Type:            OL                 ~ Regular

                                 PROMISSORY NOT~ ,
                                                                                                                                                       D
                                                                                                                                                  Limited Resource
                                                                                                                        Pursuant to:
1.   Name                                                                                                              ~ Consolidated Farm & Rural Development Act
                                Orr,     David L. and Shaunna                   '""{~ ,
2. State
                       Oregon
                                                         3. County
                                                                             Baker
                                                                                       .,,    ~




                                                                                             ~ .;?'
                                                                                                                       n       Emergency Agricultural Credit Adjustment Act of 1978
                                                                                                             9. ACTION REQUIRING NOTE


                                                                                                                  ~ '''                                §
                                                                                                  .,<,l                                                        Rescheduling
4. Case Number                                           5. Date
              43-001-544250649                                       7/26/04                          ::f0             "''''~ loan
                                                                                                                    Subsequent                                 Reamortization
6. Fund Code                                             7. Loan Number                                                  Con,olidntcd &                        Credit sale

                          44                                                    06                                Fl     subsequent lo:an
                                                                                                                         Consolidation
                                                                                                                         Conservation easement         Fl      Deferred payments
                                                                                                                                                               Debt write down

  FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in 3990 Midway Dr. Baker City , OR 97814

- - - - - - -- - - - - - , or at such other place as the Government may later designate in writing, the principal sum of
_T_w_e_n_t_y_-s_ i_·x_ T_h_o_u_s_a_n_d_ a_n_d_T_w_o - H
                                                      _u_n_d_r_e_d_ a_n_d_ F_i _f _ty_a_n_d_o_o_/_1_0_0_-_-_-_-_- -_ - -_-_-_-_-_-_-_·_-_-_- _-_· -_-_-_-_·_·_·_·_-_-_·_-_-_·_--------- dollars

($.___________________2_6_,_2_5_0_· _o_o ), plus interest on the unpaid principal balance at the RATE of

_F_o_u_r_ a_n_d_on_e_ -o_u_a_r_t_e_r_-_-_-_-_-_-_-_-_· _- -_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_--_-_-_-_-_-_-_-_ _ _ _ _ _ _.....,..erccnt (                4 . 2s %) per annum and

_z_e_r_o_-_-_--_ --_-_-_-_ -_._-_-_-_-_-_-_-_-_-_-_-_--_-_-_-_-_-_-_-_-_-_-_-_-_-_--_-_-_-_-_-_._-_-_-_-_-_-_-_-_-_ _ _ _ _ _ _ _doll ars ($                                          o . oo

ofNoncapitalized interest. If this note is for a Limited Resource loan (indicated in the "Kind of Loan" box above) the Government may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Farm Service Agency for the type ofloan indicated above.

    Principal and interest shall be paid in _ _s_e_v_e_n_ (_7_l__ installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:

$                                   48o.oo 0 n 12/31/2004                                    ;$                              5,050.00 on 12/31/2005

$                              s,oso.oo 011 12/31/2006                                       ;$                              5,050.00 on 12/31/2007

$                               s,oso.oo 0n 12/31/2008                                       ;$                               5,050.00 on 12/31/2009

$                              5,050.00 an 12/n/2010                                         ;$                                               on

$                                              on                                            ;$                                               on

$                                              on                                            ;$                                               on

and$                                      0 · 00 thereafter on 12/31                     of each ear                        until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
Seven (7)                   years from the date of this note, and except that prepayments may be made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amount of the loan is not advanced at the time ofloan closing, the loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the amount(s) and date(s) of such advance(s) in the Record of Advances.

                                                                                             Position 2




                                                                                                                             Complaint, Exhibit D, Page 1 of 3
            Case 2:19-cv-02079-SU                                               Document 1-5                              Filed 12/20/19                            Page 2 of 3




FSA-1940-17 (10-26-99)                                                                                                                                                                   Page 2 of3

   For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951. 8) of the Farm Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

   If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be immediately due and payable by Borrower to the Government without demand.

    Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Ownership loan.

   If"Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new tenns):


FUND CODE/                                              INTEREST                       DATE                                                                               LAST INSTALL. DUE
 LOAN NO.                   FACE AMOUNT                   RATE                     (include year)                      ORIGINAL BORROWER                                     (include year)

                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %
                        $                                              %


     Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: If at any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.



The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, naficmal origin, gender, religion, age, disability, political beliefs,
sexual orientation, and marital or family status. (Not all prohibited bases apply lo all programs~) Persons with disabilities who requira allemalive means for communication of program information
                                                            s
(Braille, largo prinl. audiotape, ale.) should contac/ USDA TARGET Cantor al /202) 720-2600 (voice and TDD). To file a complain/ of discrimination, writo USDA, Dirac/or, Offico of Civil Rights,
Room 326-W, Whit/en Building, 1400 Independence Avenue, SW, Washington, D,C, 20250-9410 or call (202) 720-5964 (voice or TDD) , USDA is an equal opporlunify provider and employer.




                                                                                                                                  Complaint, Exhibit D, Page 2 of 3
              Case 2:19-cv-02079-SU                            Document 1-5                   Filed 12/20/19                 Page 3 of 3




     FSA-1940-17      (1 0-26-99)                                                                                                       Page 3 of3

          HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
     this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
     the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. lf(l) the
     term of the loan exceeds January I, 1990, but not January I, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
     erodible land that is exempt from the restrictions of Exhibit M until either January 1, 1990, or two years after the Natural Resources
     Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
     the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
     Borrower is actively applying on that land which has been determined to be highly erodible, a conservation plan approved by the NRCS or the
     appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January l, 1995,
     Borrower further agrees that Borrower must demonstrate prior to January 1, 1995, that any production of an agricultural commodity on highly
     erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
     in accordance with NRCS' s requirements.

        DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
     default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
     otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
     DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

        This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Fann and Rural
     Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type ofloan as indicated in the "Kind of Loan"
     block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
     the express provisions of this note.


     Presentment, protest, and notice are waived.



     (SEAL)
                                                                                                                                            (Borrower)




                                                                          64978 N. Powder River Lane
                                                                          North Powder, OR 97067




                                                              RECORD OF ADVANCES
          AMOUNT                     DATE                    AMOUNT                    DATE               AMOUNT                         DATE
t                 26250.00          7 / 26 / 04      $                                              $
$                                                    $                                              $
l>                                                    $                                             $
$                                                    $                                              $
                                                                                      TOTAL         $               26250 . 00




                                                                                                    Complaint, Exhibit D, Page 3 of 3
               Case 2:19-cv-02079-SU                         Document 1-6            Filed 12/20/19           Page 1 of 7



                                                                    Position 1
· 0440-04A                                               U.S . DEPARTMENT OF AGRICULTURE
· 29-01)                                                       Farm Service Agency
                                                                SECURITY AGREEMENT
                                                               (CHATTELS AND CROPS)

                   I.       THIS SECURITY AGREEMENT, dated      June 19, 2002, is made between the United States

             of America acting through the Farm Service Agency (called Secured Party) and

             DAV ID L ORR                                     and

             (called Debtor), whose mailing address is

             64976 NORTH POWDER RIVER R,         NORTH POWDER, OR 97867-0000

                   II. BECAUSE Debtor is justly indebted to Secured Party as evidenced by one or more certain
             promissory note(sl or other instrument(sJ, and in the future may incur additional indebtedness to
             Secured Party which will also be evidenced by one or more promissory note(s) or other instrument(sl,
             all of which are called "note", which has been executed by Debtor. is payable to the order of Secured
             Party, and authorizes acceleration of the entire indebtedness at the option of Secured Party upon any
             default by Debtor; and
                    The note evidences a loan to Debtor, and Secured Party at any time, may assign the note to any
             extent authorized by the Consolidated Farm and Rural Development Act or any other act administered by
             the Farm Service Agency and
                    It is the purpose and intent of this instrument that this instrument shall secure prompt payment
             of the note and the timely performance of all obligations and covenants contained in this instrument: and
                     NOW THEREFORE, in consideration of said loan(s) and (al to secure the prompt payment of all
             existing and future indebtedness and liabilities of Debtor to Secured Party and of all renewals and
             extensions of such indebtedness and any additional loans or future advances to Debtor before or after
             made by Secured Party under the then existing provisions of the Consolidated Farm and Rural Development
             Act or any other act administered by the Farm Service Agency all with interest. (b) in any event and at
             all times to secure the prompt payment of all advances and expenditures made by Secured Party, with
             interest. as described in this instrument, and (cl the timely performance of every covenant and agreement
             of Debtor contained in this instrument or in any supplementary agreement:
                     DEBTOR GRANTS to Secured Party a security interest 1n Debtor's interest in the following described
             collateral, including the proceeds and products thereof, accessions thereto, future advances and security
             acquired hereinafter (hereinafter referred to as "collateral"); provided however the following description of
             specific items of collateral shall not in any way limit the collateral covered by this instrument and the
             Secured Party's interest therin:




             The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis
             of race, color, national origin, gender, religion. age, disability, political beliefs. sexual orientation, and
             marital or family status. (Not all prohibited bases apply to all programs.) Persons with disabilities who require
             alternative means for communication of program information (Braille, large print, audiotape, etc.) should contact
             USOA's TARGET Center at (202) 720-2600 (voice and TDD). To file a complaint of discrimination. write USDA,
             Director. Office of Civil Rights. Room 326-W, Whitten Building, 1400 Independence Avenue SW, Washington. D.C. 20250-
             9410 or call (202) 720-5964 (voice or TDD). USDA is an equal opportunity provider and employer.




                                                                                    !,;, ·\ r1-07,-
                                                                                    0Cfl[Tl!_ff
                                                                                          :!:>A


                                                                                                 Complaint, Exhibit E, Page 1 of 7
                     Case 2:19-cv-02079-SU                Document 1-6             Filed 12/20/19         Page 2 of 7


FSA·0440·04A (06·29-01)                                                                                        (Page   2 )


Item 1.   All crops, annual and perenn1al, and other plant or farm products now planted, growing or grown, or harvested or which are
planted after th1s 1nstrument 1s s1gned or otherw1se become grow1ng or harvested crops or other plant products (a) w1thin the
one-year period or any longer period of years permissible under State law. or (b) at any time after this instrument is signed if
no f1xed maximum period 1s prescribed by State law, includ1ng the crops and plant products now planted, to be planted, growing or
grown or harvested on the follow1ng described real estate:

                                                                                                  Approximate Distance and
Fa rm( s) or Other Rea 1 Estate                       Approximate                                01rect1on from a Named Town
*Owner                                                No. of Acres   County and State               or other Description

GARY MARTIN                                                   1.00   BAKER,   OR                 2 MILES FROM NORTH POWDER


Including all ent1tlements, benefits, and payments from all state and federal farm programs; all crop 1ndemn1ty payments; all
payment intang1bles arising from said crops and all general intangibles arising from said crops; and all peanut and tobacco
poundage allotments and quotas existing on or leased and transferred or to be leased and transferred to the above described
farms as well as any proceeds derived from the conveyance or lease and transfer by the Debtor to any subsequent party;

*Owner shown in related F1nancing Statement, except if informed of ownership change show reputed new owner.




                                                                                        Complaint, Exhibit E, Page 2 of 7
                   Case 2:19-cv-02079-SU                 Document 1-6             Filed 12/20/19           Page 3 of 7


FSA-0440-04A (06-29-01)                                                                                        (Page   3 J


Item 2.     All farm and other equipment (except small tools and small equipment such as hand tools. power lawn mowers
and other items of like type unless described below), and inventory, now owned or hereafter acquired by Debtor, together
with all replacements, substitutions. additions, and accessions thereto, including but not limited to the following
which are located in the State(sl of


                                                                                                Year of
Line                                                                     Size                   manufac-
No.    Quantity               Kind                 Manufacturer        and Type    Condition      ture     Serial or Model No .




Including the following described fixtures which are affixed or are to be affixed to real estate; as-extracted collateral;
or timber to be cut, all of which, together with the associated real estate, are more particularly described as follows
(include legal description of the land):




                                                                                      Complaint, Exhibit E, Page 3 of 7
                         Case 2:19-cv-02079-SU                       Document 1-6             Filed 12/20/19              Page 4 of 7



FSA-0440-0~A (06-29-01)                                                                                                         (Page     4 )


Item 3.    All livestock (except lfvestock and poultry kept primar1ly for subs1stence purposes), fish , bees , birds,
furbearing animals, other animals produced or used for commercial purposes. other farm products, and supplies, now owned or
hereafter acquired by Debtor. together with all increases, replacements. substitutions. and additions thereto, including but
not limited to the following located in the State(sl OREGON


                                                                                                       Wefght.   Age or
Line                                                                                                   average    age          Brands or other
No.     Quant Hy                 K1nd-Sex                          Breed              Color             we1ght   Range          i dent1fi cat1 on
       . -.... -- -- -   --- ---- -- ----------~-----   ----- ------··--·----   ···--·------ .   -·                        - -............... -- --   -... -...
001                 1    RDPI NG STEER                  LONGHORN                BROWN & WHITE              900   1
002                 7    ROPING HORSES                  MIXED                   MIXED                     1500
003               50     cows                           MIXED                   MIXED                     1000
004                 2    BULLS                          ANGUS                   BLACK                     1500




                                                                                                      Complaint, Exhibit E, Page 4 of 7
                     Case 2:19-cv-02079-SU                Document 1-6               Filed 12/20/19        Page 5 of 7



 FSA-0440-0.4A (06-29-0ll                                                                                        (Page   5 l



Item 4.   All accounts. deposit accounts, goods. supplies, inventory, supporting obligations. investment property, certificates of
title. payment intangibles. and general intangibles. including, but not limited to the following:

           GROSS RECEIPTS, INCLUDING CO-OP RETAINS, EQUITIES AND REVOLVING FUNDS
           DERIVED FROM OR RELATED TO DEBTOR'S FARMLAND OR FARMING ACTIVITIES
           ADDITIONALLY INCLUDING BUT NOT LIMITED TO COOPERATIVE STOCK OR
           CERTIFICATES. CONTRACT ACRES. ACCOUNTS RECEIVABLE AND PROCEEDS FROM THE
           FSA AND COMMODITY CREDIT CORPORATION PROGRAMS .

Ill.    DEBTOR WARRANTS, COVENANTS. AND AGREES THAT:
              A. Debtor is the absolute and exclusive owner of the above-described collateral. and any marks or brands used to
 describe livestock are the holding brands and carry the title, although the livestock may have other marks or brands, and such
 collateral is free from all liens. encumbrances. security and other interests except (ll any existing liens, encumbrances. security
 or other interests in favor of Secured Party which shall remain in full force and effect. (2) any applicable landlord's statutory
 liens, and (3) other liens, encumbrances. security or other interests previously disclosed to Secured Party in the l oan
 application, Farm and Home Plan or other loan documents. Debtor will defend the collateral against the claims and demands
 of all other persons.
              B. Statements contained in Debtor's loan application(s) and related loan documents are true and correct and that
 Debtor's name. as stated in the loan application and in this instrument. is Debtor's complete legal name; and Debtor will (1) use
 the loan funds for the purposes for which they were or are advanced. (2) comply with such farm and home management plans as may be
 agreed upon from time to time by Debtor and Secured Party, (3) care for and maintain the collateral in a good and husbandlike
 manner, (4) insure the collateral in such amounts and manner as may be required by Secured Party, and if Debtor fails to do so.
 Secured Party, at its option. may procure such insurance, (5) permit Secured Party to inspect the collateral at any reasonable time .
 (6) not abandon the collateral or encumber. conceal. remove, sell or otherwise dispose of it or of any interest in the collateral.
 or permit others to do so, without the prior written consent of Secured Party, (7) not permit the collateral to be levied upon.
 injured or destroyed, or its value to be impaired, except by using harvested crops in amounts necessary to care for livestock
 covered by this instrument, and (8) maintain accurate records of the collateral. furnish Secured Party any requested information
 related to the collateral and allow Secured Party to inspect and copy all records relating to the collateral.
             C. Debtor will pay promptly when due all (1) indebtedness evidenced by the note and any indebtedness to Secured Party
 secured by this instrument, (2) rents, taxes, insurance premiums, levies. assessments, liens. and other encumbrances. and costs of
liens searches and maintenance and other charges now or later attaching to, levied on. or otherwise pertaining to the collateral or
this security interest. (3) filing or recording fees for instruments necessary to perfect. continue, service. or terminate this
security interest, and (4) fees and other charges now or later required by regulations of the Farm Service Agency .
             D. Secured Party 1s authorized to file financing statements describing the collateral, to file amendments to the
financing statements and to file continuation statements.
             E. Debtor will immediately notify Secured Party of any material change in the collateral or in the collateral's
location: change in Debtor's name. address. or location; change in any warranty or representation in this instrument; change that
may affect this security interest or its perfection; and any event of default.
             F. Secured Party may at any time pay any other amounts required in this instrument to be paid by Debtor and not paid
when due. including any costs and expenses for the preservation or protection of the collateral or this security interest. as
advances for the account of Debtor. All such advances shall bear interest at the rate borne by the note which has the highest
interest rate.
             G. All advances by Secured Party as described in this instrument. with interest, shall be immediately due and payable by
Debtor to Secured Party without demand at the place designated in the latest note and shall be secured by this instrument. No such
advance by Secured Party shall relieve Debtor from breach of the covenant to pay. Any payment made by Debtor may be applied on the
note or any indebtedness to Secured Party secured hereby, in any order Secured Party determines.
             H. In order to secure or better secure the above-mentioned obligations or indebtedness. Debtor agrees to execute any
further documents. including additional security instruments on such real and personal property as Secured Party may require. and
to take any further actions reasonably requested by Secured Party to evidence or perfect the security interest granted herein or
to effectuate the rights granted to Secured Party herein.




                                                                                        Complaint, Exhibit E, Page 5 of 7
                    Case 2:19-cv-02079-SU                  Document 1-6             Filed 12/20/19          Page 6 of 7


 FSA-0440-04A (06-29-0ll                                                                                          (Page   6 l


 IV.   IT IS FURTHER AGREED THAT:
             A.    Until default Debtor may retain possession of the collateral .
              B.   Default shall exist under this instrument if Debtor fa i ls to perform or discharge any obligation or to pay promptly
 any indebtedness secured by this instrument or to observe or perform any covenants or agreements in this instrument or in any
 supplementary agreement contained, or if any of Debtor's representations or warranties herein prove false or misleading, or upon the
 death or incompetency of the parties named as Debtor . or upon the bankruptcy or insolvency of any one of the parties named as Debtor
 Default shall also exist if any loan proceeds are used for a purpose that will contribute to excessive erosion of highly erodible
 land or to the conversion of wetlands to produce an agricultural commodity. as further explained in 7 CFR Part 1940, Subpart G,
 Exhibit M. Upon any such default:
                   1.   Secured Party, at its option, with or without notice as permitted by law. may (al declare the unpaid balance on
                        the note and any indebtedness secured by this instrument tmmediately due and payable. (bl enter upon the
                        premises and cultivate and harvest crops, take possession of. repair, improve, use, and operate the collateral
                        or make equipment unusable, for the purpose of protecting or preserving the collateral or this lien. or
                        preparing or processing the collateral for sale, and (cl exercise any sale or other rights accorded by law.
                        Secured Party may disclaim all warranties relating to title, possession, quiet enjoyment, merchantability,
                        fitness or the like in any disposition of the collateral.
                  2.    Debtor (al agrees to assemble the collateral and make it available to Secured Party at such time(sl and
                        place(sl as designated by Secured Party, and (bl waives all notices, exemptions. compulsory disposition and
                        redemption rights.
                  3.    A default shall exist under any other security instrument held by Secured Party and executed or
                        assumed by Debtor on real or personal property. Likewise, default under such other security instrument shall
                        constitute default under this instrument.
             C.   Proceeds from disposition of collateral shall be applied first on expenses of retaking, holding, preparing for sale.
 processing, selling and the like and for payment of reasonable attorneys' fees and legal expenses incurred by Secured Party, second
 to the satisfaction of prior security interests or liens to the extent required by law and in accordance with current regulations of
 the Farm Service Agency. third to the satisfaction of indebtedness secured by this instrument. fourth to the satisfaction of
 subordinate security interests to the extent required by law. fifth to any other obligations of Debtor owing to Secured Party, and
 sixth to Debtor. Any proceeds collected under insurance pol i cies shall be applied first on advances and expenditures made by
Secured Party, with interest. as provided above, second on the debt evidenced by the note. unless Secured Party consents in writing
to their use by Debtor under Secured Party's direction for repair or replacement of the collateral, third on any other obligation
of Debtor owing to Secured Party, and any balance shall be paid to Debtor unless otherwise provided in the insurance policies .
Debtor will be liable for any deficiency owed to Secured Party after such disposition of proceeds of the collateral and insurance.
             D.   It is the intent of Debtor and Secured Party that to the extent permitted by law and for the purpose of this
instrument. no collateral covered by this instrument is or shall become realty or accessioned to other goods.
             E.   Secured Party may comply with any applicable state or Federal law requirements in connection with the disposition
of the collateral and compliance will not be considered to adversely affect the commercial reasonablenes s of any sale of the
collateral.
             F.   This instrument is subject to the present regulations of the Secured Party and to its future regulations not
inconsistent with the express provisions of this instrument.
            G. If any provision of this instrument is held invalid or unenforceable, 1t shall not affect any other provisions.
but this instrument shall be construed as if it had never contained such invalid or unenforceable provision.
            H. The rights and privileges of Secured Party under this instrument shall accrue to the benefit of its successors and
assigns. All covenants. warranties, representations, and agreements of Debtor contained in this instrument are joint and several
and shall bind personal representatives, heirs, successors, and assigns.
            I.    If at any time it shall appear to Secured Party that Debtor may be able to obtain a loan from a production credit
association, a Federal land bank, or other responsible cooperative or private credit source. at reasonable rates and terms for loans
for s1m1lar purposes and periods of time, Debtor will. upon Secured Party's request, apply for and accept such loan in sufficient
amount to pay the note and any indebtedness secured by this instrument and to pay for any stock necessary to be purchased in a
cooperative lending agency in connection with such loan.
            J.   SECURED PARTY HAS INFORMED DEBTOR THAT DISPOSAL OF PROPERTY COVERED BY THIS SECURITY AGREEMENT WITHOUT THE CONSENT
OF SECURED PARTY, OR MAKING ANY FALSE STATEMENT IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY CONSTITUTE A VIOLATION OF
FEDERAL CRIMINAL LAW.




                                                                                         Complaint, Exhibit E, Page 6 of 7
                  Case 2:19-cv-02079-SU                 Document 1-6            Filed 12/20/19          Page 7 of 7


iA-044C -D4A 106-29-01)                                                                                        (Page   7 )
                                            ( 1
          K.   Failure by the Secured Party    ; xercise any right-whether once or often-sha   not be construed as a waiver of any
Jvenant or condition or of the breach of such covenant or condition. Such fai l ure shall also not affect the exercise of such right
ithout notice upon any subsequent breach of the same or any other covenant or condition.



m    L   OR{JJa                  [Debtoc)   (5"LI _ _ _ _ _ _ _ _ _ _ _ _ _ _(_D_e_b-to_r_)_ .c SEAL)




                                                                                     Complaint, Exhibit E, Page 7 of 7
              Case 2:19-cv-02079-SU                     Document 1-7              Filed 12/20/19                Page 1 of 7




This form is available electronically.
                                              )                                              r
                                                                                          (Se~
                                                                                                   J     Form Approved - 0MB No. 0560-0238
                                                                                                  oe 7 tor Pnvacy Act and Publ!G Burden Statements).
FSA-2028                                           U.S. DEPARTMENT OF AGRICULTURE                                                      Position 1
(12-31-07)                                                 Farm Service Agency

                                                                                                       ·' rr '' I~~.\ ..
                                                       SECURITY AGREEMENT                        \I:_:) ~         u
 1. THIS SECURITY AGREEMENT, dated (a)               November 5, 2008                      , is made between the United States
of America, acting through the U.S. Department of Agriculture, Farm Service Agency (Secured Party) and (b)_ _ _ __ __ _
  DA.VID L ORR, SHAUNNA LORR

(Debtor), whose mailing address is (c) _ _ __ _ _ __ _ _ _ _ _ _ __ _ _ _ __ __ _ _ _ _ _ _ _ __
  63950 VIEW POINT LANE, NORTH POWDER, OR 97867


2. BECAUSE Debtor is justly indebted to Secured Party as evidenced by one or more certain promissory notes or other
instruments, and in the future may incur additional indebtedness to Secured Party which will also be evidenced by one or more
promissory notes or other instruments, all of which are called "Note," which has been executed by Debtor, is payable to the
order of Secured Party, and authorizes acceleration of the entire indebtedness at the option of Secured Party upon any default
by Debtor; and

The Note evidences a loan to Debtor, and Secured Party at any time may assign the Note to any extent authorized by the
Consolidated Farm and Rural Development Act or any other Act administered by Secured Party; and

It is the purpose and intent of this Security Agreement to secure prompt payment of the Note and the timely performance of all
obligations and covenants contained in this Security Agreement; and

NOW THEREFORE, in consideration of said loans and (J) to secure the prompt payment of all existing and future indebtedness
and liabilities of Debtor to Secured Party and of all renewals and extensions of such indebtedness and any additional loans or
future advances to Debtor before or after made by Secured Party under the then existing provisions of the Consolidated Farm
and Rural Development Act or any other Act administered by Secured Party all with interest; (2) in any event and at all times to
secure the prompt payment of all advances and expenditures made by Secured Party, with interest, as described in this Security
Agreement; and (3) the timely performance of every covenant and agreement of Debtor contained in this Security Agreement or
in any supplementary agreement.

DEBTOR GRANTS to Secured Party a security interest in Debtor's interest in the following described collateral, including the
proceeds and products thereof, accessions thereto, future advances and security acquired hereinafter (collateral); provided
however the following description of specific items of collateral shall not in any way limit the collateral covered by this Security
Agreement and the Secured Party's interest therein (a):




                      Date \ \ -   (9 -()~
                           JI ·(p    ~d3

                                                                                        Complaint, Exhibit F, Page 1 of 7
           Case 2:19-cv-02079-SU                     Document 1-7              Filed 12/20/19            Page 2 of 7


                                        ~.
                                              I

FSA-2028    (12-31-07)                                                                                                    Page 2 of 7

(b) All crops, annual and perennial, and other plant or farm products now planted, growing or grown, or harvested or which are
    planted after this Security Agreement is signed or otherwise become growing or harvested crops or other plant products(!)
    within the one-year period or any longer period of years pennissible under State law, or (2) at any time after this Security
    Agreement is signed ifno fixed maximum period is prescribed by State law, including crops and plant products now planted,
    to be planted, growing or grown or harvested on the following described real estate:

                                                                                                                    (4)
                                                        (2)                                         Approximate Distance and Direction
                    (1)                                                             (3)
                                                   Approximate                                         from Named Town or Other
     Farm or Other Real Estate Owner                                          County and State
                                                  Number of Acres                                              Description

Dave and Shaunna Orr                                          34           BAKER,OR                   I mile S of Baker City


Including all entitlements, benefits, and payments from all State and Federal farm programs; all crop indemnity payments; all
payment intangibles arising from said crops and all general intangibles arising from said crops; and all allotments and quotas
existing on or leased and transferred or to be leased and transferred to the above described farms as well as any proceeds
derived from the conveyance or lease and transfer by the Debtor to any subsequent party.




lnltro                           l \-&-OCf)
 rr-                      Date

                                 !l-t f'lJ:

                                                                                    Complaint, Exhibit F, Page 2 of 7
               Case 2:19-cv-02079-SU                     Document 1-7              Filed 12/20/19             Page 3 of 7




FSA-2028 (12-31-07)                                                                                                             Page 3 of 7
(c) All farm and other equipment (except small tools and small equipment such as hand tools, power lawn mowers and other
    items of like type unless described below), and inventory, now owned or hereafter acquired by Debtor, together with all
    replacements, substitutions, additions, and accessions thereto, including but not limited to the following which are located
    in the State(s) of (1)   Oregon

   (2)         (3)                  (4)                (5)                   (6)           (7)          (8)                   (9)
  Line       Quantity               Kind           Manufacturer        Size and Type    Condition      Year          Serial or Model No.
   No.

         I              I Backhoe           Case                    580 C               excellent                8990894

(IO) Including the following described fixtures which are affixed, or are to be affixed to real estate, as extracted collateral; or
timber to be cut, all of which, together with the associated real estate, are more particularly described as follows:




lniliko                     Date    I\-to·-o@
  (~                                //-/; ()i?i



                                                                                         Complaint, Exhibit F, Page 3 of 7
                Case 2:19-cv-02079-SU                       Document 1-7         Filed 12/20/19             Page 4 of 7


                                                  r--'\
                                                      I
 FSA-2028 (12-31-07)                                                                                                         Page 4 of 7
(d) All livestock (except livestock and poultry kept primarily for subsistence purposes), fish, bees, birds, furbearing animals,
    other animals produced or used for commercial purposes, other fann products, and supplies, now owned or hereafter
    acquired by Debtor, together with all increases, replacements, substitutions, and additions thereto, including but not limited
    to the following located in the State(s) of (1)   Oregon

    (2)          (3)                    (4)                 (5)      (6)            (7)           (8)                     (9)
   Line       Quantity              Kind or Sex           Breed    Color          Weight          Age       Brand or Other Identification
   No.
          I            3   Cattle - Beef - Breeding
                           Bulls
          2        23      Cattle - Beef - Breeding
                           Cows




tniU
   l l i _ _ Date\                  l- &-o0
 Q")n                             lf-fo -r~

                                                                                          Complaint, Exhibit F, Page 4 of 7
            Case 2:19-cv-02079-SU                      Document 1-7               Filed 12/20/19             Page 5 of 7




FSA-2028 (12-31-07)                                                                                                       Page 5 of 7
(e)All accounts, deposit accounts, goods, supplies, inventory, supporting obligations, investment property, certificates of title,
    payment intangibles, and general intangibles, including but not limited to the following:

All accounts, contract rights, general intangibles, gross receipts, including co-op retains, equities and revolving funds derive
from or related to the debtor's farmland or farming activities additionally including but not limited to cooperative stock or
certificates, base acres, accounts receivable and proceeds from the Farm Service Agency (FSA) and Commodity Credit
Corporation (CCC) programs.




3. DEBTOR WARRANTS, COVENANTS, AND AGREES THAT:
(a) Debtor is the absolute and exclusive owner of the above-described collateral, and any marks or brands used to describe
    livestock are the holding brands and carry the title, although the livestock may have other marks or brands, and such collateral
    is free from all liens, encumbrances, security and other interests except (1) any existing liens, encumbrances, security or other
    interests in favor of Secured Party which shall remain in full force and effect; (2) any applicable landlord's statutory liens; and
    (3) other liens, encumbrances, security or other interests previously disclosed to Secured Party in the loan application, farm
    operating plan or other loan documents. Debtor will defend the collateral against the claims and demands of all other persons.

(b) Statements contained in Debtor's loan application and related loan documents are true and correct and that Debtor's name, as
    stated in the loan application and in this Security Agreement, is Debtor's complete legal name; and Debtor will (1) use the loan
    funds for the purposes for which they were or are advanced; (2) comply with such farm operating plans as may be agreed upon
    from time to time by Debtor and Secured Party; (3) care for and maintain collateral in a good and husbandlike manner; (4)
    insure the collateral in such amounts and manner as may be required by Secured Party, and if Debtor fails to do so, Secured
    Party, at its option, may procure such insurance; (5) permit Secured Party to inspect the collateral at any reasonable time; (6)
    not abandon the collateral or encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the collateral, or
    permit others to do so, without the prior written consent of Secured Party; (7) not permit the collateral to be levied upon,
    injured or destroyed, or its value to be impaired, except by using harvested crops in amounts necessary to care for livestock
    covered by this Security Agreement; and (8) maintain accurate records of the collateral, furnish Secured Party any requested
    information related to the collateral and allow Secured Party to inspect and copy all records relating to the collateral.

(c) Debtor will pay promptly when due all (1) indebtedness evidenced by the Note and any indebtedness to Secured Party secured
    by this Security Agreement; (2) rents, taxes, insurance premiums, levies, assessments, liens, and other encumbrances, and
    costs of lien searches and maintenance and other charges now or later attaching to, levied on, or otherwise pertaining to the
    collateral or this security interest; (3) filing or recording fees for instruments necessary to perfect, continue, service, or
    terminate this security interest; and (4) fees and other charges now or later required by regulations of the Secured Party.

(d) Secured Party is authorized to file financing statements describing the collateral, to file amendments to the financing statements
    and to file continuation statements.

(e) Debtor will immediately notify Secured Party of any material change in the collateral or in the collateral's location; change in
    Debtor's name, address, or location; change in any warranty or representation in this Security Agreement; change that may
    affect this security interest or its perfection; and any event of default.

(f) Secured Party may at any time pay any other amounts required in this instrument to be paid by Debtor and not paid when due,
    including any costs and expenses for the preservation or protection of the collateral or this security interest, as advances for
    the account of Debtor. All such advances shall bear interest at the rate borne by the Note which has the highest interest rate.

(g) All advances by Secured Party as described in this Security Agreement, with interest, shall be immediately due and payable by
    Debtor to Secured Party without demand and shall be secured by this Security Agreement. No such advance by Secured Party
    shall relieve Debtor from breach of the covenant to pay. Any payment made by Debtor may be applied on the Note or any
    indebtedness to Secured Party secured hereby, in any order Secured Party detennines.

(h) In order to secure or better secure the above-mentioned obligations or indebtedness, Debtor agrees to execute any further
    documents, including additional security instruments on such real and personal property as Secured Party may require and to



ni~
      rmte
    take any further actions reasonably requested by Secured Party to evidence or perfect the security interest granted herein or to
               the rights granted to Secu;~~arty herein.
                       Date   ll-{J-CJO
 ~J                           ll~~{)R

                                                                                       Complaint, Exhibit F, Page 5 of 7
           Case 2:19-cv-02079-SU                      Document 1-7               Filed 12/20/19             Page 6 of 7




FSA-2028 (12-31-07)                                                                                                          Page 6 of 7
4. IT IS FURTHER AGREED THAT:
 (a) Until default, Debtor may retain possession of the collateral.

 (b) Default shall exist under this Security Agreement if Debtor fails to perform or discharge any obligation or to pay promptly
     any indebtedness secured by this Security Agreement or to observe or perform any covenants or agreements in this
     Security Agreement or in any supplementary agreement contained, or if any of Debtor's representations or warranties
     herein prove false or misleading, or upon the death or incompetency of the parties named as Debtor, or upon the
     bankruptcy or insolvency of any one of the parties named as Debtor. Default shall also exist if any loan proceeds are used
     for a purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands, as
     described in 7 CFR Part 1940, Subpart G, Exhibit Mor any successor regulation. Upon any default:

     (1) Secured Party, at its option, with or without notice as peITI1itted by law may (a) declare the unpaid balance on the
         Note and any indebtedness secured by this Security Agreement immediately due and payable; (b) enter upon the
         premises and cultivate and harvest crops, take possession of, repair, improve, use, and operate the collateral or make
         equipment usable, for the purpose of protecting or preserving the collateral or this lien, or preparing or processing
         the collateral for sale, and (c) exercise any sale or other rights accorded by law. Secured Party may disclaim all
         warranties relating to title, possession, quiet enjoyment, merchantability, fitness or the like in any disposition of the
         collateral;
     (2) Debtor (a) agrees to assemble the collateral and make it available to Secured Party at such times and places as
         designated by Secured Party; and (b) waives all notices, exemptions, compulsory disposition and redemption rights;
     (3) A default shall exist under any other security instrument held by Secured Party and executed or assumed by Debtor
         on real or personal property . Likewise, default under such other security instrument shall constitute default under
         this Security Agreement.

 (c) Proceeds from disposition of collateral shall be applied first on expenses of retaking, holding, preparing for sale,
     processing, selling and the like and for payment of reasonable attorneys' fees and legal expenses incurred by Secured
     Party, second to the satisfaction of prior security interests or liens to the extent required by law and in accordance with
     current regulations of the Secured Party, third to the satisfaction 9f indebtedness secured by this Security Agreement,
     fourth to the satisfaction of subordinate security interests to the extent required by law, fifth to any obligations of Debtor
     owing to Secured Party and sixth to Debtor. Any proceeds collected under insurance policies shall be applied first on
     advances and expenditures made by Secured Party, with interest, as provided above, second on the debt evidenced by
     the Note, unless Secured Party consents in writing to their use by Debtor under Secured Party's direction for repair or
     replacement of the collateral, third on any other obligation of Debtor owing to Secured Party, and any balance shall be
     paid to Debtor unless otherwise provided in the insurance policies. Debtor will be liable for any deficiency owed to
     Secured Party after such disposition of proceeds of the collateral and insurance.

 (d) It is the intent of Debtor and Secured Party that to the extent peITI1itted by law and for the purpose of this Security
     Agreement, no collateral covered by this Security Agreement is or shall become realty or accessioned to other goods.

 (e) Debtor agrees that the Secured Party will not be bound by any present or future State exemption laws. Debtor expressly
     WAIVES the benefit of any such State laws.

 (f) Secured Party may comply with any applicable State or Federal law requirements in connection with the disposition of the
     collateral and compliance will not be considered to adversely affect the commercial reasonableness of any sale of the
     collateral.

 (g) This Security Agreement is subject to the present regulations of the Secured Party and to its future regulations not
     inconsistent with the express provisions of this Security Agreement.

 (h) If any provision of this Security Agreement is held invalid or unenforceable, it shall not affect any other provisions, but
     this Security Agreement shall be construed as if it had never contained such invalid or unenforceable provision.




                      Date\~   -/o -{)0
                           /I ,In ,R(zr


                                                                                       Complaint, Exhibit F, Page 6 of 7
                   Case 2:19-cv-02079-SU                                          Document 1-7                            Filed 12/20/19                           Page 7 of 7




 FSA-2028
     ,       (12-31-07)                   r1 . )"                                                                           Page 7 of 7
  (i) The rights and privileges of Secured ·Party under this Security Agreement shall accrue to the benefit of its successors and
       assigns. All covenants, warranties, representations, and agreements of Debtor contained in this Security Agreement are
       joint and several and shall bind personal representatives, heirs, successors, and assigns.

    U)    If at any time it shall appear to Secured Party that Debtor may be able to obtain a loan from other credit sources, at
          reasonable rates and tenns for loans for similar purposes and periods of time, Debtor will, upon Secured Party's request,
          apply for and accept such loan in sufficient amount to pay the Note and any indebtedness secured by this Security
          Agreement Debtor will be responsible for any application fees or purchase of stock in connection with such loan .

    (k) Failure of the Secured Party to exercise any right, whether once or often, shall not be construed as a waiver of any
        covenant or condition or of the breach of such covenant or condition. Such failure shall also not affect the exercise of
        such right without notice upon any subsequent breach of the same or any other covenant or condition .

    (1) SECURED PARTY HAS INFORMED DEBTOR THAT DISPOSAL OF PROPERTY COVERED BY THIS
        SECURITY AGREEMENT WITHOUT THE CONSENT OF SECURED PARTY, OR MAKING ANY FALSE
        STATEMENT IN THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, MAY
        CONSTITUTE A VIOLATION OF FEDERAL CRIMINAL LAW.

 5. CERTIFICATION




 Space provided for additional signatures:



 NOTE: The tollowi119 stoiemont.s .JfO mutJo In aoco1dance with Iha Privacy Act or 1974 /5 USC 552a}; tho Farm S'e,v,co Agency /FSA} ,s authonzod by the Co11so/Klacc<J Farm am:t r~unJI
       DoveJopment Act, as amondod (7         use   1921 al..ilfl.J, Of olhar Acts, and the rogulalion, p,omulgDted 1/le1eunder, 10 solic/1 /ho lnlorrrra1,on 1equestut1 on rls app/1(:aton /alms Tho
       lnformatio11 tequesfecl is necessor~ ro, FSA to dftlarmJne e/igfb/1,'ty for crerJ,l 01 otl1dr financial usiJtarn:o, se,vic,, you, loan, and conduct statistical analyses Supp/",od lntom>Jtion may
       b6 f111rushtKJ to o/hor Depo1tment of Agflc11//111e agencies, the Internal Roil!Pue Sa1vi<:e, /ho Depa1tment ol Justieff orothar low e11lorcement agencies, lhe-Dapmtmont of Delnnse. Ille
       Depanmenl of riousing and Url>an /Jevalopment, tho Daparlmen/ o/ Lobar, tho Ull<lod St~los Poctal So,wce, o, 011,e, /,fJdonJI, Stato, or /oc,il agcn,;,os as roqwmJ or perm,1tcd by lov1. In
       addit/Oll, ,nlormation may bo refoued 10 in /orC!ltod (Jl)rtlcs unaor tlto Fruodom al /n/01m~l!on Aci, lo .inancJnl con 111/Dnrs, atMro1s. tending lns///tJlons, poc~oaeis, agents, ond pnvara o,
       comme1c,a/ r.reait soun:es, to collecliOJ) or sorvfdng conttactO!S, lo c,/JrJ,1 reporting .1gencies, to pniJste 01101,n;ys urtda( co,,rract with FSA or/110 Department of Jurlico, lo outi11eu
       frm,s ,n the tradf: ar11a /l>at buy elm/la/ or aops or so" /hum for co,11m1ss/on, lo Membels of Congwss or Congress'fonal slalf mombors, or lo cou,ts or adju<JicahVe bO<J/flS. Disclosuro al
       the infotmstion 1equ11,ted Is voluntary Howavar, ln~uro to discloso cer/Difl l1oms of ,nformarion 1equested, ,r>Cfud,r,g your Socia/ Secunty Numba1 01 Fntloia/ Tu• idonlification N11mbe1,
       may rosult Jn a delay In rno processing of en app/Jcation Of I/$ rojCCl/on

         According to lhe Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a
         valid 0MB control number. The valid 0MB control number for lhis information collection is 0580-0238 The lime required lo complete /his information collection is estimated to average
         20   minutes per response,   including the time for reviewing instructions, searching existing data sources, ga/hen'ng and maintaining the data needed, and completing and reviewing the
         co/lee/ion of information. RETURN THIS COMPLETED FORM TO YOUR COUNTY FSA OFFICE.



The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where
applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or part of an
individual's income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require al/emalive means
for communication of program information (Braille, large print, audiotape, etc.) should contact USDA 's TARGET Center at (202) 720-2600 (voice and TDD). To file a
complaint of discrimination, write to USDA, Director, Office of Civil Rights, 1400 Independence Avenue, S. W., Washington, D.C 20250-9410, or call (BOO) 795-3272 (voice)
or (202) 720-6382 (TDD) USDA Is an equal opportunity provider and employer.




                                                                                                                                   Complaint, Exhibit F, Page 7 of 7
            Case 2:19-cv-02079-SU                                      Document 1-8                      Filed 12/20/19                        Page 1 of 1




                      {   .,      ""·   .
                                        •   '    I   ,
                                                                                                                                   590443
                                                                                                                                   6/14/02 8:30:55 AM
                                                                                                                                   OR Sec. of State

 UCC FINANCING STATEMENT
 FOLLOW INSTRUCTIONS Clronl ond baokl CAREFULLY
    A.NAME & PHONE OF CONTACT AT FILER [cpllona~

    B SEND ACKNOWLEDGMENT TOI (Noma and Address)

           r          FARM SERVICE AGENCY
                      3990 MIDWAY DRIVE
                      BAKER CITY, OR 97814
                                                                                           '
           L                                                                               _J
                                                                                                        THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1. DEBTOR'S EXACT FULL LEGAL NAME .1n.. ~o<>1ylltllldob101 """'" ('•"' 1•1 dono1 ahbr<Ni>1• ot combine natnM
       la. ORG ... NIZ...TION'S NMI!:


 OR 11,. INl,lMDI/M.'S U.SI NAMI::                                                                                             , ouou, NAMF.                      SUHIX

                          ORR
 l o. MAILING AODffESS                                                            C/IY




 2. ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAIVE • inoert onl'(Q® de ~lo< nanv, (l • or 21>1 • do not abl>mlalo or comfiino n•m••
       2•. ORO... NIZATION'S NMC!!

 Of!
       21,. INOMOU/11."S LAST   NiW!i                                             FIRST NAME                               MID!X.E NAME                       SUFFIX



 2c. MAILING AOOllESS                                                             CffY                                     ST ATE     IPOST AL CODE           (:()IJNIR'f


                                 I /\OOUNFO RE f l e. TYPE OF OROAN12/\fl0N
                                  ORGANIZATION
                                                 I
                                                               •
                                                                                  ~I JVRISOICTIONOFOROANIZ/\T~             7Q ORGANIZATIONAL ID r. ,r any
                                                                                                                                                             I
                                  DEBTOR                                      I                                            I                                        n toKlNc
3   SECURED PARTYS NAME (O' NAME ollOTAL 1.SSIONEE ot /,SSIGNOR .Sif') • lnsllfl onlyQ!lll eocurtd pa•ty nam• (Ja or 3b)
       3,. OROMIIV,TION'S Nlo.ME

            UNITED STATES of AMERICA, acti n~ t hr ou~h. FARM SERVICE AGENCY
OR 311. INC)IVIOIJ AL'S I.AST N,\Mf                                           FIRSHIAAIF                                   MJClOlE Nlo.ME                     SUFFIX


'3<,. MAILll'IO ...ODRES.S                                                    CITY                                         STATE      IPOSTAL CODE            COUNTRl'
                          3990 Midway Drive                                          Baker City                                 OR        97814                   USA
4. Thlo ~INANCINO STI\TEMENT covors lhe1ollow,ng collalcral:


     1.       All crop~, livestock, farm products, equipment, certificates of title, goods,
              supplies, inv~ntory, accounts, deposit accounts, supporting obligations, contract
              rights, payment intangibles, general intangibles, investment property, gross
              receipts, equities, revolving funds, crop insurance indemnity patments, and all
              entitlements, benefits, and payments from all State and Federal farm programs;
     2.       All proceeds, products, accessions, and security acquired hereafter.

       DISPOSITION OF SUCH COLLATERAL IS NOT HEREBY AURTHORIZED.




FILING.OFFICE COPY-NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV. 07/29/96)
                                                                                                                                                            .,.




                                                                                                                 Complaint, Exhibit G, Page 1 of 1
     Case 2:19-cv-02079-SU                                             Document 1-9                               Filed 12/20/19                         Page 1 of 1




                                                                                                                                                590443


                                                                   Ill I11111111111 Ill 1111
                                                                                                                                                1/13/2004 11 :33:18 AM
                                                                                                                                                OR Sec. of State
                                                             II~                1010295505                             ·
UCC FINANCING STATEMENT, ..•. -, .......... ,.•
FOLLOW INSTRUCTIONS rr,ont oncl buck! CAREFULlY
 A. NAME & PHONE OF CONTACT /\T FILER {optlonel)
 A. HURLEY
8. SEND ACKNOWLEDGEMENT TO: (Name ond Address)
                                                                                                 -
           I   BAKER COUNTY FSA
               3990 MIDWAY DRIVE
               BAKER CITY, OR 97814

           L                                                                                     -                    THE ABOVE SPACE IS FOR FIUNO OFFICE USE ONLY
1a. 1NrrlAL FINANCING STAlEMENr FILI: II                                                                                      · rlb. Thi!! FINANCING STA'TEMENT AMENDMENT 13
       590443                                                                                                            ·0          to be flied [for rocord) (or l)lt:o<d) Intho
                                                                                                                                     REAL ESTATE RECORDS.
2.   I I TERMINATION: E~octlvono., ol U10 Flrµinolng Stalomont ldoomi.1111bovo b tormnalOd with ro,poot to O~ly 1010, ..f(s) of lho 81<:urod Parly ouu,.,11i)g 1h11 T;.;.,lnoUon S1"1amonL
3.   0    CONTINUATION: Effac:tlvoneo• of Iha Financing Slatomanl ldenllfled above wtlh roopecl lo socurlly lntero,~o) of Iha Secured Party authorizing Ihle ContlnuaUon Statement 11 conUnued
          lorlho oddlUonat porlod provi<led by opp~Ollblo law,                                                                                                                          •
4.       ASSIGNMENT: (11111 orpartlatJ: Give neme or asslgnea /n llem 7D otlb and add/tu ot e,illgoo• in 11am 7o; snd also~· nama or ostl(Jlor In 11am 9.
5. AMENDMENT (PARTY INFORMATION): This Amendment                    •"•els       Debtor W:        Secured Party cl rccOld. Check only Q.!l2 of the3e two bQJ{IJs.
   Aloo check one o/ lho foluwsi9 lhrto boxe, and provide appJOj>riala ln/o,moijon In kam 6 and.for 7.

   D CHANGE name and/or address: Olvacu•onl record name In Kamtlaorlll,: •liogt,,, new               0   DELETE name: Give ,.cord name        12] ADD name: Complela Rem 7a or7b, and ailo ll•m
        name tn 111mt oh1nga)ln WOl'll 7a or7b 911d/ornew addrtn (ltlKktttOd\.anoO) in••m 7c..           to be d1lret1 d t, a,m 8• or 8b.        7~; atso ooo~t\l j1am• 74-7? (M •pPlk•bkl}
6. CURRENT RECORD INFORMATION:
    6e. ORGANIZA'TION'S NAME

OR     6b. lNOIVIDUAL'S LAST NAME                                                        FIRST NAME                                         MIDDLE NAME                           SUFFIX

7 . CHANGED NEW OR ADDEO INFORMATION:
      7e. ORCAWV.TlON'S NAME

OR     7b. lNDJVIDUAL'S LAST NAME                                                        FIRST NAME                                         MIDDLE NAME                           SUFFIX
           ORR                                                                            SHAUNNA                                           LEE
7c. MAILING ADDRESS                                                                      CITY                                               STATE    POSTAL     cooe              COUNTRY
     64978 N. POWDER RIVER LANE                                                           NORTH POWDER                                      OR        97867                        USA
                                                                                          71. JURISDICTION OF ORGANIZATION                  7g. ORGANIZATIONAL 10 H. If any

                                                                                                                                                                                              NONE
8. AMENDMENT (COLLATERAL C ANGE); chock only lllli box.
   Desctlbo colif.laral O delelld or O added, or give on Ure O resisted collaleral desafptton, or describe col/a/818!      D aso/gnad.




9.NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMEl'ff (noun, 04 u&19nor, Nlhlo II an Aaotgnmanl) ~ IN• I•"" Amoodmenl au1hon2ad by t d1blorwhtch addi
  oolbt••Ior Addi lh• IJIJthoftdti Oob~or. or f 1t11it 11, Termln1tlon a111Mrlztd b a Dtblo,. chodc: lletw 1nd ontu r'llffl• ot066TOR au!h0rl1.I lhl1 Amtndm1nt.
     9a. ORGANIZATION'S NAME
         UNITED STATES OF AMERICA acting through FARM SERVICE AGENCY
UR Ob. INDIVlDUAL'S LAST NAME                                                            FIRST NAME                                         MIDDLE NAME                           SUFFfX


10. OPTIONAL FILER REFERENCE DATA


404 Fil.ING OFFICE COPY·· NATIONAL UCC FINANCING STA'TEMENT AMENDMENT (FORM UCC3) (REV. 8/02)




                                                                                                                            Complaint, Exhibit H, Page 1 of 1
       Case 2:19-cv-02079-SU                                                     Document 1-10                                    Filed 12/20/19                             Page 1 of 1




                                                                                                                                                            590443
                                                                                                                                                            7/20/2004 12:42:56 PM
                                                                         1111111 II~1012412105
                                                                                      Ill 11~1111111111                                                     OR Sec. of State



UCC FINANCING STATEMENT AMENDMENT
FOLLOW INS'fRUCTIONS «ront and bock\ CAAEFULLY
A. NAME & PHONE OF CONTACT AT FILER [opllonal)
 A.HURLEY
 B. SEND ACKNOWLEDGEMENT TO: (Name ond Address)
                                                                                                           -
           r-BAKERCOUNTYFSA
             3990 MIDWAY DRIVE
             BAKER CITY, OR 97814

           L                                                                                               -                    THE ABOVE SPACE IS,FOR FILING OFFICE USE ONLY
lo. INITIAL F[NANOINa STATEMENT FILE#                                                                                                     b · - This FINANCING STATEMENT·AMEM:lMENT Is
 590443                                                                                                                                            rO
                                                                                                                                                to be nled [for recOJd) (or record) In the
                                                                                                                                                REAL ESTATE RECORDS.
2.   I I TERMINATION: Effocllvonon ol lho Flne11m9 SlalamantldonUfled above le tenninated wm, r11pect to ""-"'Y lntero,t(t) or ll>O Soc,.nd P~ aulhort:dng thl1 Tomw-.111 Slalemenl
3.   0    CONTINUATION: Effoctivo,oeH oJtlwl Flnondng Statemonl ldenllled at,ow with respect to OOC\.l'lty lntomt(a) of lho Secured Party aulhorimg lhlo Continuation Stalemont 19 conUnued
          for tho ad ~or,el ptrtod ere:,!ded by •Ppll..blo Low.
4.        ASSIGNMENT: (fUI Of ptllilll)! Glvonamoaf            ••ol;n•• In ttom 7a o,7b and add,eool &1slgnaa In llam7c; and oloo glVo name Dlasslgnof h ttam 9.
6. AMENDMENT (PARTY INFORMATION): Thia Amandmanl err,~                             Debtor Q!:        secured Party of record. Check only 2m al U,esa two boxes.
     Also checic one ot llu, loiowtng three boKOI and pro-.de appropriate k,ro,ma~on In Item 611<1dlor 7.
     D CHANGE name and/or address: G"'8 CU<Tenl r.cord oall\O Ill Hom Ba or 61>; alto gill• now                D DELETE name: Glvtrtconl name             12) ADD name: Campl11111m 7aorTb, and llllo Ram
           n.ttn• (d name c.h•npo) It\ Rom 7• or '1b aoo"ot nn addNi11 (It •itdtn, dwlnp•) 11n kom 1o.            lo b• d•le!Gd In ll_twn O'I 0, etl.        70: t!tlO C:0,,pltl• leJHI 7do7! "(ft' •wtc.btt).
6. CURRENTRECORO INFORMATION;
    6a, ORGANIZATION'S NAME

Oil · 6b. INDIVIDUAL'S LASTNAME                                                                     FlRSTNA E                                           MIDDLE NAME                                 SUFFIX

7. CHANGED NEW OR ADDEO INFORMATION:
     7a. ORGANIZATION'S NAME

OR     7b. INDIVIDU/\L'S LAST NAME                                                                  FIRST NAME                                          MIDDLE NAME                                 SUF     I)(
       ORR                                                                                           SHAUNNA                                            LEE
7c. MAILING ADDRESS                                                                                 CITY                                                STATE     POSTAL CODE                       C UNTR
 64978 N. POWDER RIVER LANE                                                                          NORTH POWDER                                       OR        97867                              USA
                                                                                                    7f. JURISDICTION OF ORGANIZATION                    Tg. ORGANIZATIONAL ID#, II any

                                                                                                                                                                                                            0NONE




&:NAME OF SECURED P.ARTY OF RE CORO AUTHORIZING THIS AMENDMEflll' l!Ab>O of 1u1gnot, r 111111a a~ ,...lgnment~ If 11t1 Is 1riAm"1dni nt 11itho.1Hil bra doblor wl#i-
  ooittlffll oraddo tl>o autho,Ujn Doblof, orWlhlohtoT1nnlnot!OA""U1ort1od oOalxot, _h,re 1U1d "'111munaolOf8TOf\aut""Wr. lhlo..,..Mfflllt
      9o. ORGANIZATIOl)l'S NAME
: · UNITED"STATES OF AMERICA acting through FARM SERVICE AGENCY
DR    9b. lNDIVIDUAL'8 lA9T NAME                                                                    FIRST NAME                                          MIDDLE NAME                                 SUFFIX

10. OPTIONAL FILER REFERENCE DATA


404 FILING OFFICE COPY·· NATIONAL UCC FINANCING STATEMENT AMENDMENT {FORM UCC3) {REV. 8/02)




                                                                                                                                              Complaint, Exhibit I, Page 1 of 1
                       Case 2:19-cv-02079-SU                                                 Document 1-11                                 Filed 12/20/19                              Page 1 of 1




                                                                                                                                                       1                 590443-3
                                                                                                                                                                         01/03/07 04:39 PM

                                                                       \ 111\\\\\1\11\IIII\I\I\~\\    1006596907
                                                                                                                                                                         OR Sec. of State




          UCC FINANCING STATEMENT AMENDMENT
          FOLLOW INSTRUCTIONS (/ronl and ba,:kl CAREFULlY
          A. NAME & PHONE OF CONTACT AT FILER (opllonal)
            541-523-7121
           9. SEND ACKNOWLEDGEMENT TO: (Namo and Address)
                                                                                                                     -
                      'united States of America acting through Fann
                       Service Agency
                       3990 Midway'Drive
                       Baker City, OR 97814

                                                                                                                     -                                                   ~            -
                                                                                                                                         THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
          1a. INITIAL FINANCING STATEMENT FILE #                                                                                                   b.  Toi&FINANCING STATEMENT AMENDMENT Is
           590443                                                                                                                                        rD
                                                                                                                                                       to be flied (ror record) (or record) In tlte
                                                                                                                                                       REAL. ESTATE RECORDS.
          2. [ ] TE~MINATION: EttectJvenass ot Iha Financing Statement Identified abova le ta!Tninated v.11/t n,spoct to security fn101,,.t(s) of the Securad Pll/ty aulhortzlog thla T1rminol1011 Slatoment,
          3.   IZJ CONTINUATION: Ettactlvonasa ol             Iha Financing Statamant ldenliliod above witlt ,.,.pect to aacurily lntensat(s) of Iha Secured Pany a\Ahorizing 1111• ConUnuaUon Statament Is conUrued
                      ror the addiUonal period pro'1ded by appllcablDlaw.
          4.         ASSIGNMENT: (IIJU or pllrtllll): Givo name of oU'lw,oo In \lam 7a "'7b IWld addnsao of anlgl,oa In ltam 7c; and tlllO gl1111 "'!ma of usolgncw in ltam 9.
          5. AMENDMENT (PARTY INFORMATION); Thia Amendment atects ~ Debtor !l!                                Secured Party of record. Check only 2!l! of these two boxes.
             AJ10 <:heel< one of tho faaowl"ll th111e boxes and provtde appropriate fnlomiaUoo In Item 6 and/or 7.

               0    CHANGE name and/or address: ·c ~ wrrenl <KA>rd "'""' In hm 61 0t              !lb:••• give now       0   DELETE name: G!Yo ,....rd olllllt      O ADD nama: c.,n,,1o1oa,m11 or?b. 1nd1l,okom
                      n•mo (I n1mo .ch1ng1) in 11111m 7• or 7b 11lC11otnew1dden1'(' oddtou ~11111v-) ~ llorn7c.              10 bo clololod In M,n16a « Ob.             7c: .i,o   "°"""'"' koms 7rJ.7g r,r 1ppli<ab11),
          8. CURRENT RECORD INFORMATION:
               6a. ORGANIZATION'S NAME

          OR       6b, INDIVIDUAL'S LAST NAME                                                                 FIRST NAME                                         MIDDLE NAME                                  SUFFIX
                   Orr                                                                                        David                                              Lavern
          7. CHANGED NE      OR ADDED INFORMATION;
               7a . ORGANIZATION'S NAME

          OR       7b , INDIVIDUAL'S U\ST NAME                                                                FIRST NAME                                         MIDDLE NAME                                   SUFFIX

          7c. MAILING ADDRESS                                                                                 CITY                                               STATE        POSTAL CODE                      COUNTRY
           40108 Old Hwv 30                                                                                    Baker Citv                                        OR           97814                            USA
                                              '°jf8..,.~/~,?i~    7a. 1YPE OF ORGANIZATION                    71. JURISDICTION OF ORGANIZATION                   7g. ORGANIZATIONAL 10 #, II any
                                               EBTOR                                                                                                                                                                  0NONE
          B. AMENDMENT (COLLATERAL CHANGE): Chodc onlyill!I box.
             Desa'lba collete1111 0 dalaled or O added, or give onUre O restated cotlalarel descnptlon, or desa1be collateral                D aaalljllad.
I   .,.




          9.NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (1111no ahHlgnor, Wlhi• Is an A111g1\m1nt). If th\1 I, an AmlHldnwnt authorized by• doblor "'1\cl> add•
           cana1er11or 1dd11h1 authorizin Dttil0< or If thi1 la • To ~ n 1utl'otud          I Oebtl)l, d'ledt here   and .,,,., n!IIM of PE8TOR 1uflo!Uin this Amotldrna.nl
                8a. ORGANIZATION'S NAME
                   United States of America actin,g through Farm Service Agency
          OR    9b. INDIVIDUAL'S LAST NAME                                                                   FIRST NAME                                          MIDDLE NAME                                  SUFFIX


          10. OPTIONAL FILER REFERENCE DATA


          404 FILING OFFICE COPY - NATIONAL UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV. 8/02)




                                                                                                                                                    Complaint, Exhibit J, Page 1 of 1
               Case 2:19-cv-02079-SU                                              Document 1-12                                  Filed 12/20/19                          Page 1 of 1




                                                                                                                                               12

                                                                            fllll/Jll/111lllml/lllliiii/1~~
                                                                                        590443-<! 575<>159
                                                       Lien#: 590443-4                                 -       "
                                                                                                                                           ucc
UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS (front and                  ba~kl CAREFULLY
A. NAME & PHONE OF CONTACT AT FILER [optional]
     Erin McClure                                       541-523-7121
8. SEN D ACKNOWLEDGMENT TO:                    (Narne ood Address)



      li3aker County Farm Service Agency Office                                                            1
        3990 Midway Drive
        Baker City, OR 97814


      L                                                                                                    J                    THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a.    INITIAL FINANCING STATEMENT FILE #                                                                                                               1b    Thi• FINANCING STATEMENT AMENDMENT is
                                                                                                                                                              to b9 fded IIQr reco,d] (or rocorded) In the
      590443 FILED ON 06ii4/2002                                                                                                                      1 D     REAL ESTATE RECORDS.

2.     I I    TERMINATION: Effectiveness or the Financing Statement identified above is tenninated with rospeel to security Interest(•) of the Secured Party authorizing this Tennlnatlon Statement.
3.            CONTINUATION: Effecliveness or the Financing Statement 1denhf,ed above with respect to securtty lnterest(s) or the Secured Party authonzmg this Continuation Statement is
              continued for the addillonal period provided by applicable law.

4.     D      ASSIGNMENT (full or par1iet): Give name of assignee In item 7a or 7b and address of assignee in item 7c; and also give neme of assignor in item 9

6.     AMENDMENT (PARTY INFORMATION): This Amendment affects                                    Debtor m:               Secured Party of record. Check only one of these lwo boxes.
       Also choc:k one ol the foll<lWlng U1rco bol<OS and p,ovldo app,opriate lnformaUon In ltoma 6 and/or 7.
       D     CHANGE namo im,J/or addre.s: Glvo curron1 reccrd namo In l1om 68 or eb; olso gova now
             namo (ii namo char>ge) In llom 1a or 7b BJldloc new address (11 M<~ess Change) In ltnm 7c
                                                                                                                   O loDELETE   name: Give record name 0
                                                                                                                         be deleted in ilem Sa or Sb.
                                                                                                                                                                   ADD name: Complele ilem 7a or 7b, and also
                                                                                                                                                                   llem 7c; also complete items 7d-7g (if
                                                                                                                                                                   a lceblo
6.     CURRENT RECORD INFORMATION .
       aa ORGANIZATION'S NAME

OR     6 .    INDIVIDUAL'S LAST NAME                                                             FIRST NAME                                             MIDDLENAME                                SUFFIX



7.     CHANGED NEW OR ADDEO IN FORMATION:
       7a, ORGANIZATIOl'l'S NAME


OR     7b     INDIVIDUAL'S LAST NAME                                                               IRSTNI\ME                                           ~MIOOL NAME                                SUFFlX


       M ILING AOORESS                                                                           CITY                                                                                             COUNTRY


                                  11001. INFO RE       7o     n'PE OF ORGANIZATION               "If       JURISDICTION OF ORGANIZATION                                                , If any
                                  ORGANIZATION
                                  DEBTOR
8.     AMENDMENT (COLLATERAL CHAtlGE): check only one box
       ~r~:~:   1           D     deleted or    D      added. or 91,. entire       D      ros1autd collateral descrip\Jon, or describe
                                                                                          colato101.                                              0     assigned




9.     NAME OF SECURED PARTY OF RECORD A UTHORIZING THIS AMENDMENT (Mmo or asolgocr. n this i11 nn AfSlgnmenl). If lhis ls on l\mondmonl euUI0!1zed by a O!lblor whkh
       adds eollatorel or a~ds lhe alllhorfzJng Dobtor, or 11 lhis Is a Temvnallon au111Q!fzed by a Oel>Cor, Chock here        O     ana ontar nomo or DEBTOR outhorizlog Oil•
                                                                                                                                     Arna dmant.
       9a     ORGANIZATION"$ NAME

         United States of America acting through Farm Service Agency
OR     Ob     INDIVIDUAL'S LAST NAME                                                             FIRST NAME                                               MIDDLE NAME



10.    OPTIONAL FILER REFERENCE DATA
      David Lavern Orr, Shaunna Lee Orr
404 FILING OFFICE COPY -NATIONAL UCC FINAN C ING STATEMENT AMENDMENT (FORM UCC3) (REV. 3110)




                                                                                                                                         Complaint, Exhibit K, Page 1 of 1
                     Case 2:19-cv-02079-SU                                              Document 1-13                                 Filed 12/20/19                              Page 1 of 1




                                                                                                            ~~~~~-~~
                                                                                                                                  FILED· MAY 22 2017 01:58 PM




 UCC FINANCING STATEMENT AMENDMENT
 FOLLOW INSTRUCTIONS
                                                                                                                ucc
                                                                                                                             1f  iiiii1i1{1\i ,.,
                                                                                                                                       UEN NO. 590443.6                      ORR, OAVIO LAV



 A. NAME & PHONE OF CONTACT AT FILER (optional)
 MARIA LUJAN 541 -889-9689
 B. E-MAIL CONTACT AT FILER (optional)


 C. SEND ACKNOWLEDGMENT TO: (Name and Address)


       IFARM SERVICE AGENCY                                                                                 l
        MALHEUR COUNTY FSA OFFICE
        2925 SW 6TH AVE., SUITE 3
       ENT~RIO, OR _97_914_
                                                                     -                        -·            J                          ----
                                                                                                                                     THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1a.    INITIAL FINANCING STATEMENT FILE NUMBER
                                                                                                                         D      Thls FINANCING STATEMENT AMENDMENr Is to be med (for record! (or rocorded)
                                                                                                                11b.             In the REAL ESTATE RECORDS
 590443 FILED ON 06/14/2002                                                                                                     Flier. iJW:!!.Amendment Addendum (Form UCC3Ad) ~ provide Oebtofs name In Hem t3

 2.     D       TERMINATION: Effectiveness of the Financing Statement identified above Is terminated with respect to the security lnterosl(s/ of Secured Party authorlzing this TerminaUon Sialernenl.
 3.             ASSIGNMENT (full or partlal): Provide name of Assignee In Item 7a or 7b, J!!!2. address of Assignee in item 7c and name of Assignor In itern 9
                For panial assignment, complete items 7 and 9 filll1 also Indicate affected collateral In Item 8
4.      llJCONTINUATION: Effectiveness or the Rnanclng Statement Identified above with respect to the security lnterest(s) of Secured Party authorizing this Continuation Statement Is conUnued lor
           the addiDonal perlod provided by •ppllcablu law
5.     PARTY INFORMATION CHANGE:
       Check Q!!!. of these two bo,as                                         AND Check Q!!!t of these three boxes to:

       Tl11• CMi50 olfccb
                                 171
                                 l!U D,ibt0< ct
                                                  D Securco Party or Rocord      171 CHANGE name and/or address: Completo
                                                                                  l!!..Jloom Sa 0< 6b; grut Item 7a or 7b  oog
                                                                                                                            Item 7c
                                                                                                                                           O 7aADDorname:  Complete item O DELETE name: Give record name
                                                                                                                                                    7b. W\1 ltom 7c        to bo dolo!Od in Item 6a or 6b
6.     CURRENT RECORD lNFORMA TION: C                         lete for Port Information Chan e - r<lVldo onl           namo ao or Ob
       60. ORGMIIZATION'S NAME


OR 6b.         INOIVlDUAL'S SURNAME                                                                 FIRST PERSONAL NAME                                       ADDITIONAL NAME(S}/INITIAL(S)                    SUFFIX

       ORR                                                                                          DAVID                                                     LAVERN
7.     CHANGED OR ADDEO INFORMA                    no N:   Compio"' for A,~nl ., Paoy lnlonuUon Chango - ..- . on 1, Qflll ....O(Jo or 7bl(u,O CIMO\ full namo: do ""' ...~. mod"IY, 0,   •l;br"""" ... """ ol tho 01bto(, n,m •l
       7a. ORGANIZATION'S NAME .


OR     7b.     INDIVIDUAL'S SURNAME
       ORR
               INDIVIDUAL'S FIRST PERSONAL NAME
       DAVID
               INDIVlDUAL'S AOOITIONAL NAME(S)/INITIAL{SJ
       LAYERN
7c.    MAILING /\ODRESS                                                                                                                                                                                        COUNTRY

46515 ANTHONY LAKES HWY                                                                            IHAINES                                                                                                 \
                                                                                                                                                                                                               USA
8.     D COLLATERAL CHANGE:~ check                         Q!!!. of these four boxes:     D ADD collateral             D DELETE collateral            O RESTATE covered collaleral D ASSIGN collateral
              lndicale collateral:




9.     NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only Q!!!. name (9a or Qb) (name of Assignor, If this is an Assignment)
       If this ls an Amendment aul/\orlzed by a DEBTOR, chscl< here         D
                                                          and provida name of authorizing DEBTOR
       9a. ORGAN ZATION'S NAME
       UNITED STATES ·OF AMERICA ACTING THROUGH FARM SERVICE AGENCY
OR 9b.        INDIVIDUAL'S SURNAME                                                                 FIRST PERSONAL NAME                                        ADDITIONAL NAME(S)IINITIAL(S)                    SUFFIX


10.    OPTIONAL FILER REFERENCE OATA:
DAVID LAVERN ORR, SHAUNNA LEE ORR
404 FILING OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (Rev. 06/13)




                                                                                                                                              Complaint, Exhibit L, Page 1 of 1
                    Case 2:19-cv-02079-SU                                            Document 1-14                                  Filed 12/20/19                           Page 1 of 1




                                                                                                                                 FILED: MAY 22, 2017 01:59 PM
                                                                                                                                OREGON SECRETARY OF STATE




 UCC FINANCING STATEMENT AMENDMENT                                                                            ucc
                                                                                                                               m1111 Iii 11111
                                                                                                                                      LIEN NO. 590443-6                   ORR, SHAUNNA l.EE

 FOUOW INSTRUCTIONS
 A. NAME & PHONE OF CONTACT AT FILER (optional )
 MARIA LUJAN 541-889-9689
 a. E-MAIL CONTACT AT FILE:R (opUonal)

 C. SEND ACKNOWLEDGMENT TO: (Name and Address)


       ifARM SERVICE AGENCY                                                                             l
       MALHEUR COUNTY FSA OFFICE
       2925 SW 6TH AVE., SUITE 3
       ENT~-R~~·                    o~ _ 97~1~        -- --         --     -
                                                                                                        J          ...                                       -       -                  .-     ..       --
                                                                                                                                  THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1a.     INITIAL FINANCING STATEMENT FILE NUMBER                                                                               This FINANCING STATEMEITT AMENOMEITT Is to bo filod (l"or rncord) (or rocotded)
                                                                                                            11b.         LJ   In lhe REAL ESTATE RECORDS
 590443 FILED ON 06/14/2002                                                                                                   Filer. fil!ru;!! Amendment Addendum (Form UCC3Ad) fllll1 provide Deblo(s name In nem 13

 2.    0       TERMINATION: Elfecliveness of lhe Financing Statement Identified above Is temilnated wilh respect to lhe security lnterest(s) of Secured Party authorizing this Termination Statement.
 3.    0       ASSIGNMENT (full or par1lal): Provldllname or Assignee In ltem7a or 7b. l!!ldac!dressor Assloneo In Uem 7ell!!!1n"""' of Assltlnorln llern9
               For pen/at PSSlgnmenl oomplole items 7 and 9 .Mllt also lndlealo effoctod collateral In Item 8
4-.    O      CONTINUATION: EfleoUveness of the Financing Statement ldooUrH!d abovo v.4lh respeot lo the sccu1iy lnteroSl(s) of SectJred Patty au1nort,tn9 lhls ConffnuaUon Slalemanlls conlinlled for
              !ho addiUonal pertod provlded by npgiicablo low
5.     PARTY INFORMATION CHANGE:
       Check l1fill of lhese two boxes                                   AND Check 2filt or lhese three boxos to:

       ThlS Chanqo alfeclll
                               r71
                               llL.I Dcb1or m
                                               0 ·                         r71 CHANGE name and/or address: Complete
                                                  Secored Party of Record l!Llltem 6a or 6b· ~nd Item 7a or 7b 1l!ll! l!em 7c
                                                                                                                                         D
                                                                                                                                 ADO name: Complete item
                                                                                                                                 7a 0< 7b !!ml Item 7c
                                                                                                                                                                             O
                                                                                                                                                                     DELETE name: Give record name
                                                                                                                                                                     to be deleted In item 8s or 6b
6.     CURRENT RECORD INFORMATION: Comp!oto for Partv lnformaUon·Chonoo - orovlde only ono namu 16a or 81>1
       ea. ORGANIZATION'S NAME

OR     6b.

       ORR
              INDIVIDUAL"S SURNAME
                                                                                               lsHAUNNAE
                                                                                                                                                         ILEmENAL NAME(SJ/INITIAL(S)                ISUFFIX


7.     CHANGED OR ADDED IN FORMAT ION ; C<>o.10:.111o 100.wonm•n• or Portv wormauon Clwlnaa- •~• onlY 011• 11111110 !10 ..- 7blf""' ..,o1.1o1 n1mo; ~• not cwn11, modl•. ot "'"'"'"'" anv ••• ol lho Dobtor's nam•l
       7o. ORGANIZATION"S NAME


OR 7b.        INOIVIDUAL"S SURNAME
      '" ORR
              INDIV!Dl:IAL"S FIRST PERSONAL NAME
       SHAUNNA
              INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)




                                                                                                                                                         loR I97833
       LEE
7c.    MAILING ADDRESS                                                                                                                                                   POSTAL CODE                \COUNTRY
46515 ANTHONY LAKES HWY                                                                       IHAINES                                                                                                USA
8.     0     COLLATERAL CHANGE: Also chec:kQn!!ofthesefourboxes:                       0    ADD collateral          D DELETE collateral           D RESTATE covered collateral             D ASSIGN collateral
             Indicate collateral:




9.     NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only l2fl!l.name (9a or 9b) (name of Assignor, if this is an Assignmenl)
       If this Is an Amendment authorized by a DEBTOR, check he,e and provide name of authorizing DEBTOR
       9a, ORGANIZATION'S NAME
       UNITED STATES OF AMERICA ACTING THROUGH FARM SERVICE AGENCY
OR     9b.    INDIVIDUAL'S URNAME                                                                                         ME                              ADDITIONAL NAME(S)flNITIAL(S)             SUFFIX


10.    OPTIONAL FILER REFERENCE DATA:
DAVID LAVERN ORR, SHAUNNA LEE ORR
404 FILING OFFICE COPY -UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (Rev. 06113)




                                                                                                                                          Complaint, Exhibit M, Page 1 of 1
                Case 2:19-cv-02079-SU                                                    Document 1-15                                                              Filed 12/20/19                 Page 1 of 1




                                                                                                                                                                                             590442
                                                                                                                                                                                             06/14/02 08:30 AM
            EFS-1                                                                                                                                                                            OR Sec. of State



                                  FARM PRODUCTS FINANCING STATEMENT STANDARD FORM
                              PLEASE TYPE OR PRINT LEGIBLY. READ INSTRUCTIONS BEFORE FILLING OUT FORM.
  This FARM PRODUCT EFFECTIVE FINANCING STATEMENT Is presenled lo lhe filing officer pureuanl lo ORS Chapter 79.6020 to 78.7010. This slalement remains
  effective for a period of five years from lhe date of filing, subjecl to extensions for addillonar periods u provided for by ORS Chapter 79.

  A. DEBTOR NAME(S)                                                                                                                                                    F. FARM PRODUCT CODE
  1. ORR. DAVID LAVERN                     -   ..... ·- . . ·-   -     -··         ...   "   .. ' .. .......... .             -- ..                   . ......         DESCRIPTION/LOCATION (If applicable)

  2.                        ..            ·-   -   ..   . . -· . .. -··· ....            -···- ·--- ·             - .. . - __ .. ... - . -··-                           Products of collateral are also
  3.                                           .- .                  .... - ,.., ..__ ...    ------·- . - ···- - ··· ·- .. --····· .... covered,
 DEBTOR MAILING ADDRESS:
                                                    64978 North Powder River                                                            Lane
                                                    North Powder, OR 97867
 B. SECURED PARTY(IES) NAME AND ADDRESS
   UNITED STATES of AMERICA, acting through
   fARM SERVICE AGENCY
   3990 Midway Drive, Baker City, OR 97814

 Contact Name: P.<1rhara              r,hadwell·                          ..       Phone No. 54-1.:..523-36-21                                                  ..
 C. ASSIGNEE(S) NAME AND ADDRESS (If any)                                                                                                                                                                 ,




 Contact Name:        ..         ..                     - ....         --·· ·· Phone No.:             ••   0   . .. o   ",M   -~--   • aO< - • • • ••• ••   o   a




 0. FARM PRODUCT CODE                          COUNTY CODE                           CROP YEAR                                  AMOUNT
                                                                                     (If applicable)                          (If applicable)

          1001                        -            01                          -         ALL                      -            ALL
          lQQ!'.i·                    -            01                          -         ALL                      -            ALL
          020&1                       -            01                          -         ALL                      -            ALI1
                                      -                                        -                                  -
                                      -                                        -                                  -
                                      -                                        -                                 -
                      -



        Debtor Signature(s)                                                                                                   Secured Party Signature(s)
RETURN ACKNOWLEDGMENT LEITER TO: (Include name, address, and identifier for lhe debtor listed above. You may include collateral identifier limited to
eight characters. REFER TO INSTRUCTION, NUMBER 5.) Please do not type or print outside of bracketed area.
                                                                                                                                                                                                  FEES
                           FARM SERVICE AGENCY                                                                                                                                         Make check lor $10.00 payable

                           3990 MIDWAY DRIVE                                                                                                                                             lo ·corporallon Division."
                                                                                                                                                                        NOTE: Fili~g lee• may be paid wilh VISA or MasterCard. The
                           BAKER CITY, OR 97814                                                                                                                         cord number anrl expirolion dale should be submilled on a
                                                                                                                                                                        separal.c sneel ol paper for your p101eclion.
                                                                                                                                                                    DO W'.IT SUBMIT DUPLICATES OF THIS FILING OR IT'S
                                                                                                                                                                    AlTACHMENTS.
CU406 (Rev. 6/2000)




                                                                                                                                                                        Complaint, Exhibit N, Page 1 of 1
           Case 2:19-cv-02079-SU                           Document 1-16                                         Filed 12/20/19                     Page 1 of 1




                                                   \llllllllliillll\l
                                                                                                                                                 590442-1
                                                                                                                                                 01/13/04 11:33 AM
                     EFS-3                                          1010295605
                                                                                                                                                 OR Sec. of State

                                                                     -"1•• • .,. •""'::J otlr l , \,,Vl l t


                   STATEMENT OF TERMINATION, CONTINUATION, ASSIGNMENT, AMENDMENT
                               PLEASE TYPE OR PRINT LEGIBLY. READ INSTRUCTIONS BEFORE FILLING OUT FORM.
This FARM PRODUCT EFFECTIVE FINANCING STATEMENT Is presented to tho ftllng officer purauant to ORS Chapter 80.100 to 80.130. This statement remains
effective for a period or five years from the dale or filing, aubjoct to extensions for addltlonal porlods as provided for by ORS Chapter 80.115 (3)

A. THIS STATEMENT REFERS TO ORIGINAL FINANCING STATEMENT                                                                           G. AMENDMENT INFORMATION
                                                                                                                                    Use this area to list collateral,
No.:     590442                                                  Date Flied: 06-14-02                                               Amendment description, and other
                                                                                                                                    information.
B. TYPE OF AMENDMENT (CHECK ALL BOXES THAT APPLY).
     0    TERMINATION (NO FEE). The Secured Party certifies that they no longer claim                                              PLEASE AMEND TO ADD
          interest under the financing statement bearing the flle number shown in SECTION A. ADDITIONAL DEBTOR:
     0    CONTINUATION. Submitted within six months prior to expiration date.
                                                                                                                                          SHAUNNA LEE ORR
     0    ASSIGNMENT. The Secured Party assigns to the Assignee whose name and
                                                                                                                                          64978 N. POWDER RIVER LANE
          address Is shown in SECTION       E and bearing the file number shown In SECTI ON A.                                          ··NORTH POWDER; OR 97867
     0    AMENDMENT. Financing statement bearing file number shown In SECTION A Is
          amended as described in SECTION G. Signature of Debtor required In most
          cases.
C. DEBTOR NAME(S)                                                Mark One
1. DAVID LA VERN ORR                                             CJ- Business l!l- Individual
2.
3.
  ------- --------- - CJ- Business 0- Individual
  ---- ------------- lf.fndlvldual,
DEBTOR MAILING ADDRESS:
                        0- Business D- Individual
                                    list last name first.
     64978 N. POWDER RIVER LANE                                  NOTE:
     NORTH POWDER, OR 97867                                     Please use debtor(s) legal name
                                                                (ORS Chapter 79:9-503)


D. SECURED PARTY(IES) NAME AND ADDRESS
   UNITED STATES OF AMERICA acting through FARM SERVICE AGENCY
   3990 MIDWAY DRIVE
  BAKER CITY, OR 97814
Contact Name: ANN HURLEY                    Phone No.: (541)523-7121
E. ASSIGNEE NAME AND ADDRESS (If any)




Contact Name:                                                 Phone No.:




     By: _ _ _ _ __           _ _ _ _ _ _ __
         Secured Party(ies) Signature                                                                Debtor Signature(s) if required



                   RETURN TO (Please type within the box:)                                                                                     FEES
                                                                                                                         Make check for $10.00 payable to "Corporation Division."
                                                                                                                                        No fee for Termination.
               BAKER COUNTY FSA                                                                                NOTE: FIiing fees may be paid wilh VISA or MasterCard. The card
               3990 MIDWAY DRIVE                                                                               number and expfraUQn date should be submlttl)d on e Geparate sheet of
                                                                                                               paper for your protection.                                       ,
               BAKER CITY, OR 97814                                                                           DO NOT SUBMIT DUPLICATES OF THIS FILING OR IT'S ATTACHMENTS,


 421 (Rev. 7/03)




                                                                                                                       Complaint, Exhibit O, Page 1 of 1
                   Case 2:19-cv-02079-SU                                Document 1-17                    Filed 12/20/19                      Page 1 of 1


                                                              . :. -· . ,.


                                                                                                                                      590442-2
                                                                                                                                      01/03/07 04:39 PM
                                                                                                                                      OR Sec. of State
                                 EFS-3                         Ill III 1111111111111111 II
                                                                         1006596807
                            STATEMENT OF ~ERMINATION, CONTINUATION, ASSIGNMENT, AMENDMENT
                                               PLEASE TYPE OR PRINT LEGIBLY. READ INSTRUCTIONS BEFORE FILLING OUT FORM.
    This FARM PRODUCT EFFECTIVE FINANCING STATEMENT Is presented to the flllng officer pursuant to ORS Chapter 79 .6020 to 79 .7010. This statement remains
    effective for a period of rive years from the date or filing , subject to extensions ror additional periods as provided for by ORS Chapter 79.

    A. THIS STATEMENT REFERS TO ORIGINAL FINANCING STATEMENT                                                                G. AMENDMENT INFORMATION
                                                                                                                               Use this area to list collateral, amendment
    No.: 590442                                                                Date Filed: J/13/2004                           description, and other information.

    B. TYPE OF AMENDMENT (CHECK ALL BOXES THAT APPLY).                                        Change Debtor Address from
            D
          LAPSEfTERMINATION (NO FEE). T he Secured Party certifies that they no longer clairr 64978 North Powder River Ln
          interest under the financing statement bearing lhe file number shown in SECTION A.  North Pow der, OR 97867
            12]   CONTINUATION. Submi~ed within six months prior to expiration date.                                       to
,· ' iY:i   O · ASSIGNMENT:The Sec~red Party assigns to the Assignee whose name and address ~~~~~ g~,Ho'J;~814
                  is shown in SECTION E and bearing the file number shown in SECTION A.
            0
          AMENDMENT. Financing statement bearing file number shown in SECTION A is
          amended as described in SECTION G . .
   C. DEBTOR NAME(S)                                    Mark one
                                                        If Individual, list last name first.
   1· Orr, David Lavern
                                                        0 - Business ii - Individual
   2. brr, Shaunna Lee                                                          O·- Business ·o   - Individual                                                  ~1-'", 1•
   3.                                                                                                                                                        .i '   ;J.-:.,,;:...· ,.4,
                                                                                0 - Busi~~ss 'O -·Individual
   DEBTOR MAILING ADDRESS:

            4.~108 Old ,H"".Y}J. .. -,.. .. ,,.,..
            SakerCity,'OR 91814 :a:::,"",,•..
                                                     '.• •;
                                                        '·                      NOTE:
             L           ~ ':~.\ ,   ··~ ~/. i~:~!                              Please use debtor(s) legal name
                                                                                                                                        •t   I   •   ,,I
                                                                                (ORS Chapter 79.0503)

   D. SECURED PARTY(IES) NAME AND ADDRESS

        Unitt,d States of America acting through Fann Service Agency
        3990 M idway Drive
        Baker City, OR 97814

   Contact Name: Nathan Wilson                                               Phone No. : 541-523-7121
   E. ASSIGNEE NAME ANO ADDRESS (IF ANY)




  Contact Name:                                                              Phone No.:




                               RETURN TO (Please type within the box):
                                                                                                                                     FEES
          ~ )Jnited States of America acting through Farm                                                    Make check for $10.00 payable to "Corporation Division ."
          · ·-service Agency                                                                                                    No fee for Termination.
    D_l:'.~ )990 Midway Drive                                                                          NOTE: Filing fees may be paid with VISA or MaslerCard. The card
                                                                                                       number and expiration date should be submitted on a separate
             Baker City, OR 97814                                                                      sheet of paper for your protection.
                                                                                                       DO NOT SU8MIT DUPLICATES OF THIS FILING OR ITS ATTACHMENTS



     421 (Rev. 01/06)




                                                                                                              Complaint, Exhibit P, Page 1 of 1
                    Case 2:19-cv-02079-SU                                Document 1-18                         Filed 12/20/19                    Page 1 of 1




                                                   ORI<, uAVID LAVERN                                      OR Sec of State
                                                                                                                 02/06/2012


                                                                     11111111111111111111111 /IIIII I ~11111111111



 •
                   .I                                                          590442-3_ 5756168
              ..                                   Lien#: 590442-3                                                        EFS

                                                                            FilinglnOregon.com                                         (Reserved for Filing Officer Use)
                              Statement Of Termination, Continuation, Assignment, Amendment
                                            PLEASE TYPE OR PRINT LEGIBLY. REAO INSTRUCTIONS BEFORE FILLING OUT FORM.


  A. THIS STATEMENT REFERS TO ORIGINAL FINANCING STATEMENT NUMBER:                                             590442                         DATE FILED:     06/14/2002
        This filing supersedes all previous Information associated with this filing number. Please complete thla form with all the current Information.

  B. TYPE OF AMENDMENT (CHECK 61.1. BOXES THAT APPLY)
        LAPSE/TERMINATION (NO FEE). The Secured Party certifies that they no longer claim interest under the financing statement bearing the file
    0    number shown in SECTION A.
    llJ      CONTINUATION. Submitted within six months prior to expiration date.
             ASSIGNMENT. The Secured Party assigns lo the Assignee v.tiose name and address Is shown In SECTION F and bearing the file number shown In
    D         SECTION A.
  C. NAME(S) OF PERSON(S) SUBJECTING FARM PRODUCTS TO THE SECURITY                                                                         Mark One:
         INTEREST                                                                                                                           If Individual, 11st last name first.
   1.Orr David Lavern                                                                                                                       D -Business Ill -lndlvldual
  2. Orr, Shaunna Lee                                                                                                                       O -Business Ill -lndlvldual
  3.                                                                                                                                        D -Business O -Individual
  D. MAILING ADDRESS

   1.    40108 Old Hwy 30, Baker City, OR 97814
  2.     40108 Old Hwy 30, Baker City, OR 97814
  3.
  E. SECURED PARTY NAME(S) AND ADDRESS(ES)

   1.    UNITED STATES OF AMERICA acting thru FARM SERVICE AGENCY
  2.     3990 Midway Drive
  3.     Baker City, Oregon 97814
  F. ASSIGNEE NAME AND ADDRESS (If Any)

  1.
  2.
  3.
 G. FARM PRODUCT CODE                                COUNTY CODE                            CROP YEAR (If applicable)                            AMOUNT (If applicable)
                   1001                                      001                                          ALL                      -   ALL
                   1004                                      001                                          ALL                      -   ALL
                   0204                                      001                                          ALL                      -   ALL
                   0201                                      001                                          ALL                      -   ALL




 Debtor                                                                                              Secured Party
The requirement that a document be signed, authorized or otherwiae authenticated by the debtor Is aatisfied If the debtor has executed a security agreement against a security
Interest in the farm Droducta to the aecu.red oartv ORS Ch. BO. 115 m
                           RETURN TO (Please type within the box)                                                                          FEES
                                                                                                                    Make check for $15.00 payable to 'Corporation Division.'
                                                                                                                                   No fH for Tannln•tlon
           Baker County Farm Service Agency                                                             Note: Filing feea may be paid with Visa or MaaterCard. The card number and
           3990 Midway Drive                                                                            expiration date should be submitted on a separete sheet ol paper for your
                                                                                                        protectlon.
           Baker City, OR 97814
                                                                                                        DO NOT SUBMIT DUPLICATES OF THIS FILING OR ITS ATTACHMENTS

    421 (01112)




                                                                                                                     Complaint, Exhibit Q, Page 1 of 1
                    Case 2:19-cv-02079-SU                          Document 1-19                   Filed 12/20/19                   Page 1 of 1




                                                                                                      FILED: Mio' 22, 2017 02:01 PM
                                                                       STATE OF                      OREGON SECRETARY OF STATE
                                                                      Corporation C

                                 EFS-3                               255 Capitol St,
                                                                        Salem, OR ,
                                                                  (503)986-2200 F:
                                                                    http://www.Filin        EFS
                                                                                                     II HI 111 11111
                                                                                                           LIEN NO. 590442-4            ORR, DAVID LAVERN

                                  Statement Of Termination, Continuation, Assignment, Amendment
                                            PLEASE TYPE OR PRINT LEGIBLY. READ INSTRUCTIONS BEFORE FILLING OUT FORM.
      A. THIS STATEMENT REFERS TO ORIGINAL FINANCING STATEMENT NUMBER: 590442                                                   DATE FILED: 06/14/2002
                                                                                                  -========-- - - - -
   ----This filing3Persedes alip-;:;~ious information associa~with this filing numb!r~ Please complete this for..;; with all the :i:irrent information.-- - -
      B. TYPE OF AMENDMENT (CHECK ALL BOXES THAT APPLY)
      D  LAPSE/TERMINATION (NO FEE). The Secured Party certi fies that they no longer claim interest under the financing statement bearing the file
                                     number shown in SECTI ON A.
      18] CONTINUATION. Submitted within six months prior to expiration date.
      O ASSIGNMENT. The Secured Party assigns to the Assignee whose name and address is shown in SECTION Fand bearing the file number shown in
                          SECTION A.
                                                                                                                           Mark One:
      C. NAME(S) OF PERSON(S) SUBJECTING FARM PRODUCTS TO THE SECURITY INTEREST                                            If Individual, list last name first.
  - 1. ORR; DAVID [AVERN                                                                                                   D ~ Business [RI-: Individual
      2. ORR, SHAUNNA LEE                                                                                                  D - Business [RI- Individual
      3.                                                                                                                   D - Business D- Individual
           - - - - - - - -- - - - - - -- - - -- -- - -- - -- - - --
      0. MAILING ADDRESS
      1. 46515 ANTHONY LAKES HWY., HAINES, OR 97833

      2. 46515 ANTHONY LAKES HWY., HAINES, OR 97833
      3.
           - - - - - - - -- - -- - -- - - - - - - -- -- - -- -- - -- - ------------
      E. SECURED PARTY NAME(S) AND ADDRESS(ES)
      1. UNITED STATES OF AMERICA ACTING THRU FARM SERVICE AGENCY

      2.3990 MIDWAY DRIVE, BAKER CITY, OR 97814
      3.
           - - - - -- ---------------------------- - - -- - - - -----
      F. ASSIGNEE NAME AND ADDRESS (ff any)
      1.
           - - - - ---------- - -- - - -- - - -- ---------- - - - - - - -- ---
      2.
           - - ------ - -- - -- -------- - ------ - - ------------ -- -
      3.
      G. FARM PRODUCT CODE                         COUNTY CODE                         CROP VEAR (ff applicable)                   AMOUNT (If applicable)
                1001                                       001                                     ALL                                            ALL
                    1004                                   001                                     ALL                                            ALL
                   0204                                    001                                     ALL                                            ALL
                   0201                                    001                                     ALL                                            ALL




      Debtor
   The requirement that a document be signed, authorized or otherwise authenticated by the debtor is satisfied if the debtor has executed a
   security agreement against a security interest in the farm products to the secured party ORS Chapter 80.115 (7).

RE"TIJRN
                                                                                                                                      FEES
TO:            FARM SERVICE AGENCY                                                                       Make check for $15 .00 payable to "Corporation Division"

                                                                                                         Note: Filing fees may be paid with VISA, MasterCard, American
               2925 SW 6TH AVE., SUITE 3                                                                 Express or Discover card. The card number and expiration date
                                                                                                         should be submitted on a separate sheet of paper fo r your
               ONTARIO, OR 97914                                                                         protection .

                                                                                                         DO NOT SUBMIT DUPLICATES OF THIS FILING OR ITS ATTACHMENTS
   EFS-3 Statement of Termination, Continuation, Assignment, Amendment (03/14)




                                                                                                      Complaint, Exhibit R, Page 1 of 1
             Case 2:19-cv-02079-SU                                          Document 1-20                                Filed 12/20/19                          Page 1 of 3




                                                                                                                                                                                        dc/~-0 7
                                                                                                                                                                                                   I




REPRODUCE LOCALLY.                  Include form number and date on all reproductions,                         8. KIND OF LOAN
                                                    U.S. DEPARTMENT OF AGRICULTURE
FSA-1940-17                                                          Farm Service Agency                                               FO                 @I     Regular
(10-26-99)
                                                                                                                     Type:
                                                                              ~                                                                           D       Limited Resource
                                 PROMISSORY NOTE                                 ~      -                                      Pursuant to:
1. Name                                                                                                                  ~       Consolidated Farm & Rural Development Act
                                David L. and Shaunna L. Orr
2.   State                                                3.   County                                                            E mergcnc Agricultural Credit Adjustment Act of 1978
                       Oregon                                                 Baker                            9. ACTION REQUIRING NOTE
                                           - - -+-------------==-:~

                                                                                                                                                         §
                                                  5. Dale                                                          ~ X     Initial loan
4. Case Number                                                                                                                                                    Rescheduling
               43-001-544250649                           ID · 1'1 ~ oS-                                                   Subsequent loan                        Reamortization
6. Fund Code                                              7. Loan Number                                                   Consolidated &                         Credit sate
                                                                                                                           subsequent loan
                           41                                                    09                                        Consolidation                          Deferred payments
                                                                                                                           Conservation easement                  Debt write down


  FOR VALUE RECEIVED, the undersigned Borrower and any cosigners jointly and severally promise to pay to the order of the United States
of America, acting through the Farm Service Agency, United States Department of Agriculture, (herein called the "Government"), or its
assigns, at its office in 3990 Midway Drive , Baker City, Oregon 97814

- - - - - -- - -- - - - , or at such other place as the Government may later designate in writing, the principal sum of
_T_w_o_-_h_u_n_d_r_ed_t_h_o_u_s_a_n_d_a_n_d_o_o_/_10_0_-_-_-_-_-_-_-_-_-_-_-_-_-_-_-_--_-_-_-_-_-_-_-_-_-_-_-_-_-_-_
                                                                                                                  - -_-_-_-_-_-_-_-_-_-_-_-_-_-_-_--_-_-_-_-_-_-_-_-_-_-_-_-_-_-_
                                                                                                                                                                               - _ __    dollars

($.______ _ __ _ _ __ _ _ _ __ 2_o_o_,_0_o_o_._0_0__,, plus interest on the unpaid principal balance al the RATE of

_F_o_u_r_a_n_d_s_e_v_en_   · 9=-h_t_h_s_-_·_·_·_·_·_·_-_-_-_·_·-_-_._-_-_-_-_._·_·_-_·_·_-_-_-·_-_-_-_-_-_-_-_._._._-_._-_
                       - e_1-'                                                                                           · ·___ percent (,.__ _ _4_._a_7_5_ %) per annum and

_z_e_r_o_-_·_·_-_-_._·_- _··_-_._._-_-_-_-_-_-_·_-_· _· _· _- _· _--_·_-_-_._-_-_._-_._-_·_·_· _· -_-_-_-_-_._-_-_._-_-_-_-_-_-_-_ ______.dollars ($_ _ _ _ _ _ _ _ _o_._o_o_

ofNoncapitalized interest. If this note is for a Limiled Resource loan (indicated in the "Kind of Loan" box above) the Goverrunent may
CHANGE THE RATE OF INTEREST, in accordance with regulations of the Farm Service Agency, not more often than quarterly, by giving
the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest rate shall not exceed the
highest rate established in regulations of the Fann Service Agency for the type ofloan indicated above.

    Principal and interest shall be paid in _ _F_o_r_t _y_ (4_o_l__ installments as indicated below, except as modified by a different rate of
interest, on or before the following dates:

$                                3,250 . oo on 12 /H/05                                      ;$                              11, 556.00 on 12/31/06

$                               11,556. oo art 12/31/07                                      ;$                               11,556.00 on 12/31/oa

$                               11 ,556 . 00    on 12 / 31/09                                ;$                               11,556.00 on 12/31/10

$                               11,556.00 on 12/31/11                                       ;$                              11,556.00            on 12/31/12                                               \
                                                                                                                                                                                                               '
$                               11 , 556. oo on 12/31/l)                                    ; $                                11,556.oo on             12/31/14

s                               11,556 . oo on 12/31/15                                      ;$                                11,556.00 on 12/31/16

and $                              u' 556 · oo thereafter on 12 / 31                     of each year                       until the principal and
interest are fully paid except that the final installment of the entire debtedness evidenced hereby, if not sooner paid, shall be due and payable
Fo rt y (40)                years from the date of this note, and except that prepayments maybe made as provided below. The consideration for
this note shall also support any agreement modifying the foregoing schedule of payments.

    If the total amount of the loan is not advanced at the time ofloan closing, lhe loan funds shall be advanced to the Borrower as requested by
Borrower and approved by the Government. Approval by the Government will be given provided the advance is requested for a purpose
                                                                                                                                                                                                       (
authorized by the Government. Interest shall accrue on the amount of each advance from its actual date as shown in the Record of Advances at
the end of this note. Borrower authorized the Government to enter the amount(s) and date{s) of such advance(s) in the Record of Advances.

                                                                                            Position 2




                                                                                                                               Complaint, Exhibit S, Page 1 of 3
            Case 2:19-cv-02079-SU                                                Document 1-20                                 Filed 12/20/19                             Page 2 of 3




FSA-1940-17 (10-26-99)                                                                                                                                                                       Page 2 of3

   For each rescheduled, reamortized or consolidated note for applications for Primary and Preservation Loan Service Programs received prior
to November 28, 1990, interest accrued to the date of this instrument which is more than 90 days overdue shall be added to principal and such
new principal shall accrue interest at the rate evidenced by this instrument. For applications for Primary and Preservation Loan Service
Programs received on or after November 28, 1990, all unpaid interest accrued to the date of this instrument shall be added to the principal and
such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall be applied first to a portion of any interest which accrues during the
deferral period, second to accrued interest to the date of the payment on the note account and then to the principal. Nonprogram loans are not
eligible for deferral.

   Prepayments of scheduled installments, or any portion of these installments, may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR § 1951 .8) of the Farm Service Agency according to the source of funds
involved, shall, after payment of interest, be applied to the last installments to become due under this note and shall not affect the obligation of
Borrower to pay the remaining installments as scheduled in this note.

    If the Government at any time assigns this note and insures the payment of it, Borrower shall continue to make payments to the Government
as collection agent for the holder. While this note is held by an insured holder, prepayments made by Borrower may, at the option of the
Government, be remitted by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to
the holder on an installment due date basis. The effective date of every payment made by Borrower, except payments retained and remitted by
the Government on an installment due date basis, shall be the date of the United States Treasury check by which the Government remits the
payment to the holder. The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is entitled accruing
between such date and the date of the Treasury check to the holder.

    Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for the loan or
otherwise expended under the terms of any security agreement or other instrument executed in connection with the loan evidenced by this note,
at the option of the Government shall become a part of and bear interest at the same rate as the principal of the debt evidenced by this note and
be inunediately due and payable by Borrower to the Government without demand.

   Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be leased,
assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government. Unless the Government
consents otherwise in writing, Bonower will operate such property as a farm if this is a Farm Ownership loan.

   lf"Consolidation and subsequent loan," "Debt write down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Requiring Note" block in Item 9 above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of the unpaid
principal and interest on the following described note(s) or assumption agreement(s) (new terms):


FUND CODE/                                               INTEREST                       DATE                                                                                 LAST INSTALL. DUE
 LOAN NO .                  FACE AMOUNT                     RATE                    (include year)                       ORIGINAL BORROWER                                      (include year)

                        $                                                %
                        $                                                %
                        $                                                %
                        $                                                %
                        $                                                %
                        $                                                %
                        $                                                %


     Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not affected by
this consolidating, rescheduling or reamortizing. These security instruments shall continue to remain in effect and the security given for the
loans evidenced by the described notes shall continue to remain as security for the loan evidenced by this note, and for any other related
obligations.

    REFINANCING (GRADUATION) AGREEMENT: !fat any time it shall appear to the Government that the Borrower may be able to
obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period
of time, Borrower will, at the Government's request, apply for and accept a loan(s) in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this promissory note
was made to the Borrower as a non-program loan.



Tllo U.S. OepRt1men1 of Ag,t<tJ//ufo (USDA) pt0/1/blts dfsc,/,11/naUon In oil i ts programs and actlvitibs on Iha basis Of me~. colo,, nallonaJ orig n, gender, 1ell9fon, ago, d/sob/1/ly, po/ilkal l>oliefs,
,e,µo/ Offontalion, and mflrilal or fnmlly stnh.ls. (Nol all pro/1/bilod bn•os •pply ro all pta!J{oms./ Porsf"" with lf/sabflill•• who roquiro nl<amnb·vo mttnn~ l<>rcommunfcal/on of prug1om information
(Eira /Jt~. /arg• print uudiotapo, etc.) shoold CtNIWCI USOA ·s TARGET Ce11re, ~, (202/ 720-2600 (-t0ic& a11d TOO). Ton<• a ca,11pl11/nc of cll~Cf/mlnnllon, •vrilo USDA, Olroctor, 0/fice of CMI Rights,
Room 326-W. Wl1ilre11 Bui/Cling. 1400 /ndopofl</oncu Avo11uo. SW, Wnshfngton, D.C. 20250·9410 "'cull (202/ 1.20-S!l54 (•ale• M TDD}. USDA JGan oqual oppottunity p,ov~r !Id employer.




                                                                                                                                      Complaint, Exhibit S, Page 2 of 3
            Case 2:19-cv-02079-SU                            Document 1-20                    Filed 12/20/19                 Page 3 of 3




    FSA-1940-17 (10-26-99)                                                                                                             Page 3 of3

        HIGHLY ERODIBLE LAND AND WETLAND CONSERVATION AGREEMENT: Borrower recognizes that the loan described in
    this note will be in default should any loan proceeds be used for a purpose that will contribute to excessive erosion of highly erodible land or to
    the conversion of wetlands to produce an agricultural commodity as further explained in 7 CFR Part 1940, Subpart G, Exhibit M. If(!) the
    term of the loan exceeds January 1, 1990, but not January I, 1995, and (2) Borrower intends to produce an agricultural commodity on highly
    erodible land that is exempt from the restrictions of Exhibit M until either January I, 1990, or two years after the Natural Resources
    Conservation Service (NRCS) has completed a soil survey for the Borrower's land, whichever is later, the Borrower further agrees that, prior to
    the loss of the exemption from the highly erodible land conservation restrictions found in 7 CFR Part 12, Borrower must demonstrate that
    Borrower is actively applying on that land which has been detennined to be highly erodible, a conservation plan approved by the NRCS or the
    appropriate conservation district in accordance with NRCS's requirements. Furthermore, if the term of the loan exceeds January I, 1995,
    Borrower further agrees that Borrower must demonstrate prior to January I, 1995, that any production of an agricultural commodity on highly
    erodible land after that date will be done in compliance with a conservation system approved by NRCS or the appropriate conservation district
    in accordance with NRCS's requirements.

       DEFAULT: Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall constitute
    default under this and any other instrument evidencing a debt of Borrower owing to, insured or Guaranteed by the Government or securing or
    otherwise relating to such debt; and default under any such other instrument shall constitute default under this note. UPON ANY SUCH
    DEFAULT, the Government at its option may declare all or any part of any such indebtedness immediately due and payable.

       This Note is given as evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated Fann and Rural
    Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type ofloan as indicated in the "Kind of Loan"
    block above. This Note shall be subject to the present regulations of the Farm Service Agency and to its future regulations not inconsistent with
    the express provisions of this note.


    Presentment, protest, and notice are waived.



    (SEAL)
                                                                                                                                           (Borrower)



                                                                         40108 Old Hwy. 30
                                                                          Baker City , OR 9 7 8 1 4




                                                             RECORD OF ADVANCES
         AMOUNT                     DATE                     AMOUNT                   DATE               AMOUNT                         DATE
t) D().f)OC)~                 (o ,,.~/-O:S           $                                             $
$                                                    $                                             $
$                                                    $                                             $

s                                                    $                                             $
                                                                                      TOTAL        $.,.;/D~ 000
                                                                                                            '




                                                                                                   Complaint, Exhibit S, Page 3 of 3
              Case 2:19-cv-02079-SU                                   Document 1-21                          Filed 12/20/19                       Page 1 of 4




                                                                                                                            Form Approved - 0MB No. 0560-0237
This form is available eleclrontcally.                                                              !Sea Paaa I/ for Privacv Acr and Public Burden Stataments.J
FSA-2026                                                           U.S. DEPARTMENT OF        AGRICULTURE                                           ,··· · Position 2

                                                                                                                                    (O)[P
                                                                                                                    /
(12-31-07)                                                                   Farm Service Agency                            (
                                                                                                                                                             '-·
                                                                       PROMISSORY NOTE                                          ~                            I
1. Name                                                                          2. State                                             3. County
 DAVID L . AND SHAUNNA L. ORR                                                    OREGON
                                                                                                                                        BAKER


4. Case Number
 43 001 544250649
                                       r 41
                                              Fund Code                         6. Loan Number
                                                                                11
                                                                                                                                      7 . Date
                                                                                                                                       11/05 /2008

8. TYPE OF ASSISTANCE                                                           9. ACTION REQUIRING PROMISSORY NOTE:

   FO-BF-REG                                                                    0 Initial loan    D Conservation easement                          D    Deferred payments

                                                                                0 Subsequent loan D Rescheduling                                   D    Debt write down
                                                                                D Consolidation   0 Re amortization
I 0. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at
its office in (a) 3 990 MIDWAY DRIVE, BAKER CITY, OR 97 814                or at such other place as the Government may later
designate in writing, the principal sum of (b)              TWO HUNDRED FOURTEEN THOUSAND FOUR HUNDRED SIXTY TWO- - - - -- -

_AN_D_2_a_/_1_0_0_-_-_-_-_-_-_-_-_-_-_ _ _ _ _ _ _ _ _ _ _ _ _                          dollars (c) ($      214,462. 28------ - - - - -- -- ,              plus interest on
 the unpaid principal balance at the RA TE of (d) FOUR AND SEVEN EIGHTHS- - - - - - - - - - - - - - - - - - - - --- -- --- - -
percent (e)     4 · 875      %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may
CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of loan indicated in Item 8.

11. Principal and interest shall be paid in (a) THIRTY-SIX                         (36 l      installments as indicated below, except as modified by a different
rate of interest, on or before the following dates:

           r h l JnstallmPnt amount                        rci n11p n,,,,                           (h) ln.~tallment amount                          (c) Due Date
  $ 12,754.00                                 111512009                                      $ NIA                                           NIA
   $ NIA                                      NIA                                            $ NIA                                           NIA
   $ NIA                                      NIA                                            $ NIA                                           NIA
   $ NIA                                      NIA                                            $ NIA                                           NIA


  and (d) $ 12 , 7 5 4 . Oo                   thereafter on the (e) 11 / s                     of each (jJ YEAR              until the
  principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
  paid, shall be due and payable (g) THIRTY-SIX (36)                years from the date of this note, and except that prepayments may
  be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
  of payments.

  12. lfthe total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
  requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
  requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
  disbursed. Borrower authorizes FSA to enter the amounts and dates of such advances in the Record of Advances.


  The U.S. Department of Agriculture (USDA) prohibits discrimination In all its programs and activities on the basis of race, color, national origin, age, disability, and where
  applicable, sex. marital status. familial status, parental status, religion, sexual orientation. genetic information. political beliefs, reprisal, or because all or part of an




  "'"i~,., ,
  individual's income is derived from any public assistance program. (Not all prohibited bases apply to a// programs.) Persons with disabili/ies who require alternative
  means for communication of program lnfonnation (Braille, large print, audiotape, etc.) should contact USDA 's TARGET Center at (202) 720-2600 (voice and TOD) . To
  fl/ea complaint of discriminaUon, write to USDA. Director, Office of Civil Rig/its, 1400 Independence Avenue, S. W., Washington, D.C. 20250-9410, or ca// (BOO)
                             noe,a, f,00 j ., ~:~A~~equal opportunity p~vide, and employer.

 Initial                             Date     1oV]2
                                                                                                                        .       )
                                                                                                                        \..__,-




                                                                                                                   Complaint, Exhibit T, Page 1 of 4
        Case 2:19-cv-02079-SU                           Document 1-21              Filed 12/20/19              Page 2 of 4




FSA-2026 (12-31-07)                                                                                                           Page 2 of 4

 13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for
 the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the
 loan evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the
 principal of the debt evidenced by this note and be immediately due and payable by the Borrower to the Government without
 demand.

 14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part
 765, or any successor regulation.

 15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
 Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under
 this note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

 16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
 leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government.
 Unless the Government consents otherwise in writing, the Borrower will operate such property as a farm.

 17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
 consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes
 or assumption agreements under new terms:



       (a)                                  (c)                (d)                                                          (!)
                               (b)                                                        (e)
    FUND CODE/                           INTEREST            DATE                                                  LAST INSTALL. DUE
                          FACE AMOUNT                                             ORIGINAL BORROWER
     LOAN NO.                              RATE          (include year)                                               (include year)

       41/09              200,000 . 00   4.875           10/14/2005       DAVID L. ORR AND SHAUNNA L.                10/14/2045
                      $                             %
                                                                                      ORR

                      $                             %


                      $                             %


                      $                             %

                      $                          %



                      $                          %


                      $                          %




 18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
 affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
 effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan
 evidenced by this note, and for any other related obligations.

 19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible
 cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period oft1me, the Borrower
 will, at the Government's request, apply for and accept a loan in sufficient amount to pay this note in foll and, if the lender is a
 cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this
 promissory note was made to the Borrower as a nonprogram loan.




'"'""~                        Date   l~)B-(Y


                                                                                       Complaint, Exhibit T, Page 2 of 4
        Case 2:19-cv-02079-SU                       Document 1-21                 Filed 12/20/19              Page 3 of 4




FSA-2026 (12-31-07)                                                                                                           Page 3 of 4

 20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose
 that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural
 commodity as provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation.

 21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall
 constitute DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or
 securing or otherwise relating to such debt; and default under any such other instrument shall constitute default under this note.
 Upon such default, the Government at its option may declare all or any part of any such indebtedness immediately due and
 payable.

 22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and
 Rural Development Act and for the type of loan as indicated in Item 8. This note shall be subject to the present regulations of the
 Government and to its future regulations not inconsistent with the express provisions of this note.

 23. Presentment, protest, and notice are waived.




40110 OLD HIGHWAY 30
BAKER CITY, OREGON 97814




_sAwwk~/)/) = /-J,6-{f(
      ~
SHAUNNA . ORR
40110 OLD HIGHWAY 30
BAKER CITY, OREGON 97814




                                                                                       Complaint, Exhibit T, Page 3 of 4
          Case 2:19-cv-02079-SU                              Document 1-21                    Filed 12/20/19                 Page 4 of 4




FSA-2026 (12-31-07)                                                                                                                              Page 4 of 4




                                                             24. RECORD OF ADVANCES

            A.                       B.                        A.                        B                         A.                          B.
        AMOUNT                      nAn::                    AMOUNT                    nATF                      AMOUNT                      nA,TF

(1) $                                               (8) $                                               (15) $


(2) $                                               (9) $                                               (16) $


(3) $                                               (10) $                                              (17) $


(4) $                                               (11) $                                              (18) $


(5) $                                               (12) $                                             (19) $


(6) $                                               (13) $                                             (20)$


(7) $                                               (14)$                                              (21)$
                                                                                                                                        ~   ,.       -
                                                                                        C. TOTAL:       $
                                                                                                                                            -


   NOTE: The following ~/elements ere made in accord,ince with the Privacy Act of 1974 (5 USC 552a) : the Farm SeNice Agency (FSA) Is authori2ec
         by the Consohdated Farm end Rural Development Act, as amended (7 USC 1921 el seq.), or other Acts, and the regulalions ptomvtgated
         thereunder. to so/ic1/ the information requested on Its application forms. The Information requested is necessary for FSA lo determine
         eligibility for credit or other financial assistance, seNice your loan, and conducJ slalistlcal analyses. Supplied information may be fumi$l)ed
         to other Deparfmant of Agriculture agencies, the Internal Revenue SeNice. The Department of Justice or other law enforcement agencies,
         /he Deparfment of Defense. the Deparfment of Housing and Urben Development. the Department of Labor. the United Stales Postal
         Service, or other Federal, Slate, or local ageoeies as required or permitted by law. In addition, info,mation may be referred to Interested
        parties under the Freedom of Information Act (FOIA}, to financial consultants, adVlsors, lending lns/i/ulians, packagers, agents, and private
         or commercial credit sources, to collectlor1 or servicing contractors, to (!!edit reporting agencies, lo prfvate attorneys under contract with
         FSA or the Department of Justice, lo business firms In the trade area that buy chattel or crops or sell /hem for commission, to Members of
         Congress or Congressional staff members, or to courts or adjudicallve bodies. Disclosure of the Information requested Is voluntary.
         However-, failure to disclose certain items of Information requested, including your Socia/ Security Number or Federal Tax Identification
         Number, may result in a delay In /he processing of an applies/ion or its rejection.

          According to the Paperwork Reduction to the Paperwork Reduction Act of 1995, an agency may not conduct or spo11sor, and a person is
          not required to respond to, a collection of information unless ii displays a valid 0MB control number. The vallcl 0MB control number for tills
          information collection Is 0560-0237. The time required to complete this information collection Is estimated to average 20 minutes per
          response, including the time for reviewing ins/rue/ions, searching existing data sources, galhen'ng and maintaining the data needed, and
          completing and reviewing the collection of information.




                               Date   I~;)J(),lJlf


                                                                                                   Complaint, Exhibit T, Page 4 of 4
                     Case 2:19-cv-02079-SU                               Document 1-22                Filed 12/20/19                Page 1 of 9




                                                Position 5                                                                    B05 43 0067
       FSA 1927-lM OR                                                                                                         ~e- 1B.-ec.O~D
       (05-12-05 )
                                                                                                                              BC18 ~ ~J t)223
                 UNITED STATES DEPARTMENT OF AGRICULTURE
                              Farm Service Agency


                          MORTGAGE FOR OREGON

       After record ing, return this ~ocument to:

             Baker County Farm Service Agency
             3990 Midway Drive
             Baker City, OR 97814
                                                                                 5)
                                                                                                      This S ace Reserved For Counl Filln Officer Use Onl




~           THIS MORTGAGE ("instrument") is made on                                    , 20      05   . The mortgagor is David L. and Shaunna L.
a     Orr
                                                                                                  40108 Old Hwy. 30
6
u Baker City , OR
                                                         ("Borrower") whose mailing address is
                              97814                                                                   . This instrument is given to the United States of America,
Q)
o-1   acting through the Farm Service Agency, United States Department of Agriculture ("Government") located at               3 990 Midway Drive
.µ
·rl   Baker Cit , OR 97814
E-,

6     This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (coiiectively called "note"),
_g    which have been executed or assumed by Borrower unless otherwise noted, are payable to the Government, and authorize acceleration of the entire
~     debt upon any default:
[LI
                                                                                                      Annual Rate                        Due Date of Final
                 Date oflnstrument                           Principal Amount                          of Interest                         Installment
                   1 0 -14 - 20006                            200,000.00                                 4.875                             12/31/2044




N
              sP \J-1.
                  -\,R · '
                 t").{)
                                        -.I).
                                      [)LJ
                          i
;::: (The inlc~te r any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
~    provided in Government regulations and the note.)

g     By execution of this instrument, Borrower acknowledges receipt of all of the proceeds of the loan or loans evidenced by the above note.
co
""' This instrument secu res to the Government: (1) payment of the note and all ex tensions, renewals, and modifications thereof; (2) recaptll re of any
M   nmounl due under Rny Shared Appreciation Agreement entered into pur uant to 7 U. '.C. § 2001; (3) payment of all advances and expenditures, with
~ in terest, made by the Government; and (4) the obl igat ions and covenants of Borrower set forth in th is instru ment, the note, and any other Joan
cr, agreements.
r-
~ In consideration of any Joan made by the Government under t!ie.Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921 ~ file_g. as
   evidenced by the note, Borrower irrevocably mortgages, grants and conveys lo Government the following described property situated in the State of
   Oregon, County or Counties of    _ B_a_k_e_r_ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ __ __ _ __ __ _ _ _ __ _ __ _

      All that portion of the East half of the Northwest quarter and the Northwest quarter of the
      Northwest quarter of Section 34, Township 9 South, Range 40 East of the Willamette Meridian, in the
      County of Baker and State of Oregon, lying Northeasterly of the Oregon-Washington Railroad &
      Navigation Company (Union Pacific Railroad) right of way, and Southwesterly of the old U.S. Highway
      No. 30 right of way;
      EXCEPTING THEREFROM the following described portion of the Northwest quarter of the Northwest
      quarter: Beginning at a point where the North line of said Northwest quarter of the Northwest
      quart e r and the Ea s t erl y right of way line of the Oregon-Washington Railroad & Navigation Company

      InitialW            date /()   -14 -()c;-                                                                       FSA-1927-IM OR (05-12-05) Page J o/6
             f£)

                                                                                                          Complaint, Exhibit U, Page 1 of 9
               Case 2:19-cv-02079-SU                           Document 1-22                   Filed 12/20/19                Page 2 of 9



,.
                                                                                                                  BOS 43 0068
      (Union Pacific Railroad) right of way intersect;
     thence southeasterly 360 feet along the Easterly right of way line of said highway;
     thence East 140 feet;
     thence North 100 feet;
     thence East to the Westerly right of way line of said Old U.S. Highway No. 30;
     thence Northeasterly along said Westerly right of way line, to the North line of the Northwest
     quarter;
     thence West along said North line, to the point of beginning.




                                             (For Additional Legal Description, Sec Exhibit "A" Attached)
 together with all rights (including the rights to mining products, gravel, oil, gas, coal or other minerals), i11terests, easements, fixtures, hereditaments,
 appurtenances, and improvements now or later attached thereto (including, but not limited to, irrigations systems, including pumps, motors, electrical
 panels, pipe, sprinklers, and other accessories pertaining thereto; seed cleaning and storage systems, including cleaners, elevators, pipe, scales,
 baggers, fans , motors, electrical panels, and other accessories pertaining thereto; milking, milk handling, and milk storage systems, and other
 accessories pertaining thereto; manure handling systems; livestock feeding systems; whether or not attach ed to the real estate), the rents, issues and
 profits thereof, ~evenues and income therefrom, all water, water rights, water certificates, water permits, water allotments, and water stock pertaining
 thereto no matter how evidenced, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of any part
 thereof or interest therein (collect ively called "the property"). This instrument constitutes a security agreement and financing statement under the
 Uniform Conunercial Code and creates a security interest in all items wh ich may be deemed to be personal property, including but not limited to
 proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property."

 Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property
 and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
 claims and demands, subject to any encumbrances of record.

 This instrument combines uniform covenants for national use and non-uniform covenants with limited variations by jurisdiction to constitute a
 uniform mortgage covering real property.

 UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:

             I. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument.
             2. Fees. Borrower shall pay to the Government such fees and other charges th at may now or later be required by Government
 regulations.
             3. Application of payments. Un less a pplicable law or Government's regulat ions provide otherwise all payments received by the
 Government shall be appl ied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
 note; (c) to principal due under the note; (d) to late charges and other fees and charges.
             4. Taxes, liens, etc. Borrower shall pay when due all taxes, liens, judg1nents, encumbrances, and assess ments lawfully attaching to or
 assessed against th e property and promptly deliver to the Government without demand receipts evid encing such payments.
             5. Assignment. Borrower grants and assigns as add itional security all the right, titl e and interest in : (a) the proceeds of any award or
 clai m fo r damages, direct or consequential, in connection with any condemnati.on or taki ng by eminent do main or otherwise of any part of the
 property, or fo r conveynnce in lieu of condemnation; (b) all bon uses, renta ls, royalties, damages, delay re ntals and income that may be due or
 become due and payable to th e Borrower or Borrower's assigns und er any existing or fu ture oil, gas, min ing or mineral lease coverin g any portion of
 the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or fu ture leases, subleases, licenses,
 guaranti es and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
 substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.

 Borrower authori zes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
 may, at the option of the Government, be applied on the debt whether due or not. T he Government shall not be obligated to collect such money, but
 shall be responsib le only fo r amounts received by the Government. In the event any item so assigned is detennin ed to be personal property, thi s
 instrumen t will also be regarded as a sec urity agreement.

 Borrower will promptly provide the Government with copies of all existing and future leases. Borrower warrants that as of the date of executing this
 instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
 applicable law. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
 the leases, or to assign, compromise, or encumber the leases or any future rents. Borrower will hold the Government harmless and indemnify the
 G o ~ any and all liability~loss or damage that the Government may incur as a consequence of this assignment.

 lni a             date   /D-IY, 0~                                                                             FSA-1927-1MOR(05-12-05)Page2of6

      512_

                                                                                                   Complaint, Exhibit U, Page 2 of 9
              Case 2:19-cv-02079-SU                          Document 1-22                  Filed 12/20/19                Page 3 of 9




                                                                                   0/25                ( _j
                                                                                                   BOS 43 0069
             6. Insurance. Borrower shall keep th,e properly insured as required by and under insurance policies approved by the Government and, al
 its request, deliver such policies to the Government. If property is located in a designated flood hazard area, Borrower also shall keep property
 insured as required by 42 U.S.C. § 4001 filgg. and Government regulations. All insurance policies and renewals shall include a standard mortgagee
 clause.
             7. Advances by Government. The Government may at any time pay any other amounts required by this instrument to be paid by
 Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
 account of Borrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens,
 hazard insurance premiums, and costs of repair, maintenance, and improvements. All such advances shall bear interest at the same rate as the note
 which has the highest interest rate. All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
 demand. No such advance by the Government shail relieve Borrower from breach of Borrower's covenant to pay. Any payment made by Borrower
 may be applied on the note or any secured debt to the Government, in any order the Government detennines.
             8. Protection of lien. Borrower shail pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
 of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
 of evidence of title to, and survey of, the property, costs of recording this and other instruments; attorneys' fees, trustees' fees; court costs, and
 expenses of advertising, seiling, and conveying the propeny.
             9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.
             i 0. Repair aud 01leration of property. Borrower shall: (a) maintain improvements in good repair; (b) make repairs required by the
 Government; (c) comply with all fam1 conservation practices and farm management plans required by the Government; and (d) operate the property
 in a good and husbandlike manner. Borrower shall not (e) abandon the property; (f) cause or permit waste, lessening or impairment of the property;
 or (g) cut, remove, or lease any rimbcr, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary
 for ordinary domestic purposes.
             I I. Legnl compliance. Borrower shnil comply with ail laws, ordinances, and regulations affecting the property.
             12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shal l not lease, assign, sell,
 truns.fer, or encumber, voluntarily or otherwise, any of the property without the written consent of the Government. The Government may grant
 consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
             13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
 contain'ed in this instrument arc being performed.
             14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
·substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
 hazardous subst11nces that are generally recognized to be appropriate to nom1al use and maintenance of the property. Borrower covenants that
 Borrower has made fu ll disclosure of arty such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
 else to do, anything affecting the property that is in violation of any federal, state, or local environmental law or regulation. Borrower shall promptly
 give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency or private
 party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge. If Borrower
 learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
 property is necessary, Borrower shaU promptly take all necessary remedial actions in accordance with applicable environmental law and regulations.
 AJ; used in this paragra ph, "hazardous substances" arc those substances defined as tox:ic or hazardous substances by environmental law and the
 following substances: gasoline, kerosene, other nammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
 containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal laws and regulations
 and iaws and regulations of the jurisdiction where the property is located that relate ro health, safety or environmental protection.
             15. Adjustment; release; waiver; forbearance. In accordance with Government regulations, the Government may (a) adjust the interest
 rate, payment, terms or balance due on the loan, (b) increase the mortgage by an amount equal to deferred interest on the outstanding principal
 balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under the note
 from liability to the Government, (e) release portions of the property and subordinate its lien, and (t) waive any other of its rights under this
 instrument. Any and all of this can and will be done withc1ut affecting the lien or the priority of this instrument or Borrower's liability to the
 Government for payment of the note secured by this instrument unless the Government provides otherwise in writing. HOWEVER, any forbearance
 by the Government - whether once or often - in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall
 not be o waiver of or preclude the exercise of any such right or remedy.
             16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
 credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
 for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in n
 cooperative lending agency in connection with such loan.
             17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in the
 Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
 Government's security interest. Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
 forfeiture of the Borrower's interest in the property or other material impairment of the lien created by this security instnunent or the Government's
 security interest.
             1.8. False statement. Borrower also shall be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to the Government (or failed to provide the Government with any material infom,ation) in connection with the
 ioan evidenced by the note.
             !9. Cross Collateralization. Default under this instru ment shall constitute default under any other security instrument held by the
 Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute defau h under this instrument.
             20. Highly erodible land; wetlands. Any loan secured by this instrument will be in default if C3orrowcr uses any loan proceeds for a
 purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
 provided in 7 C.F.R. part I 940, subpart G, or any successor Government regulation.



                                                                                                              FSA-1927-1 M OR (05-12-05) Page 3 of 6




                                                                                                 Complaint, Exhibit U, Page 3 of 9
                   Case 2:19-cv-02079-SU                          Document 1-22                   Filed 12/20/19                Page 4 of 9




'.
                                                                                                              t, .
                                                                                                        B05 43 0070
                 21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
     repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
     obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer,
     refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
     religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
     or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age.
                 22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
     addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
     Service Agency at the mailing address shown above, and in the case of Borrower at the address shown in the Government's Finance Office records
     (which normally will be the same as the mailing address shown above).
                 23 . Governing law; sevcrability. This instrument shall be governed by Federal law. If any provision of this instrument or the note or its
     application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
     note which can be given effect without the invalid provision or application. The provisions of this instrument are severable. This instrument shall be
     subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof. All powers and
     agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
     this instrument are cumulative to remedies provided by law.
                 24. Successors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
     successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs
     this instrument but does not execute the Note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
     property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
     any other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this instrument or the note
     without that Borrower's consent.
                 25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
     title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is conveyed
     to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be affected by
     such conveyance.
                 26. Time is of the essence. Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.

     NON-UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows:

                27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
     instrument or secured by this instrument, or should the Borrower die or be declared incompetent, or should the Borrower be discharged in bankruptcy
     or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
     the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of
     Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application
     by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver appointed for the
     property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by law; and (e) enforce any
     and all other rights and remedies provided herein or by present or future law.
                28 . State law. Borrower agrees that the Government will not be bound by any present or future State laws, (a) providing for valuation,
     appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
     thereof or the time within which such action must be brought, (c) prescribing any other statute oflimitations, (d) allowing any right of redemption or
     possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation impose, including the interest it
     may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws.
                29. Assignment of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
     on the recording of this instrument. Upon default, the Borrower will receive any rents in trust for the Government, and Borrower will not commingle
     the rents with any other funds . Any amounts collected shall be applied at the Government's discretion first to costs of managing, protecting and
     preserving the property, and to any other necessary related expenses. Any remaining amounts shall be applied to reduce the debt evidenced by the
     note(s). Borrower agrees that the Government may demand that Borrower and Borrower' s tenants pay all rents due or to become due directly to the
     Government if the Borrower defaults and the Government notifies Borrower of the default. Upon such notice, Borrower will endorse and deliver to
     the Government any payments of rents. If the Borrower becomes subject to a bankruptcy, then Borrower agrees that the Government is entitled to
     receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment.
                30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment of:
     (a) costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by law or a competent court to be so paid,
     (c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by law or a
     competent court to be so paid, (e) at the Government's option, any other debt of Borrower to the Government and (f) any balance to Borrower. If the
     Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the purchase
     price by crediting such amount on any debts of Borrower owing to the Government, in the order prescribed above.




                                                                                                                     FSA-1927-lM OR (05-12-05) Page 4 of 6




                                                                                                       Complaint, Exhibit U, Page 4 of 9
               Case 2:19-cv-02079-SU                              Document 1-22                Filed 12/20/19                     Page 5 of 9




                                                                             :808 45 0227            B05 43 0071
By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and
recorded with this instrument.

                              For Entities:                                                                  For Individuals:


                           (Name of Borrower)


By:                                                                 (SEAL)



By:                                                                 (SEAL)



By:                                                                 (SEAL)           - - -- - - - --           - - - - - - - - - - (SEAL)


Attest:                                                             (SEAL)           - - - - - - - - - - - - - - - - - - - (SEAL)

                              lEntity Seal]



                                                                    ACKNOWLEDGMENTS


STATE OF OREGON
                                                       }    ss.           (Individuals)
COUNTY OF          Baker

On this         /Y        day of     Ot)t>bu.,.                   , 20   o5 ,before me personally appeared                                  L_ O
                                                                                                               __c.D=--....,c;~=..:__c.i_cl_ _ __;r'--(_ ___
   Clr\tl 9ilLLLJLAJ)t..                Lorr          (/','ame(s) ofpersu11s 11cknoirledgi11g)
known to me to be the same person whose name is subscribed to the foregoing instrument, and acknowl
delivered the instrument as his, her, or their free and voluntary act, for the uses and purposes set forth.


                         OFFICIAL SEAL
                     BEVERLY J. WHITE
                    NOTARY PUBLIC-OREGON                                                                     LIC of and for the State of Oregon
                    COMMISSION NO. 387 637
               MV COMMISSION EXPIRES JANUARY 9, 2009                                 My Commission expires: - - - -- -- - -- -- - --
      -

STATE OF OREGON
                                                    }       ss.          (Partnership)
COUNTY OF


The foregoing instrument was acknowledged before me this                             day of                                   , 20       - - - ,by
                                                                                                                                                      , Partners,
                                                           (Names of acknowledging partners)

on behalf of   - -- ----------,,-,----=----,--,--- - - - -- -- - , a (n)                                    --,-- - - - , - ----,-----, Partnership.
                                                (Name ofpartnership)                                        (Stale in which partnership created)




                                                                                               NOTARY PUBLIC of and for the State of Oregon

                                                                                     My Commission expires: - - -- - -- - -- - - - --


No«   ,§fj!'
ln i!iaL:
                 opp/I" <o "''°""";Uml/ed lfabW<, ""P"Y o,d ,~,, ,,;wo oo/y, ,,.; will "' be ro,,m/edJo, !odMd,ol, "pM<=>hlp ~,mo
                  date   ID• 14,0".:>                                                                        FSA-1927-IM OR (05-12-05) Page 5 o/6




                                                                                                   Complaint, Exhibit U, Page 5 of 9
Case 2:19-cv-02079-SU                                 Document 1-22   Filed 12/20/19   Page 6 of 9




                                                                               BOS 43 00?2




:,TATE OF OREGON )
c~OUNTY GF' F\AKEP. ]
I CERTI1'"{ Til;'.l,T THIS
INSTPIJMENT IIJA.3 RECEIVED
AND RECORDED IN THE              BOOK
OF RECORDS OF ;oAII> COUl'ITY

'l'lil'~ fJ~ J.   G
                  .' l'.F.Ell/z. P'»ff ~,)~ C:LEPu"
1r0. 'l{/j_          , £ ~_D'r':.PUT'l
!JU; :      Ol:l•J!>C,Z ~ 3B
l l /OG/:rnos l l: (,(1 AM
                     .00         .51. IJ(l

      ·0 -(




                                                                        Complaint, Exhibit U, Page 6 of 9
              Case 2:19-cv-02079-SU                          Document 1-22              Filed 12/20/19    Page 7 of 9




, A~;.      jl'e(_,t>-"~ ,.~.,.""            'fo : ~-)            {J....e - u   c.,o'£;<?
 , &,- fu,, l-tJ~r1 '-, F5A                                       B09 07 01 i 9
  3"7 '70    ,'I/(I~ /,,k'1   /)v   pl'.:
  gt'<~ C-e."'7       1   0/2. Cf'MI'-(                           Position 5
 (Rev. 06-99)                                THIS DOCUMENT BEING RE-RECORDED TO AMEND THE PRINCIPAL
                                     AMOUNT NOW SECURED. PREVIOUSLY RECORDED IN BOB 45 0229.
                                            UNITED STATES DEPARTMENT OF AGRICULTURE
                                                      FARM SERVICE AGENCY

                                       EXTENSION OR REAMORTIZATION AGREEMEI~?'                               ;/


 This agreement is made and entered into by DA YID L. ORR AND SHAUNNA L. ORR, herein called
 "Borrower," and the UNITED STATES OF AMERICA, acting through the FARM SERVICE AGENCY,
 (successor agency to the Farmers Home Administration), United States Department of Agriculture, herein called
 "Government", witnesseth:

 WHEREAS, the Borrower is indebted to the Government, as evidenced by one or more promissory note(s),
 assumption agreement(s), shared appreciation agreement(s), agreement(s) to suspend payment of shared
 appreciation, buyout agreenient(s), or interest credit recapture agreement(s), herein called ''note," which has
 been executed or assumed by the Borrower; and

 WHEREAS, as security for the repayment of the indebtedness evidenced by said note(s) and any renewals and
 extensions thereof and any agreements contained therein the Borrower granted unto the Government the
 following described real estate mortgage(s) or deed(s) of trnst, herein called "security instrument", executed or
 assumed by the Borrower and recorded in the Mortgage Records of BAKER County, State of Oregon, to wit:

 Date of Security                                  Date of                    Recording              Volume or       Page
   Instrument                                    Recording                 Instrument No.           Book No.       Number

 October 14, 2005                            October 21, 2005                   BOS 43 0067


 WHEREAS, the Borrower has requested that the Government restructure the payment terms or amount due
 under the note; and

 WHEREAS, the Government is willing to restructure, reschedule, reamortize, or extend the repayment terms of
 the existing indebtedness as authorized under Subparts G or S of 7 CFR Part 1951, or Subparts A or C of 7 CFR
 Part 1965.

 NOW, THEREFORE, the parties, for themselves, their heirs, executors, administrators, and assigns, hereby
 mutually agree that the time provided in the security instrnment for payment of the sum (including advances and
 accruals) now secured thereby, the rate of interest on the indebtedness secured thereby, or the amount of
 indebtedness secured thereby is modified as described below, to wit:

 Date of Restructured                          Principal Amount           tJ/ef'Annual Rate                  Final Restructured
       Note                                      Now Secured           \')       &"
                                                                                 of Interest                  Installment Due
 November 5, 2008                                $Jq)4(59~~     GJ> \~)i·           4.875%                   October 14, 2045
                                                 214 462, 28(:::t
                                                         I




                                                                                            Complaint, Exhibit U, Page 7 of 9
          Case 2:19-cv-02079-SU                 Document 1-22                   Filed 12/20/19                  Page 8 of 9




                                                       B09 07 Oi20
                                                                                               HOH 45 0230

It is expressly understood and agreed that the said security instrument(s) shall remain in full force and effect in
all respects as if terms and provisions remained as originally provided, and that nothing herein shall affect or
impair any rights and powers which the Government may have thereunder for the recovery of the said secured
indebtedness with interest in case of the non-fulfillment of this agreement and the Borrower hereby covenants
and agrees that the Borrower will perform and observe the covenants and conditions of the said security
instrument(s) as modified, and that the Borrower will pay the principal and interest (including advances and
accruals) as evidenced by said modified note(s) secured by said security instrument(s) when due.

       DATED this 5th day of November, 2008 .




( \'i        .\l/~ )d/1c-·                1
                                              ~&\m-ITED STATES of AMERICA
                                                 FARM SERVICE AGENCY _

~~ -L~~~                                         By:       2~«:
(Borrower)

\.-P..~"-t=l~"'--Jl:(--;,'G~a /- J8              ·d1 f:iyW,_
                                                 (Title)
                                                                k n     ofX,~


                                              ACKNOWLEDGEMENTS

STATE OF OREGON                   )
                                  ) ss:
COUNTY OF BAKER                   )
            &IL
    On this.,.$th day of November 2008, personally appeared the above named DAYID L. ORR and
SHAUNNA L. ORR and acknowledged the foregoing instrument to be their voluntary act and deed, before me:


                                                                            '

                                                           ~         ub\ic in and for the
                                                            State of Oregon
                                                            My commission expires               9-1ff-/.;;).
 STATE OF OREGON                   ~
                             > ss .      -1--
 COUNTY OF BAK ER            ) jo..nvN"L\   'l.oo9
 On t his 2't       day o f Decofl!ee=t, 2-fttttt", persona l ly ap peared the above named
 DAVID LORR and SHAU NNA L . ORR and a cknowledged th e foregoing instrument to
 be t he i r vo l unt ary act and deed, be f or e me:
                                                                      ,--~- ------- -
                                                                                 ·
                                                                                                  OFRCIAL SEAL
                                                                                                    JWIRTH
                                                                                           NOTARY PUBLIC-OREGON
      ry        for the State of Oregon                                                    COMMISSION NO. 431928
                                                                                     MY COMMISSION EXPIRES SEPTEMBER 18, 2012
     Commission e xpires q-1i ,1-;;:i.                                  -




                                                                                     Complaint, Exhibit U, Page 8 of 9
             Case 2:19-cv-02079-SU                                   Document 1-22         Filed 12/20/19                   Page 9 of 9




                                                                            B09 O? 0121


STATE OF OREGON                                             )
                                                            ) ss:
COUNTY OF BAKER                                             )
             /,J,./'   Lt II'-/
       Ontfhi~ fi' day of November 2008, personally appeared NATHAN WILSON known to me to be the
FARM LOAN OFFICER, Farm Service Agency, United States department of Agriculture, and the person who
executed the foregoing instrument, and acknowledge to me that he executed the same as the free act and deed of
the United States of America, for the users and purposes therein mentioned, before me:


                             OFFICIAL SEAL
                                  JWIRTH
                     NOTARY PUBLIC-OREGON
                     COMMISSION NO. 431928
               MV COMMISSION EXPIRES SEPTEMBER 18, 2012                 ary Puh\ic in and for the State of On~gon
                                                                      <:i
     -                                                               My commission expires: q - 1f -1 d-

 STATE OF OREGON                                              )
                                                              )ss:
 COUNTY OF BAKER                                              )         'r--
                                                        '(-°.Lbru..a.1'1 2.ooc1
 On this   3    day of 8-&cember ~ . personally appeared NATHAN WILSON known
 to me to be the FARM LOAN OFFICER, Farm Service Agency, United States departme
 of Agriculture, and the person who executed the foregoing instrument, and
 acknowledge to me that he executed the same as the free act and deed of
 the United States of America, for the users and purposes therein mentioned,
 before me:
                                     OFFICIAL SEAL.


                                                                                  ~
                                       JWIATH
                              NOTARY PU8UC·OREGON
                              COMMISSION NO. 431928                     Notary        in and for t he State of Oregon
                        MV COMMISSION EXPIRES SEPTEMBER 18, 2012        My commission expires: q... 18 -1 :;)_
         -




                           :JTA'l'!!: UE' CJREG<)N I                                         STATE OF OREGON ]
                          COUNTY Of 11Al,ER             J                                    COUNTY OF BAKEf', ]
                           1 CP.RTT l7Y THAT 'I'HI S                                         I CER'l'IFY THP:l' THIS
                           INSTRUMENT \vAS REC:iffv'ED                                       INSTRUMEl,'T WAS RECEIVED
                           ANTl FECORDED IN 'I'HE BOOK                                       AND RECORDED IN THE BOOK



                           3'!"~11-~ (;P,~:.;o.
                           OE' PECORDS Uf ::!AID COUNTY                                      OJi' RECORDS OF SAID COUNTY
                                                                                             ·r~       :A.   J. GREl::;lf L IV,~J CO. CLERK
                           'I'll.MAH, ,T.

                           oo:;/1:
                                            _'
                                      1.19ll71J I 19B
                                                                     CLERK
                                                                      DEPlJTY                EYfJ
                                                                                             /JO(:#:
                                                                                                        fl/lt:f\   ~ I ,!j£]_
                                                                                                             084'.502296
                                                                                                                                      DEPU'"Y


                           :d L7/2il(J9     1:?fJ FM                                        11/0f:/200c; U:C.O AM
                           REFT.ML:           . c,o          36.00                           REFUND:       .00              36.00

                                                                                                   Cfi




                                                                                              Complaint, Exhibit U, Page 9 of 9
            Case 2:19-cv-02079-SU                                     Document 1-23                          Filed 12/20/19                       Page 1 of 4




                                                                                                                                Form Approved - 0MB No. 0560-0237
This form Is available electronically.                                                                  rsee Paae ,1 for Privacv Act and Public Burden Stateme111s.l
FSA-2026                                                          U.S. DEPARTMENT OF AGRICULTURE                                                                        Position 2


                                                                                                                            ~-: (Q) "p>~\,'"'
                                                                            Farm Service Agency
(12-31 -07)
                                                                      PROMISSORY NOTE                                                    ..                     ('

1. Name                                                                          2. State                                             3. County
 DAVID L . AND SHAUNNA L. ORR                                                    OREGON
                                                                                                                                        BAKER

4. Case Number                         15'    Fund Code                         6. Loan Number                                        7. Date
 43   001 544250649                      44                                     10                                                     11/05/ 2008

8. TYPE OF ASSISTANCE                                                           9. ACTION REQUIRING PROMISSORY NOTE:

  OL-BF-REG                                                                     0 Initial loan    0 Conservation easement D                              Deferred payments
                                                                                D Subsequent loan 0 Rescheduling          D                              Debt write down
                                                                                0 Consolidation   D Reamortization
10. FOR VALUE RECEIVED, the undersigned borrower and any cosigners jointly and severally promise to pay to the order of the
United States of America Department of Agriculture, acting through the Farm Service Agency (Government), or its assigns, at
its office in (a) 3990 MIDWAY DRIVE , BAKER CITY, OR 97814                 oratsuchotherplaceastheGovernmentmay later
designate in writing, the principal sum of (b) EIGHTY ONE THOUSAND SEVEN HUNDRED SIXTEEN AND                                                    18 / 10 0 - - - - - -

_-_-_-_-_-_-_-_-_-_-_-_-_-_._-_-_-_-_·----------- - - - - dollars (c) ($                                    Bl ,   716 .18- --- ------ -----             ,   plus interest on
the unpaid principal balance at the RA TE of (d) THREE AND ONE EIGHTHS- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
percent (e)     3 .125      %) per annum. If this note is for a Limited Resource loan (indicated in Item 8) the Government may
CHANGE THE RATE OF INTEREST in accordance with its regulations, by giving the borrower thirty (30) days prior written
notice by mail to the borrower's last known address. The new interest rate shall not exceed the highest rate established in the
Government's regulations for the type of Joan indicated in Item 8.

11 . Principal and interest shall be paid in (a) _ _F_I_FT_E_E_N_.;.(1_5....;}_ _ installments as indicated below, except as modified by a different
rate of interest, on or before the following dates:

      (b) Inst~ 11 mPnt amn11nt                           fr,\n.,p    IIMP                          lnl   ]nctgl]mpnf g,.,,m,nt                      rc1 Due Date
  $ 6,908 .00                                 111512009                                      $ NIA                                           NIA
  $   NIA                                     NIA                                            $ NIA                                           NIA
  $ NIA                                       NIA                                            $ NIA                                           NIA
  $ NIA                                       NIA                                            $   NIA                                         NIA

  and(d)$ 6,908.00                            thereafteronthe(e) 11/5                           ofeach(/)YEAR                untilthe
  principal and interest are fully paid except that the final installment of the entire indebtedness evidenced hereby, if not sooner
  paid, shall be due and payable (g) FIFTEEN (15)                   years from the date of this note, and except that prepayments may
  be made as provided below. The consideration for this note shall also support any agreement modifying the foregoing schedule
  of payments.

  12. If the total amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the borrower as
  requested by the borrower and approved by the Government. Approval by the Government will be given, provided the advance is
  requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from the actual date
  disbursed. Borrower authorizes FSA to enter the amounts and dates of such advances in the Record of Advances.


  The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color. national origin, age, disability, and where
  appllcable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic Information, political beliefs, reprisal, or because all or part of an
  individual's income is derived from any public assistance program. (Nol all prohibited bases apply to all programs) Persons with disabilities who require alternative
  means for communication or program information (Braille, large print, audiotape, etc.) should con/act USOA's TARGET Cenlar al (202) 720-2600 (voice and TDD) . To

  795-3 7   ref/}
  file a complaint of discrimination, write to USDA, Director, Office of Civil Rights, 1400 lndeiendence Avenue, S.W., Washing/on, D.C. 20250,9410, or call (BOO)
                     or (202) 720-6382 (TDD). ;DA ~s an equal opportunity prov1f6r and employer


                                     Date \ '       ~ [f1



                                                                                                                    Complaint, Exhibit V, Page 1 of 4
        Case 2:19-cv-02079-SU                           Document 1-23              Filed 12/20/19              Page 2 of 4




FSA-2026 (12-31-07)                                                                                                             Page 2 of 4

 13. Any amount advanced or expended by the Government for the collection of this note or to preserve or protect any security for
 the loan or otherwise expended under the terms of any security agreement or other instrument executed in connection with the
 loan evidenced by this note, at the option of the Government shall become a part of and bear interest at the same rate as the
 principal of the debt evidenced by this note and be immediately due and payable by the Borrower to the Government without
 demand.

 14. Every payment made on any indebtedness evidenced by this note shall be applied according to priorities set in 7 CFR Part
 765, or any successor regulation.

 15. Prepayment of scheduled installments, or any portion of these installments, may be made at any time at the option of the
 Borrower. Refunds and extra payments shall, after payment of interest, be applied to the last installments to become due under
 this note and shall not affect the obligation of the Borrower to pay the remaining installments as scheduled in this note.

 16. Property constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced by this note shall not be
 leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, without the written consent of the Government.
 Unless the Government consents otherwise in writing, the Borrower will operate such property as a farm.

 17. If "Debt Write Down," "Consolidation," "Rescheduling," or "Reamortization" is indicated in Item 9, this note is given to
 consolidate, reschedule or reamortize, but not in satisfaction of, the unpaid principal and interest on the following described notes
 or assumption agreements under new terms:



       (a)                                  (c)               (d)                                                        (t)
                               (b)                                                       (e)
    FUND CODE/                           INTEREST            DATE                                                 LAST INSTALL. DUE
                          FACE AMOUNT                                             ORIGINAL BORROWER                   (include year)
     LOAN NO.                              RATE          (inc/11de year)

       44/02              40,500.00      5.250           6/19/2002                   DAVID L. ORR                     6/19/2009
                      $                             %

       44/03                             3.500           11/20/2002                  DAVID L. ORR                    11/20/2009
                      $ 35,500.00                   %

       44/05              37,500.00      3.625           12/17/2003                  DAVID L. ORR                    12/17/2010
                      $                             %

       44/06              26,250.00      4.250           7/26/2004         DAVID L. ORR AND SHAUNNA L.                7/26/2011
                      $                             %
                                                                                       ORR

                      $                          %



                      $                          %


                      $                          %




 18. Security instruments taken in connection with the loans evidenced by these described notes and other related obligations are not
 affected by this consolidation, write down, rescheduling, or reamortization. These security instruments shall continue to remain in
 effect and the security given for the loans evidenced by the described notes shall continue to remain as security for the loan
 evidenced by this note, and for any other related obligations.

 19. If at any time it shall appear to the Government that the Borrower may be able to obtain financing from a responsible
 cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, the Borrower
 will, at the Government's request, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender is a
 cooperative, to pay for any necessary stock. The provisions of this paragraph do not apply if the loan represented by this
 promissory note was made to the Borrower as a nonprogram loan.




     S{)
lnitial~g                     Date )   -}3-01


                                                                                       Complaint, Exhibit V, Page 2 of 4
        Case 2:19-cv-02079-SU                       Document 1-23                Filed 12/20/19              Page 3 of 4




FSA-2026 (12-31-07)                                                                                                          Page 3 of 4
 20. The Borrower recognizes that the loan described in this note will be in default should any loan proceeds be used for a purpose
 that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural
 commodity as provided in 7 CFR Part 1940, subpart G, Exhibit M, or any successor regulation .

 21. Failure to pay when due any debt evidenced by this note or perform any covenant of agreement under this note shall
 constitute DEFAULT under this and any other instrument evidencing a debt of the Borrower owing to the Government or
 securing or otherwise relating to such debt; and default under any such other instrument shall constitute default under this note.
 Upon such default, the Government at its option may declare all or any part of any such indebtedness immediately due and
 payable.

 22. This note is given as evidence of a loan to the Borrower made by the Government pursuant to the Consolidated Farm and
 Rural Development Act and for the type ofloan as indicated in Item 8. This note shall be subject to the present regulations of the
 Government and to its future regulations not inconsistent with the express provisions of this note.

 23. Presentment, protest, and notice are waived.




DAVID L. ORR




        c::;J_(fJ~
40110 OLD HIGHWAY 30


=•
~
40110 OLD HIGHWAY 30
BAKER CITY, OREGON 97814




                                                                                      Complaint, Exhibit V, Page 3 of 4
         Case 2:19-cv-02079-SU                               Document 1-23                         Filed 12/20/19              Page 4 of 4




FSA-2026 (12-31-07)                                                                                                                                Page 4 of 4




                                                             24. RECORD OF ADVANCES

          A.                         B.                         A.                         B                        A.                         B.
        AMOUNT                     l'"IJHF                   AMOUNT                     l'"IA.TF                  AMOUNT                     l'"IA.TF

(1) $                                               (8) $                                                (15) $


(2) $                                               (9) $                                                (16) $


(3) $                                               (10) $                                               (17) $


(4) $                                                                                                    (18) $
                                                    (11) $


(5) $                                               (12)$                                                (19) $


(6) $                                               (13)$                                                (20)$


(7) $                                               (14)$                                                (21)$


                                                                                         C. TOTAL:       $
                                                                                                                                               -        - t


  NOTE· The following statements are made in accordance with the Privacy Act of 1974 (5 USC 552a): the Farm Service Agency (FSA) is euthorizec
        · by the Consolidated Farm and Rural Development Act, as amended (7 USC 1921 et seq.), or other Acts, and the regulations promulgated
          thereunder, to solicit the information requested on its application forms. The information requested is necessary for FSA to determine
          eligibility for credit or other financial assistance, service your loan, and conduct statistical analyses. Supplied information may be furnished
          to other Department of Agriculture agencies, the Internal Revenue Service, The Department of Justice or other law enforcement agencies,
          the Department of Defense, the Department of Housing and Urban Development, the Department of Labor, the United States Postal
          Service, or other Federal, State, or local agencies as required or permitted by law. In addition, information may be referred to interested
          parties under the Freedom of Information Act (FOIA), to financial consultants, advisors, lending institutions, packagers, agents, and private
          or commercial credit sources, to collection or servicing contractors, to credit reporting agencies, to private attorneys under contract with
          FSA or the Department of Justice, to business firms in the trade area that buy chattel or crops or sell them for commission, to Members of
          Congress or Congressional staff members, or to courts or adjudicative bodies. Disclosure of the information requested is voluntary.
          However, failure to disclose certain items of information requested, including your Social Security Number or Federal Tax identification
          Number, may result in a delay in the processing of an application or its rejection.

         According to the Paperwork Reduction to the Paperwork Reduction Act of 1995, an agency may not conduct or sponsor, and a person is
         not required to respond to, a collection of information unless it displays a valid 0MB control number. The valid 0MB control number for 1/lis
         information collection is 0560-0237. The time required to complete this information collection is estimated to average 20 minutes per
         response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and
         completing and reviewing the collection of information .




                                                                                                     Complaint, Exhibit V, Page 4 of 4
                Case 2:19-cv-02079-SU                           Document 1-24               Filed 12/20/19                         Page 1 of 6




                                     Position 5                                                                                 ' ~p.
  FSA-2029M-OR
  (10-08-08)

               UNITED STATE.d DEPARTMENT OF AGRICULTURE
                             Farm Service Agency



                   MORTGAGE FOR OREGON
                                                                                                                .. /
 After recording, return this document to:
                                                                                                            '

                                                                                                                 .
                                                                                                                     ~-/
                                                                                                                     {/
                                                                                                                          --~--


                                                                                                                          .,,
                                                                                                                                   ;,·,_,,
                                                                                                                            ) L. ..>..1
                                                                                                                                  I...
      Baker County FSA
      3990 Midway Drive
      Baker City, OR 97814



                                                                                            This Space Reserved for County Flllng Officer Use Only

  THIS DOCUMENT IS BEING RE-RECORDED TO AMEND                                                                   Form Approved - 0MB No. 0560-0237
  PRINCIPAL AMOUNT, PREVIOUSLY RECORDED IN                                                  (See Page 7 for Privacy Ac/ and Public Burden Statements)
  808 45 0217.
   THIS MORTGAGE ("instrument") is made on    November 5          , 20 ~ . The mortgagor is David L. Orr and
Shaunna L . Orr
                                    ("Borrower") whose mailing address is 4 0110 Old Highway 3 o, Baker City, Oregon
9 7 814                                                                                      . This instrument is given to the United States of America,
acting through the Farm Service Agency, United States Department of Agriculture ("Government") located at                  3 990 Midway Drive,
Baker City , Oregon 97814

This instrument secures the following promissory notes, assumption agreements, and/or shared appreciation agreements (collectively called "note"),
which have been executed or assumed by Borrower unless otherwise noted, are payable to the Government, and authorize acceleration of the entire
debt upon any default:


                                                                      ~           ~~;·,7"    Annual Rate                                 Due Date of Final
          Date of Instrument                      Principal Amount            -~'             of Interest                                   Installment
               ll/5/2008                           $:&i<X,~ 3'.>'4~       .    ').'b·~·        3.125%                                        11/5/2024
                                                    81,716.18,            \" ·


(The interest rate for any limited resource farm ownership or limited resource operating loans secured by this instrument may be increased as
provided in Government regulations and the note.)

By execution of this insuument, Borrower acknowiedges receipt ofaii of the proceeds of the loan or loans l:Yidenccd by the above nu1.:

This instrument secures to the Government: (!) payment of the note and all extensions, renewals, and modifications thereof; (2) recapture of any
amount due under any Shared Appreciation Agreement entered into pursuant to 7 U.S.C. § 2001; (3) payment of all advances and ex:penditures, with
interest, made by the Government; and (4) the obligations and covenants of Borrower set forth in this instrument, the note, and any other loan
agreements.

In consideration of any loan made by the Government under the Consolidated Farm and Rural Development Act, 7 U.S.C. § 192 \ et. film. as
evidenced by the note, Borrower irrevocably mortgages, grants and conveys to Government the following described property situated in the State of
Oregon, County or Counties of      Baker

All that portion of the East half of the Northwest quarter and the Northwest quarter of the
Northwest quarter of Section 34, Township 9 South, Range 40 East of the Willamette Meridian, in
the County of Baker and State of Oregon, lying Northeasterly of the Oregon-Washington Railroad &
Navigation Company (Union Pacific Railroad) right of way, and Southwesterly of the old U.S.
Highway No . 3 0 right of way;




                                                                                                                FSA-2029M-OR (10-08-08) Page I of7




                                                                                               Complaint, Exhibit W, Page 1 of 6
              Case 2:19-cv-02079-SU                             Document 1-24                    Filed 12/20/19                 Page 2 of 6




                                                                         B09 07 0114                         ()
EXCEPTING THEREFROM the following described portion of the Northwest quarter of the Northwest
quarter: Beginning at a point where the North line of said Northwest quarter of the Northwest
quarter and the Easterly right of way line of the Oregon-Washington Railroad & Navigation Company
(Union Pacific Railroad) right of way intersect;
thence Southeasterly 360 feet along the Easterly right of way line of said highway;
thence East 140 feet;
thence North 100 feet;
thence East to the Westerly right of way line of said Old U.S. Highway No. 30;
thence Northeasterly along said Westerly right of way line, to the North line of the Northwest
quarter;
thence West along said North line, to the point of beginning.




                                              (For Additional Legal Description, See Exhibit "A" Attached)
together with all rights (including ;he rights to mining products, grave!, <Ji], gas, coal or other mine1als), interes!.s, ease:nents, fo.tu1·es, hcredit::iments,
appurtenances, and improvements now or later attached thereto (including, but not limited to, irrigations systems, including pumps, motors, electrical
panels, pipe, sprinklers, and other accessories pertaining thereto; seed cleaning and storage systems, including cleaners, elevators, pipe, scales,
baggers, fans, motors, electrical panels, and other accessories pertaining thereto; milking, milk handling, and milk storage systems, and other
accessories pertaining thereto; manure handling systems; livestock feeding systems; whether or not attached to the real estate), the rents, issues and
profits thereof, revenues and income therefrom, all water, water rights, water certificates, water permits, water allotments, and water stock pertaining
thereto no matter how evidenced, and all payments at any time owing to Borrower by virtue of any sale, lease, transfer, or condemnation of any part
thereof or interest therein (collectively called "the property"). This instrument constitutes a security agreement and financing statement under the
Uniform Commercial Code and creates a security interest in all items which may be deemed to be personal property, including but not limited to
proceeds and accessions, that are now or hereafter included in, affixed, or attached to "the property."

Borrower COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to mortgage, grant and convey the property·
and that the property is unencumbered, except for encumbrances of record. Borrower warrants and will defend the title to the property against all
claims and demands, subject to any encumbrances of record.

This instrument combines uniform covenants for national use and non-uniform covenants with Iimited variations by jurisdiction to constitute a
uniform mortgage covering real property.

UNIFORM COVENANTS. Borrower COVENANTS AND AGREES as follows:

           I. Payment. Borrower shall pay promptly when due any indebtedness to the Government secured by this instrument.
           2. Fees. Borrower shall pay to the Government such fees and other charges that may now or later be required by Government
regulations.
           3. Application of payments. Unless applicable law or Government's regulations provide otherwise all payments received by the
Government shall be applied in the following order of priority: (a) to advances made under this instrument; (b) to accrued interest due under the
note; (c) to principal due under the note; (d) to late charges and other fees and charges.
           4. Taxes, liens, eic. Borrower shall pay when Jue ali tax.::s, liens, judgments, encumbrnnces, and assessm-:nts lawfuily atlilching to c,r
assessed against the property and promptly deliver to the Government without demand receipts evidencing such payments.
           5. Assignment. Borrower grants and assigns as additional security all the right, title and interest in: (a) the proceeds of any award or
claim for damages, direct or consequential, in connection with any condemnation or taking by eminent domain or otherwise of any part of the
property, or for conveyance in lieu of condemnation; (b) all bonuses, rentals, royalties, damages, delay rentals and income that may be due or
become due and payable to the Borrower or Borrower's assigns under any existing or future oil, gas, mining or mineral lease covering any portion of
the property; and (c) all rents, issues, profits, income and receipts from the property and from all existing or future leases, subleases, licenses,
guaranties and any other agreements for the use and occupancy of any portion of the property, including any extensions, renewals, modifications or
substitutions of such agreements. Borrower warrants the validity and enforceability of this assignment.

Borrower authorizes and directs payment of such money to the Government until the debt secured by this instrument is paid in full. Such money
may, at the option of the Government, be applied on the debt whether due or not. The Government shall not be obligated to collect such money, but
shall be responsible only for amounts received by the Government. In the event any item so assigned is determined to be personal property, this
instrument will also be regarded as a security agreement.

Borrower will promptly provide the Government with copies of all existing and future leases. Borrower warrants that as of the date of executing this
instrument no default exists under existing leases. Borrower agrees to maintain, and to require the tenants to comply with, the leases and any
applicable Jaw. Borrower will obtain the Government's written authorization before Borrower consents to sublet, modify, cancel, or otherwise alter
the leases, or to assign, compromise, or encumber the leases or any future rents. Borrower will hold the Government harmless and indemnify the
Government for any and all liability, loss or damage that the Government may incur as a consequence of this assignment.


                                                                                                                   FSA-2029M-OR (10-08-08) Page 2 of7




                                                                                                     Complaint, Exhibit W, Page 2 of 6
             Case 2:19-cv-02079-SU                           Document 1-24                   Filed 12/20/19                Page 3 of 6




                                                                        B09 07 0115
            6. Insurance. Borrower shall keep the property insured as required by and under insurance policies approved by the Government and, at
 its request, deliver such policies to the Government. If property is located in a designated flood hazard area, Borrower also shall keep property
 insured as required by 42 U.S.C. § 400 I et. file.9. and Government regulations. All insurance policies and renewals shall include a standard mortgagee
 clause.
            7. Advances by Government. The Government may at any time pay any other amounts required by this instrument to be paid by
 Borrower and not paid by Borrower when due, as well as any cost for the preservation, protection, or enforcement of this lien, as advances for the
account of Borrower. Advances shall include, but not be limited to, advances for payments of real property taxes, special assessments, prior liens,
hazard insurance premiums, and costs of repair, maintenance, and improvements. All such advances shall bear interest at the same rate as the note
which has the highest interest rate. All such advances, with interest, shall be immediately due and payable by Borrower to the Government without
demand. No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay. Any payment made by Borrower
may be applied on the note or any secured debt to the Government, in any order the Government detern1ines.
            8. Protection of lien. Borrower shall pay or reimburse the Government for expenses reasonably necessary or incidental to the protection
of the lien and its priority and the enforcement or compliance with this instrument and the note. Such expenses include, but are not limited to: costs
of evidence of title to, and survey of, the property, costs of recording this and other instrument, attorneys' fee, trustees' fees; court costs, and expenses
of advertising, selling, and conveying the property.
            9. Authorized purposes. Borrower shall use the loan evidenced by the note solely for purposes authorized by the Government.
            I 0. Repair and operation of property. Borrower shall: (a) maintain improvements in good repair; (b) make repairs required by the
Government; (c) comply with all farm conservation practices and farm management plans required by the Government; and (d) operate the property
in a good and husbandlike manner. Borrower shall not (e) abandon the property; (f) cause or permit waste, lessening or impairment of the property;
or (g) cut, remove, or lease any timber, gravel, oil, gas, coal, or other minerals without the written consent of the Government, except as necessary
for 01'dina1 y dume,lic purposes.
            11. Legal compliance. Borrower shall comply with all laws, ordinances, and regulations affecting the property.
            12. Transfer or encumbrance of property. Except as provided by Government regulations, the Borrower shall not lease, assign , sell,
transfer, or encumber, voluntarily or otherwise, any of the property without the written consent of the Government. The Government may grant
consents, partial releases, subordinations, and satisfactions in accordance with Government regulations.
            13. Inspection. At all reasonable times the Government may inspect the property to ascertain whether the covenants and agreements
contained in this instrument are being performed.
            14. Hazardous substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any hazardous
substances on or in the property. The preceding sentence shall not apply to the presence, use, or storage on the property of small quantities of
hazardous substances that are generally recognized to be appropriate to normal use and maintenance of the property. Borrower covenants that
Borrower has made full disclosure of any such known, existing hazardous conditions affecting the property. Borrower shall not do, nor allow anyone
else to do, anything affecting the property that is in violation of any federal, state, or local environmental law or regulation . Borrower shall promptly
give the Government written notice of any investigation, claim, demand, lawsuit or other action by any governmental or regulatory agency or private
party involving the property and any hazardous substance or environmental law or regulation of which Borrower has actual knowledge. If Borrower
learns, or is notified by any governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regulations.
As used in this paragraph, "hazardous substances" are those substances defined as toxic or hazardous substances by environmental law and the
following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials
containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph, "environmental law" means Federal laws and regulations
and laws and regulations of the jurisdiction where the property is located that relate to health, safety or environmental protection.
            15. Adjustment; release; waiver; forbearance. In accordance with Government regulations, the Government may (a) adjust the interest
rate, payment, terms or balance due on the loan, (b) increase the mortgage by an amount equal to defened interest on the outstanding principal
balance, (c) extend or defer the maturity of, and renew and reschedule the payments on the note, (d) release any party who is liable under the note
from liability to the Government, (e) release portions of the property and subordinate its lien, and (f) waive any other of its rights under this
instrument. Any and all of this can and will be done without affecting the lien or the priority of this instrument or Borrower's liability to the
Government for payment of the note secured by this instrument unless the Government provides otherwise in writing. HOWEVER, any forbearance
by the Government - whether once or often - in exercising any right or remedy under this instrument, or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy.
            16. Graduation. If the Government determines that Borrower may be able to obtain a loan from a responsible cooperative or private
credit source at reasonable rates and terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply
for and accept such a loan in sufficient amount to pay the note secured by this instrument and to pay for stock necessary to be purchased in a
cooperative lending agency in connection with such loan.
            17. Forfeiture. Borrower shall be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in the
Government's good faith judgment could result in forfeiture of the property or otherwise materially impair the lien created by this instrument or the
Government's security interest. Borrower may cure such default by causing the action or proceeding to be dismissed with a ruling that precludes
forfeiture of the Borrower's interest in the property or other material impairment of the lien created by this security instrument or the Government's
security interest.
            18. False statement. Borrower also shall be in default if Borrower, during the loan application process, gave materially false or
inaccurate information or statements to the Government (or failed to provide the Government with any material information) in connection with the
loan evidenced by the note.
            19. Cross Collateralization. Default under this instrument shall constitute default under any other security instrument held by the
Government and executed or assumed by Borrower. Default under any other such security instrument shall constitute default under this instrument.
            20. Highly erodible land; wetlands. Any loan secured by this instrument will be in default if Borrower uses any loan proceeds for a
purpose that will contribute to excessive erosion of highly erodible land or to the conversion of wetlands to produce an agricultural commodity as
provided in 7 C.F.R. part 1940, subpart G, or any successor Government regulation.



  ( J}\
lnll~-h) Date~
                  ii( /      \9
                           -0°
                                  1


                                                                                                               FSA-2029M-OR (10-08-08) Page 3 of7

 ~               I I_ I/Jf)>1



                                                                                                 Complaint, Exhibit W, Page 3 of 6
              Case 2:19-cv-02079-SU                          Document 1-24                   Filed 12/20/19                Page 4 of 6




                                                                  B09 07 Oii6
            21. Non-discrimination. If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
 repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or rent the dwelling and has
 obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower will, after receipt of a bona fide offer,
refuse to negotiate for the sale or rental of the dwelling or will otherwise make unavailable or deny the dwelling to anyone because of race, color,
religion, sex, national origin, disability, familial status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with
or attempt to enforce any restrictive covenants on the dwelling relating to race, color, religion, sex, national origin, disability, familial status or age.
            22. Notices. Notices given under this instrument shall be sent by certified mail unless otherwise required by law. Such notices shall be
addressed, unless and until some other address is designated in a notice, in the case of the Government to the State Executive Director of the Farm
Service Agency at the mailing address shown above, and in the case of Borrower at the address shown in the Government's Finance Office records
(which normally will be the same as the mailing address shown above).
            23. Governing law; severability. This instrument shall be governed by Federal law. If any provision of this instrument or the note or its
application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this instrument or the
note which can be given effect without the invalid provision or application. The provisions of this instrument are severable. This instrument shall be
subject to the present regulations of the Government, and to its future regulations not inconsistent with the express provisions hereof. All powers and
agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights and remedies provided in
this instrument are cumulative to remedies provided by law.
            24. Successors and assigns; joint and several covenants. The covenants and agreements of this instrument shall bind and benefit the
successors and assigns of Government and Borrower. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs
this instrument but does not execute the Note: (a) is co-signing this instrument only to mortgage, grant and convey that Borrower's interest in the
property under this instrument; (b) is not personally obligated to pay the sums secured by this instrument; and (c) agrees that the Government and
any other B0rrowe1 may agree lo extt:nd, modify, forbi.:ar or mak:: any accommodations with rega:·d lo the terms of this ir.strument or the note
without that Borrower's consent.
            25. No merger. If this instrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee
title to the property, the leasehold and the fee title shall not merge unless the Government agrees to the merger in writing. If the property is conveyed
to the Government, title shall not merge (unless the Government elects otherwise) and the lien provided under this instrument shall not be affected by
such conveyance.
            26. Time is of the essence. Time is of the essence in the Borrower's performance of all duties and obligations under this instrument.

NON-UNIFORM COVENANTS. Borrower further COVENANTS AND AGREES as follows:

           27. Default; death; incompetence; bankruptcy. Should default occur in the performance or discharge of any obligation in this
instrument or secured by this instrument, or should the Borrower die or be declared incompetent, or should the Borrower be discharged in bankruptcy
or declared an insolvent or make an assignment for the benefit of creditors, the Government, at its option, with or without notice, may: (a) declare
the entire amount unpaid under the note and any debt to the Government hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of, and take possession of, operate or rent the property, (c) upon application
by it and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver appointed for the
property, with the usual powers of receivers in like cases, (d) foreclose this instrument and sell the property as prescribed by Jaw; and (e) enforce any
and all other rights and remedies provided herein or by present or future law.
           28. State law. Borrower agrees that the Government will not be bound by any present or future State laws (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of any action for a deficiency judgment or limiting the amount
thereof or the time within which such action must be brought, (c) prescribing any other statute of limitations, (d) allowing any right of redemption or
possession following any foreclosure sale, or (e) limiting the conditions which the Government may by regulation impose, including the interest it
may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such State laws.
           29. Assignment of leases and rents. Borrower agrees that the assignment of leases and rents in this instrument is immediately effective
on the recording of this instrument. Upon default, the Borrower will receive any rents in trust for the Government, and Borrower will not commingle
the rents with any other funds. Any amounts collected shall be applied at the Government's discretion first to costs of managing, protecting and
preserving the property, and to any ether necessary r,;:la!ed expenses. Any reT'laining amounts shall be applied to :-ed1.1ce the debt evidenced by the
note(s). Borrower agrees that the Government may demand that Borrower and Borrower's tenants pay all rents due or to become due directly to the
Government if the Borrower defaults and the Government notifies Borrower of the default. Upon such notice, Borrower will endorse and deliver to
the Government any payments of rents. If the Borrower becomes subject to a bankruptcy, then Borrower agrees that the Government is entitled to
receive relief from the automatic stay in bankruptcy for the purpose of enforcing this assignment.
           30. Application of foreclosure proceeds. The proceeds of foreclosure sale shall be applied in the following order to the payment of:
(a) costs and expenses incident to enforcing or complying with this instrument, (b) any prior liens required by Jaw or a competent court to be so paid,
(c) the debt evidenced by the note and all other debt to the Government secured by this instrument, (d) inferior liens of record required by law or a
competent court to be so paid, (e) at the Government's option, any other debt of Borrower to the Government, and (f) any balance to Borrower. If the
Government is the successful bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the purchase
price by crediting such amount on any debts of Borrower owing to the Government, in the order prescribed above.




                                                                                                              FSA-2029M-OR (I 0-08-08) Page 4 of7




                                                                                                 Complaint, Exhibit W, Page 4 of 6
               Case 2:19-cv-02079-SU                               Document 1-24                      Filed 12/20/19                   Page 5 of 6




                                                                                                                                     [H)f~   45 ()22 l
                                                                         R09 07 01i7
By signing below, Borrower accepts and agrees to the terms and covenants contained in this instrument and in any rider executed by Borrower and
recorded with this instrument.

                                For Entities:                                                                           For Individuals:

                                                                                                                                                                         \ -;}.g-C
                             (Name of Borrowe1)


By: - - - - - -- - - - - - - - --                                      (SEAL)



By: - - - - - - - - - - -- - - - - (SEAL)


By: - - - - - - - - - - - - - - - - - - (SEAL)                                           - - - - - - - - - - - - - - -- - - - (SEAL)



Attest: - -- - - - - -- - - - - - - - - - (SEAL)                                         - - - - - -- --                  - - - - - - - - - - (SEAL)

                                [Entity Se::!]



                                                                      ACKNOWLEDGMENTS
STATE OF OREGON
                                                        }    ss.              (Individuals)
COUNTY OF           1;)(",L\lc...__.r
Onthis       Ut1""\          dayoft.J~                                , 20   0 ( (L   , before me personally appeared            _~_v_1_'d__L
                                                                                                                          _D ;:::;
                                                                                                                             l              _._;O
                                                                                                                                                ~'l_r____
=I       Shc;Lv UlO ':L L,                  Cr ,
                                                  (Name(s) ofpersons ack11t1wledgi11g)
known to me to be the same person wl sc name is subscribed to the foregoing instrument, and acknowledged that he, she, O! t~igned anLl
delivered the instrument as his, her, their ·e~ and voluntary act, for the uses and purposes set forth .                 "



                                        OFFICIAL SEAL
                                          JWIRTH                                                 NOTARY PUBLIC of and for the State of Oregon
                                 NOTARY PUBLIC-OREGON
                                 COMMISSION NO. 431928                                    My Commission expires:      I____9_- g - / ;;;).__
                           MV COMMISSION EXPIRES SEPTEMBER 18, 2012
                -



ST ATE OF OREGON
                                                        }    ss.             (Partnership)
COUNTY OF


The foregoing instrument was acknowledged before me this                                 day of                                      , 20 - - ,by
                                                                                                                                                                , Partners,
                                                            (Names of acknowledging partners)
                                                                                                                                                               Partnership.




                                                                                                                                                 • of Oregon
                                                                                          My Commission expires: _ _ _ _ _ __ _ __..,__ _ _ __


Note· Page 6 o/7 applies to corporation, limited liability company and trust entities only. and will not be recorded/or individuals or partnership entilies.
      Page 7 of 7 contains Privacy A ct. Public Burden. and USDA Nondiscrimination Statemellt portions of this document, and will not be recorded                   \.....


                                                                                                                         FSA-2029M-OR (I 0-08-08) Page 5 of 7




                                                                                                          Complaint, Exhibit W, Page 5 of 6
      Case 2:19-cv-02079-SU                         Document 1-24           Filed 12/20/19                 Page 6 of 6




                                                        B09 07 Oii8
                                                                                        B08 45 0222



STATE OF OREGON                       )                                 -                        OFFICIAL SEAL
                                                                                                   JWIRTH
                                      )ss ,                                               NOTARY PUBUC,OREGON
COUNTY OF BAKER                       .l-                                                 COMMISSION NO 4
                                      .Ja.rw                2 Dif1                MY COMMISSION EXPIRES SEPTEM:::~~ 2012
On this 2~      day o f - De c ~ r, -rB-8-8, before me personally ap pearu d DAVID
L. ORR and SHAUNNA L. ORR known to me to be the same person whose name is
subscribed to the foregoing instrument, and acknowledged that they signed and
delivered the instrument as their free and voluntary act, for the uses and
purposes set forth.



                 of an d f or the St at e of Oregon
                 e X pires: q__.rf- /2




                                                                      :,TATE OF OREGON )

          :3TATE OF OREGON        J
                                                                      COUNTY UF BAKER)
          COUNTY OF BA.KER)                                           I CERTIF i THAT THIS
                                                                      INSTPJJMEN'r WA.'l RECEIVED
          [ CERTIFY   rnA'r     'r.HIS
          INSTRUMENT WA'.l RECEIVED
                                                                      AND RECORDED IN THE BOOK
          .n.ND RECORDEI' IN THE B00K                                OE' RF:CORDS OF' SAID COUNTY

          OF RECORDS OF SA.ID COUNTY                                 'l'!\l',tl\.~ ,T. GJ'\EF~   l i\!9.@ CO,   CLERK
                                                                      DY.f;..fJ:2i!/ri:f"'I~                     DEPT.TTY
          ~~~~;~~~                                 c~~~TY             DOCU :     OS450217B
          Dt;t;(;~%70113B                                            1 L/OG/?O'H:: lJ : CO AM
                                                                      REFUND:            .00         51.00
          2/L7/c0D9    1:20 PM
          EEFUND:       • Q(,             51. QO                            C.I\




                                                                               Complaint, Exhibit W, Page 6 of 6
